PAUL, REICH & MYERS, P.C.

By: Robert E. Paul, Esquire

Identification No. 21252

1608 Walnut Street, Suite 500 Attorney for Plaintiff
Philadelphia, PA 19103

(215) 735-9200

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ROBERT J. KRAUS and : CIVIL ACTION
MARGARET M. KRAUS, h/w :

VS. -NO. 18-CV-2119
ALCATEL-LUCENT, et al. ‘ASBESTOS CASE

 

ANSWER TO MOTION FOR SUMMARY JUDGMENT OF CBS

CBS has not met its burden. Its motion should be denied.

PAUL, REICH & MYERS, P.C.

ov: Vialad € foul

ROBERT E, PAUL
PAUL, REICH & MYERS, P.C.

By: Robert E. Paul, Esquire

Identification No. 21252

1608 Walnut Street, Suite 500 Attorney for Plaintiff
Philadelphia, PA 19103

(215) 735-9200

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ROBERT J. KRAUS and : CIVIL ACTION
MARGARET M. KRAUS, h/w :

VS. ‘NO. 18-CV-2119
ALCATEL-LUCENT, et al. ‘ASBESTOS CASE

 

PLAINTIFF’S ENUMERATED COUNTER STATEMENT OF
DISPUTED FACTS TO CBS STATEMENT OF CLAIMED UNDISPUTED FACTS

1. Admitted. However his actual title was electronic material officer (EMO).

2. Admitted in part, denied in part. In addition to CBS’ assertions he was present
when sailors performed work on electronic equipment near him. This included opening
equipment on a monthly basis as part of preventive maintenance. In that opening dust was
emitted from every piece of fraying and deteriorated equipment inside the CBS products and the
products of others. The dust was so great it had to be vacuumed out. Kraus inhaled dust from
this activity (Exhibit A, Kraus 25-30, 180-185)(Exhibit B, Gossett 49-54, 60-67).

3. Admitted in part, denied in part. He was present everyday when all work was
done (Exhibit B, 91). What is relevant is that all the equipment contained asbestos (Exhibit E).

Every month every piece of equipment was opened. Every piece of equipment contained
asbestos. Every time the equipment was opened frayed asbestos was released into the air
plaintiff breathed (Exhibit B, 73). Westinghouse products were among those which emitted the
asbestos (Exhibit E, R).

4. Denied. Westinghouse equipment was in the shop. All the equipment including
Westinghouse’s was opened. All the equipment emitted asbestos plaintiff installed (Exhibit B,
60). Westinghouse admits that asbestos wire, cable and tape emit asbestos fibers when handled
or machined (Exhibit F).

5. Denied. Westinghouse is the sole identified supplier of the following equipment:
WRT-1A, WRT-2 and the, TED 1, 3, 5, 7 (Exhibit D).

6. Denied in part, admitted in part. The testimony is that he was near the SPS-40
while it was worked on. In any event, he was near the WRT-1A & WRT-2 when they were
worked on (see above).

7. Denied.

8. Admitted only that the military specifications required warnings which
Westinghouse despite its knowledge of the hazards of asbestos chose not to provide (Exhibit
H&lI).

9. Admitted that Westinghouse helped design the military specifications so it knew
of the duty to warn.

10. Denied. The Navy required warnings but Westinghouse did not follow Navy
requirements including military specifications since to 1936. Mere passive approval of
Westinghouse’s negligence is not enough to protect Westinghouse, see Willis v. BW/IP, 811

F.Supp.2d 1146.
11-12. Denied. Westinghouse was required to warn of the hazards of asbestos and failed
to warn (Exhibit H&I).

13-14. Denied. The Navy mandated warnings (Exhibit H&J).

Si, Denied. Navy’s knowledge and activities are irrelevant. In any event it is not
clear Navy knew about asbestos and cancer. Based on Westinghouse’s own expert admits Navy
did not know or concern itself with asbestos (Exhibit K). Its Westhinghouse’s 1948 Safe
Practice sheet shows it knew now.

16-20. Denied. The defendant is left to its proof. Navy’s conduct in World War II is
irrelevant (also see answer 15).

21-22. Denied. This is for defendant to prove and is irrelevant.

23. Westinghouse knew that asbestos was hazardous not later than 1948 when it
published for internal use only Safe Practice Data Sheets A-20 but could have known earlier
from its membership in the National Safety Council, The Industrial Hygiene Foundation
Scientific literature or from its rival and partner General Electric and the Commonwealth of
Pennsylvania.

24. Westinghouse continued to discuss hazards of asbestos for internal use only when
it continued to refuse to disclose what it knew to users (Safe Practice Data Sheet F).

25. Westinghouse, as a member of the American Industrial Hygiene Foundation knew
asbestos was hazardous since the 1930's (Exhibit F).

26. Westinghouse, as a Pennsylvania employer knew it was required to carry
insurance for asbestosis for its workers since 1939 so it should have known and warned of the

hazards. Court can take judicial notice thus was the year asbestos was a workers compensatoin
claim.

27. Westinghouse as a Pennsylvania employer received issuances of the state of
Pennsylvania particularly asbestos dust being dangerous during manufacture of asbestos by its
rival and occasional partner GE.

28. Westinghouse could have known what GE knew in the 1930's i.e. asbestos was
hazardous and admitted it in Beasejour discovery answers.

29. Westinghouse admits handling of asbestos wire, cable, tape and paper releases
dangerous levels of asbestos (Exhibit F).

30. Westinghouse’s WRT-1A&2 contained asbestos because it was an electronic
product and the standards of the time required asbestos (Exhibit EF).

Bs, Plaintiff was exposed to asbestos dust from Westinghouse’s WRT-1&2.

DA Westinghouse has no evidence to show that the WRT-1 & WRT-2 did not contain
asbestos.

33. Westinghouse admits its made or used or distributed asbestos containing tape,
wire, cable, paper, board and cloth for resistors and other products that it knew were dangerous.

34. Westinghouse was obliged and agreed to comply with 1936 S-1 and Military
Specifications 15071;15071A-E thereafter and Secretary of the Navy issuances (Exhibit H).

35. These specifications required warnings of hazards.

36. The Navy required Westinghouse to warn of hazards (Exhibits H & I).

37. Despite mere speculation from its experts, Westinghouse cannot show an instance
where it was barred from warning of the hazards of asbestos.

38. Westinghouse warned of other hazards such as exposure to high heat or electricity
without the Navy barring such warnings.

39, Westinghouse fully expected or directed monthly preventive maintenance on the
WRT-1 and 2 in which the WRT 1 would be opened.

40. Westinghouse knew that the interior asbestos products in the WRT-1 would fray
and release dust that would be inhaled by workers and bystanders.

41. | Westinghouse supplied replacement asbestos to the Navy for ships such as the

Cambria.

42. | Westinghouse employees supervised maintenance and repair of the WRT-1 at the

Philadelphia Navy yard.

43, Kraus was the officer in charge of electronic shop on the Cambria for about 3

years.

PAUL, REICH & MYERS, P.C.

av. Vip & ful

ROBERT E. PAUL
PAUL, REICH & MYERS, P.C.

By: Robert E. Paul, Esquire

Identification No. 21252

1608 Walnut Street, Suite 500 Attorney for Plaintiff
Philadelphia, PA 19103

(215) 735-9200

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ROBERT J. KRAUS and : CIVIL ACTION
MARGARET M. KRAUS, h/w ;

VS. ‘NO. 18-CV-2119
ALCATEL-LUCENT, et al. :ASBESTOS CASE

 

ANSWER AND MEMORANDUM OF CBS MOTION FOR SUMMARY JUDGMENT

I, OVERVIEW

Westinghouse, VIACOM & CBS are one entity and reference to one is a reference to all.
Because CBS is the present entity but the relevant activities occurred during the Westinghouse
days! generally Westinghouse will be referred to in this memorandum. Although many of the
averments apply to CBS as well.

COUNTER STATEMENT OF DISPUTED FACTS
The relevant facts are as follows:
1) Westinghouse/CBS admits it was part of an organization that received

articles on asbestos as a hazard since the 1930's (Exhibit G) answers to discovery in Harris

 

' The entity presently known as Westinghouse is not the defendant involved in this case.
Further, CBS also provided asbestos products, but the names Westinghouse and CBS will be
used interchangeably to the ship.
County Texas. It admitted knowing of the hazards since the 1940's (Exhibit G) and actually
wrote internal memos on the hazards of asbestos, see Safe Practice Data Sheet (Exhibit F), sold
its WRT-1A&2 and TED-1, 3, 5, 7, 9 to the Navy for use on the USS Cambria without warning
of the hazards of asbestos despite the navy’s requirements of warnings (Exhibits H & I).

2) The archive records show presence of WRT 1&2 and TED 1, 3, 5, 7, 9 on
the Cambria in 1964-1967 (Exhibit C).

3) All are radio/radar/electronic pieces of equipment and therefore were

located and repaired in the electronic shop of the ship.

4) These pieces contained resistors and capacitors.

5) The standard composition of resistors and capacitors of the time included
asbestos.

6) All the electronic equipment was opened regularly once a month for

preventive maintenance purposes.

7) When that opening occurred dust was released which flew into the air to
mix with asbestos dust from other products to be inhaled by Kraus regularly and frequently over
his three years on the ship.

8) The Navy required warnings of possible hazards since the 1930's which
Westinghouse admits it never gave. The law to be applied in both Pennsylvania and maritime.

) Westinghouse sold asbestos condensers tubes, heating coils, micarta, tape,
paper, wire wound assemblies.

10) Westinghouse distributed asbestos-containing wire.

11) The archives records show Westinghouse’s WRT-1A and 2 and CBS TED
1, 3, 5, 7 on the Cambria and wire.

12) | Westinghouse admits that paper and tape release unacceptable levels of
asbestos.

13) | Westinghouse has known asbestos release from asbestos paper and
asbestos tape release dangerous levels of dust since the 1940's.

14) | Co-worker Gossett testified that work was constantly being performed on
WRT-1 and TED.

15) | The Navy did not know as much as Westinghouse.

16) The Navy required warnings which Westinghouse & CBS refused to give.

Kraus served as an electronic materials officer (EMO) on the USS Cambria. As an EMO
he was responsible for every piece of equipment in the electronic shop (Exhibit A, NT 25-27).
He was responsible for keeping track of the equipment including periodic maintenance of the
equipment (28). There waw constant repair to the equipment (27). Every piece of equipment
had to be opened and cleaned in the ship (30, 181-186) because they collected dust from initial
parts. There were heat insulating pads in the radios. The shop was cluttered and crowded and he
was next to all equipment. The technicians he supervised wouldn’t touch or be near all
equipment but he views his job to be near that equipment (181). This included vacuuming out
the dust (83) which he inhaled. His job was to be near every piece of electronic equipment on the
ship (206).
His testimony was confirmed by the chief petty officer, Gossett. In his deposition Gossett

testified every piece of electronic equipment contained resistors and capacitors (Exhibit B, 49,53,

54). He testified that every piece of equipment on the ship was taken to the shop and was opened
once a month and vacuumed out because (Exhibit B, 60) the equipment turned to dust inside the
boxes (65-67). Internal dust was generated by the high temperature products (67). Resistors
would get frayed (73). The technicians had to check for and replace frayed parts (73). The
plugged in units required regular change (73). They used asbestos when soldering parts (79).
Kraus was in the shop frequently (91-92). The antennas had to be cleaned out every three months
(95). All this electronic equipment including the WRT 1&2 (40, 62, 135) and TED (40, 62)
contained boards, connectors capacitors, resistors and sockets (72). Records from the National
Archives show the following Westinghouse products on the ship VK-5 repeaters, WRT-1&2 and
TED 3&7 (Exhibit C). These are confirmed to be Westinghouse or CBS products by other
documents (Exhibit D).

Gossett recalled the WRT-1 transmitter and mots transmitters and receivers were high
temperature uses (Exhibit B, 67, 135). Navy documents and pictures of the products confirm that
Westinghouse (WRT 1&2) or CBS itself (TED) supplied this equipment for use on the ship see
(Exhibit D). Thus, with at least 6 pieces of equipment in the shop opened 12 times a year
multiply by three years he was exposed to dust released in the small area of the shop from
Westinghouse equipment over 216 times. The Westinghouse/CBS products at issue contained
asbestos as the patents, articles, and National Bureau of Standards materials and the Navy
documents make clear including GE’s resistors containing asbestos-containing electronic tubes
and electrobestos (Exhibit E). Bell in 1960 referenced “old-style” resistors as containing
asbestos which makes sense in light of GE’s patenting the technology in 1935 that the state of the
art was that all resistors contained asbestos (Exhibit E). The Navy noted in the 1980's that

asbestos was in resistors for electronic equipment on ships (Exhibit E). Westinghouse itself

10
conceded in 1948 that handling asbestos tape, cloth and paper the primary asbestos products in
resistors releases dangerous levels of asbestos dust (Exhibit F). GE also admitted wire gives off
dangerous levels of dust (Exhibit F) so Westinghouse knew, should or could have known.
Westinghouse admits has known at least since the 1930's of the hazards of asbestos in its
products (Exhibits F & G). Through its membership in the American Hygiene Foundation and
its own obligations to keep a breast of literature Westinghouse admits it was able to learn of the
numerous articles on the hazards of asbestos (Exhibit H) including those discussed by Dr. Frank
(Exhibit J). Interesting however, that while Westinghouse admits it knew of the hazards and told
its our employees of the hazards (Exhibit F) it refused to warn anyone else such as they Navy or

plaintiff.

I. WESTINGHOUSE DOMINATED THE NAVY’S PROCESS BUT FAILED
TO COMPLY WITH ITS REQUIREMENTS

CBS/Westinghouse concedes (see page 4) of the brief that the manufacturers told the
Navy how to write the specifications for the products of importance. These specifications
included the requirement for warning of hazards the use of products but Westinghouse refused to
warn (Exhibit I & J).

The Navy has required manufacturers to warn of the hazards of the products since 1936
(Exhibit I, specifications, Exhibit J, Faherty affidavit). As the years went by these requirements
became more and more strict and more clear, requiring compliance with state and federal rules on
warnings (see e.g. MILSPEC 15071E) as discussed by Faherty in his affidavit.

Ill. WESTINGHOUSE’S EXPERT DEMONSTRATES WESTINGHOUSE
KNEW MORE THAN THE NAVY

Westinghouse failed to show that the Navy knew of the hazards of mesothelioma.

1]
Forman’s declaration creates a jury question on the facts. Further, as discussed below the Navy’s
conduct is irrelevant to this case which involved the duty of CBS/Westinghouse to plaintiff. The
best Westinghouse can do is the report of Dr. Forman. He opines that the Navy was concerned
about industrial hygiene in yards and ships. His conclusion are not helpful. At paragraph 42 he
notes that the Navy erroneously believed that pipe covering was not a hazardous trade in 1946
and for years after. Further, all his emphasis on pipe covering is not the electronical products at
issue here. Forman concedes that the Navy lost interest in asbestos hazards after Fleischer
Drinker report, by contrast Westinghouse knew was warning insiders of the hazards but not the
Navy or Kraus. Any post 1968 knowledge or activities of the Navy is irrelevant as Kraus had left
the Navy. Nor did Forman discuss the Navy’s knowledge of cancer. That failure means there
was none. Even more relevant is that Forman admitted he is not an expert on military
specifications (Exhibit K). In Briener he admitted the Navy was concerned for insulators not
sailors (46, 57) based on the erroneous conclusions in the Fleischer Drinker paper. Sailors were
not thought of as at risk (58). He testified in Learn that he saw no evidence the Navy knew of
hazards associated with particular products (98). In Willis he specifically testified he saw no
documents from the barring label of hazardous materials (43-44). He also stated in Willis he was
not an expert on the requirements in military specifications (44-45).

Further as he testified in Learn at page 32 the Navy focused on shipyards not any sailors.
Throughout his many depositions Dr. Forman has admitted that:

1) The Navy was mislead by the Fleisher Drinker report into believing

asbestos was not hazardous to insulators, let alone sailors.

2) The navy never changed its belief until the 1970's.

12
3) The Navy only focused on insulators and not other trades including sailors
or electronic communication workers.
4) He is not an expert on military specifications.
5) He does not know what the Navy’s views on warnings was. The relevant
portions of these of his depositions are attached and referenced above.
Thus, Westinghouse knew more than the Navy according to its own witness since it
warned of the hazards of the products Kraus was near to its own worker but no one else.
CHOICE OF LAW
Defendant is in error on the choice of law here. The case began in Pennsylvania under
Pennsylvania law here. The case began in Pennsylvania under Pennsylvania law. It was
removed to This Court on a federal defense to Pennsylvania law. Once it arrived here, 28
USC§1333 came into play. This statute provides that in maritime case, while federal courts have
the power to adjudicate maritime law’ they must save to suitors all other remedies to which they
are otherwise entitled. Thus, while maritime law can be applied so can and should Pennsylvania
law be applied as well.
ARGUMENT
I. REGULAR AND FREQUENT EXPOSURE TO WESTINGHOUSE
EQUIPMENT IS SHOWN
Despite CBS’ verbiage it has failed to negate the following facts which can be gleaned

from the record:

 

The case law is clear that maritime jurisdiction does not confer subject matter
jurisdiction on the federal courts.

13
1) Plaintiff had over 200 exposures to Westinghouse equipment being
opened.

2) The Westinghouse equipment contained asbestos.

3) Every one of the 200 times the Westinghouse equipment was opened dust
from decaying or fraying asbestos products spilled out which he inhaled.

4) No one else supplied the equipment at issue except Westinghouse.

5) Bystanders can recover under maritime law, see Damon v. Westinghouse
or Pennsylvania law, see Rost v. Ford 151 A.3d 1032 (Pa.2016).

6) Westinghouse knew more than the Navy about the hazards of asbestos.

I. THE GOVERNMENT CONTRACT DEFENSE IS A JURY QUESTION AT

BEST

While some district court such as in Louisiana Templet v. Avondale, 274 F.Supp.3d 469
(EDPA 2017), or Massachusetts (see e.g. Holdren v. Buffalo, 614 F. Supp 2d 129 DMASS 2009)
as so unimpressed that this defense has merit that they routinely remand cases removed on this
basis to state Court, most Courts agree that it is a color able defense that confers subject matter
jurisdiction on the district court.

Providing jurisdiction for a jury trial is not the same as providing a basis for summary
judgment to defendants. Judge Robreno reviewed this matter at exhaustive length in Willis v.
BW/IP, 811 F.Supp.2d 1146 (ED PA 2011). In that case he reviewed the arguments of the
parties. Focusing on the fact that Willis, like Kraus, had an expert who relies on the Navy
documents that requires warnings he held that this rebuts the government specification defense

sufficiently to create a jury question. It is suggested that his analysis of Boyle v. United

14
Technologies is the correct one. Under Boyle, 487 US 500, 512, 108 Sct 2510, 101 Led 2d 442
(1988) the defendant must show the government approved specifications, the equipment
conformed to the specifications and it warned the government about the dangers. Government
approved of warnings must transcend nor rubber stamping to be shielded from the state law
liability Hagen v. Benjamin Foster, 739 F.Supp 783. Here defendants concede that they never
complied with the specifications requirement of warning. Even more factual to the claim, their
own expert concedes the Navy didn’t realize the hazards of asbestos in the 1960's based on the
flawed Fleisher Drinker report and was only interested in the asbestos problem for insulators
ignoring other workers such as Plaintiff. Further, Westinghouse knew that the precise asbestos
products at issue were dangerous. Yet it failed to warn the Navy what it knew. It cannot benefit
from Boyle. The Court may consider this a jury question but that is not summary judgment.
Further, its expert is not an expert on specifications while plaintiffs expert is an expert on
military specifications. These required a warning. Westinghouse despite its knowledge, chose
not to warn. Defendant has not shown that compliance with Navy warning requirements
interferes with military purposes. In Boyle as in Brown v. Caterpillar, 741 F.2d 656 (3 Cir
1984), the government was proved to have required the manufacture not to adopt safety
precautions. Here defendant has only rank speculation from its witnesses that the Navy would
have barred Westinghouse from complying with the Navy’s clearly mandated specifications and
warning. This certainly creates a jury question.

Defendant has failed to offer evidence that is so clear that the Navy knew asbestos caused

cancer.

15
Il. PUNITIVE DAMAGES IS PROPER

Under either Pennsylvania or maritime law plaintiff has demonstrated that Westinghouse
knew of the hazards of asbestos had the obligation to warn under the Navy specifications and still
chose not to warn sailors like Kraus. This presents a jury question on entitlement to punitive

damages.

PAUL, REICH & MYERS, P.C.

av. [loluck & fal

ROBERT E. PAUL

16
 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

ROBERT J. KRAUS-and——-— : CIVIL ACTION
MARGARET M. KRAUS, h/w :
vs. ‘NO. 18-CV-2119
ALCATEL-LUCENT, et al. "ASBESTOS CASE
ORDER
AND NOW, to wit, this day of , 2020, CBS Motion for

Summary Judgment is hereby DENIED.

BY THE COURT:
 

 

 

oo BEBIBIT A
 

 

Page l
IN THE COURT OF COMMON PLEAS

PHILADELPHIA COUNTY, PENNSYLVANIA

ROBERT J. KRAUS and = APRIL TERM,
MARGARET M. KRAUS, : 2018
h/w :

Vv.

ALCATEL-LUCENT, et :
al. : NO. 3448

November 27, 2018

Videotape trial of ROBERT
KRAUS, taken pursuant to notice, was held
at the offices of Magna Legal Services,
1635 Market Street, Philadelphia,
Pennsylvania, commencing at 9:40 a.m., on
the above date, before Melissa Broderick,
a Professional Court Reporter and Notary
Public for the Commonwealth of

Pennsylvania.

MAGNA LEGAL SERVICES
866-624-6221
www.MagnaLS.com

 

MAGNA®©

LEGAL SERVICES

 
 

AAnDOAWN BP

MM NN Ne eS eRe ERP PB Pe
PWNHRrOHUDTINUAWNHE OW

Page 22

candidate school. If they accept you,

then you go to Newport, Rhode Island, and
you basically study Navy. You study
leadership. You study everything you
ever wanted to know about the military,
what is it is and what your status in the
organization and so forth. They teach

you navigation and a lot of the things
associated with sailing.

Q. What did -- what was your
job duties in the Navy?

A. So after I graduated from
OCS, I accepted the commission as an
ensign. I'd actually been an enlisted
man. When you go to OCS, if you fail
out, you would end up in the enlisted
Navy.

So I have two honorably
discharges, one from there, one from
officer candidate school, and the second
from the Navy.

But my assignment, I was --
the day after I was commissioned, which
was in June. I don't remember the exact

AAD UB WN HE

PPP
BWNHE OW

15
16
17
18
19
20
21
22
23
24

Page 23

date, but it’s in my data here -- J was
ordered to report to a ship, the USS
Cambria.

And it was actually a
two-step process. First, I was supposed
to report to training school in, I think
it was, Little Creek, Virginia. Because
the Cambria is an amphibious Navy -- it's
one of the ships that carries the
Marines -- we traveled in a squadron, and
so I needed to know more about that. So
they sent me to school for that.

The ship was in the
Mediterranean at that time. It came back
to the states. And so as the -- I was
appointed the electro -- electronics
material -- EMO. I think it's electronic
material officer was the title they gave
me. It had specific responsibilities.

Q. What were those?

A. And I was responsible for
every piece of electronic equipment on
that ship working constantly and
regularly.

 

tr
Owwmdt aos WHR

NNP PPP PP PPP
FOUMA ROB WNP

‘)
Nm

f

i)
hal

 

ho
9

Page 24

Q. Can you describe types of --
when you say electronics equipment, what
are you talking about?

A. The two biggest things we
had were two radars. We had an air
search radar and surface search radar.
The air search radar would see out about
300 miles. And that's what it did. It
looked for aircraft. Also, looked for
missals --

Q. Okay.

A. -- that were aimed at the
ship.

We also had a piece of
equipment, electronic countermeasures
equipment, which was used to try to
confuse any missals, if they were sent at
our ship. So that's the air search
radar.

We had a surface search
radar, which is just as important. In my
opinion, these were about two of the most
important pieces of equipment on the
ship, because without them, you can't

OAD UB WN EE

Page 25

see. You can't see enemies. You can't
see anything you might run into. We
would typically sail darkened ship when
we.Were in a squadron.

The brunt of the equipment “~
was the radios. We had radio,
transmitters, and receivers. Last count, ,
we had almost -- that I did from a listI |
prepared -- and you've all seen that, I
think -- we had over 300 -- after the
ship had an overhaul, it was shortly
after I went aboard the ship -- we had

13~ over 300 pieces of electronic equipment

14
15
16
17
18
19
20
21
22
23
24

 

onthe ship.
Q. What did you have to do with
the electronic equipment? mee
A. It was considered a
managerial job, or you could also
consider it -- I mean, it was largely
administrative. What I did is I actually
worked -- I worked out of the ET shop.
Q. Whatis that? ~~ SS
A. Which-iscrsiiop on board the
ship that was-speeifically for

 

MAGNA®©

7 (Pages 22 to 25)

LEGAL SERVICES

 
 

a — —
CO MDAHD OB WHH

NNNNNPEPPPPPPPEe
BWNHHEROWAIHRAUA WD

okay.

Page 26

maintaining and repairing all the
electronic equipment.

And so I was responsible £65
making sure that all of the regulations
-- and the Navy has a lot of regulations
on when and where and what happens t
every piece of that equipment. Asa
matter of fact, at one point in time, I
had to sign for every piece of equipment,

   
 
 
 
  
  

And so there were periodic
maintenances that were required for __
different -- it varied depending on the
piece of equipment. And we-had.a lot of
other-types of equipment, too, besides _
radios, but I won't go-into.that for this —

second. N
But each-piece of equipment __

had its own special card, okay. And it

kept track of -- and other documents that
went along with that -- kept track every

_ time that one of those pieces of

equipment came in, when it was
\ maifitained, when it was due for-another —

19
20
21
22
23
24

segular maintenance.

\
\

Page 27

And we made changes to the
equipment periodically, if it was
improved or updated, and we would do gome
type of an alteration. A lot of these
things were called ship alts.

And so J was just there for
{hat purpose, to make sure that -- that
position was to monitor, make sure that
all of these things were done. If there
was a particular issue with a particular
piece of equipment, I had to know about
it. I had to do something about it.

We've had situations where
-- we had 24 landing craft on board that
ship to land 1200 Marines that we
carried. And the radios we were using on
those boats, when we put the Marines in
the water on our boats, they'd typically
go out, and they would circle until they
were all in this formation. They had to
be able to communicate with the ship.
They had to be able to communicate with

  
  

 

OMAN O BWNE

NPN PPPPPPPPPrere
BWNHROWMAIMAABRWNHEHO

 

Page 28

World War II radios that they were
constantly breaking down.
So that was one of the
things we had to find a resolution for,
that is, me and -- I had the chief petty
officer. That's equivalent to a sergeant
in the Army, if you're not used to Navy
lingo. And, eventually, to a master
chief petty officer, as my ET crew grew
from 12 to some higher number, 15 or so.
So it was an administrative

job that doesn't sound very sexy, but it
had an awful lot of problems that we had
to work out.

Q. Well, you've mentioned --
used a couple of terms, and J wanted to
ask you about those. You used the term
"periodic maintenance" a minute ago.

A. Uh-huh.

Q. What is periodic
maintenance? What happens in a periodic
maintenance?

A. Typical piece of equipment
-- most of the equipment on -- the

WOAH UOABWNE

ae
FO

12
13
14
15
16
17
18
19
20
21
22
23
24

 

each other. And they were still using
. ‘Page 29

electronic equipment was rack mounted.

Q. What does that mean?

A. And that means there were
literally these racks -- these structures
that are like a framework. And there --
a lot of them are in the radio -- I say
radio rooms. We had about -- I think, up
to five radio rooms on the ship, because
we were the flagship, so we carried the
flag officer. He had all of his own --
duplicated everything we had except for
the radars.

So maintenance, we would
bring the piece of equipment in. We'd
take it out of the rack. So now, where
you could originally see the front panel,
but you couldn't see the rest of the
particular electronic equipment, when you
took it out, you could see all of that
because it was cabinets that enclosed it
were still sitting back in the radio
room.

We'd bring it down to the ET
shop. And the first thing they would do

 

MAGNA®

8 (Pages 26 to 29)

LEGAL SERVICES

 
 

 

 

 

 

Page 30 Page 31
1 is they would clean it, okay. 1 in your house, if you let it sit there
2 Q. When they cleaned it, what 2 for a long time -- and they were -- and
3. did they do? 3. they were hot, typically.
4 A. There were two different 4 DEFENSE COUNSEL: Same
5 ways they typically cleaned it. One, 5 objection.
6 they used a vacuum, and would vacuum out 6 THE WITNESS: Most of the
7 every part of the radio they could get 7 radios had electronic tubes. Some
8 to. 8 had electronic tubes and
9 And the second was -- well, 9 transistors, a combination. And
10 they used some chemicals periodically, if 10 if you've ever looked in anything
11 there was corrosion, or if there were 11 -- any piece of equipment, like
12 problems with any equipment making proper |12 your TV, for example, at home,
13 contact with switches, for example, that 13 it's going to get very dusty
14 were in there. We would -- so that was 14 inside.
15 it. 15 And so that's basically what
16 DEFENSE COUNSEL: Belated 16 ( they were doing, vacuuming
17 objection. Overbroad as to L7 whatever dust was in there-
18 equipment and time. 18 BY MR. PAUL:
19 BY MR. PAUL: 19 Q. What do you recall -- do you
20 Q. Why did the radios and these 20 recall any components of these radios?
21, other pieces of equipment have to be 21 DEFENSE COUNSEL: Objection.
22 vacuumed? 22 Overbroad as to equipment and to
2'3 A. Easiest way to say it is 23 time.
44 they got dirty. It's like anything else 24 MR. PAUL: You can answer
—_Page 32 Page 33
1 the question. 1 have to pull circuit boards yourself?
2 THE WITNESS: Could you 2 A. We would --
3 repeat the question? 3 DEFENSE COUNSEL: Same
4 MR. PAUL: Yeah. Have it 4 objections.
5 read back. 3 THE WITNESS: There were two
6 --- 6 ways -- two kinds of ways to take
7 (The court reporter read the 7 care of circuit boards problems.
8 pertinent part of the record.) 8 One, you could find out if there
g --- 9 was component that was bad, for
10 DEFENSE COUNSEL: Also 10 example. Well, the tube I just
ulin compound. 11 mentioned. But they both have
12 THE WITNESS: I'm not sure 12 circuit boards.
13 what you mean by components, but, 13 But the transistor, you
14 for example, there were circuit 14 could detect a bad transistor and
15 boards. 15 replace that. Sometimes, if you
16 BY MR. PAUL: 16 couldn't find the problem in the
17 Q. Circuit boards? 17 circuit board, then you replace
18 A. If that's what you're 18 it, yeah.
19 talking about;yeal,circuit boards. 19 DEFENSE COUNSEL: Move to
20 Q. Okay. 20 strike nonresponsive portions.
21 A. The tubes themselves. They 21 BY MR. PAUL:
22 were all components. So if a tube went 22 Q. Was there any kind of cloth
23 bad, you could pull it and replace it. 23 or pad inside the radios?
24 Q. Okay. Circuit boards, you 24 DEFENSE COUNSEL: Objection:

MAGNA®©

9 (Pages 30 to 33)

LEGAL SERVICES

 
 

 

 

Page 34 Page 35
1 form, leading. Same objections. 1 DEFENSE COUNSEL: Move to
2 Vague and ambiguous. 2 strike nonresponsive portions.
3 THE WITNESS: Okay. I 3 BY MR. PAUL:
4 thought we were talking about 4 Q. Where were this heat
5 components. But there was a 5 insulate -- where were these heat
6 practice of -- especially in the 6 insulating pads in terms of the radios?
7 compound equipment. 7 And was it about the same from radio to
8 BY MR. PAUL: 8 radio, or if you know?
9 Q. In what? 9 DEFENSE COUNSEL: Again,
10 A. The compound equipments, the 10 objection, vague.
11. ones that had the tubes and 11 THE WITNESS: Well, first of
12 semi-conductors. There were also diodes, 12 all, they weren't used in all
13 _ besides transistors. 13 radios, okay, or electronic
14 THE COURT REPORTER: There [14 equipments, but they were used
15 were also what? 15 where there was a need. I
16 THE WITNESS: Semiconductor 16 imagine, sometime before I was in
17 diodes, D-J-O-D-E-S, plus 17 there, they might not have even
18 transistors. 18 had them.
19 And so we were -- actually 19 But when you start to put
20 used, insome equipment, pads 20 transistors in -- that was the
21 They were ear tisnlating pads 21 main upgrades that they made at
22 between the transistors and the 22 some point in time in a lot of the
23 tubes, if they happened-to-be in 23 electronic equipment. So once
24 the proximity. 24 they start putting transistors in,
= Page 36 Page 37
1 they still had tubes. 1 objections.
2 And let me tell you why they 2 THE WITNESS: Well, there
3 do -- did that, why they used 3 could be one circuit board. There
4 both. The transistors, the power 4 could be many circuit boards.
5 transistors, at that time they 5 There were different -- they
6 really weren't good enough to -- 6 performed different functions.
7 or powerful enough to generate the 7 For example, amplifier would
8 energy needed for very 8 be a typical function. That could
9 high-powered radios. So we left 9 have one circuit board. I don't
10 that job to the transistors -- I 10 really recall anymore exactly. I
11 mean, I'm sorry, to the tubes. 11 presume, just to my knowledge as
12 But that's -- how often were 12 an electrical engineer, they
13 they used? I really don't recall. 13 probably had different circuit
14 I just know that that was one 14 boards that were used for the
15 instance when they used an item 15 tubes, in some cases, in the
16 like that. 16 transistors.
17 DEFENSE COUNSEL: Move to 17 BY MR. PAUL:
18 strike the nonresponsive portions. 18 Q. Do you know what a --
19 BY MR. PAUL: 19 DEFENSE COUNSEL: Move to
20 Q. What was in the circuit 20 strike -- move to strike based on
21 board? You mentioned a circuit board a 21 speculation and -- nonresponsive
22 couple minutes ago. What was in the 22 portions.
23 circuit board, if you know? 23. BY MR. PAUL:
24 DEFENSE COUNSEL: Same 24 Q. What was the -- what did a

 

 

 

VMAGNA®©

10 (Pages 34 to 37)

LEGAL SERVICES

 
 

 

 

Page 38 Page 39
1 circuit board look like? 1 think they were called a phenolic board
2 DEFENSE COUNSEL: Overbroad, | 2 or whatever. It was insulating material.
3 compound. 3 And then it -- it would have
4 THE WITNESS: Well, the 4 tracks in it. So, for example, typically
5 board itself -- and I'm trying to 5 solder tracks, it looked like, in some of
6 remember this now. 6 these. And that would be the conductors
7 BY MR. PAUL: 7 that would connect all the components.
8 Q. This is in 1960, so -- 8 And the components --
9 A. I'm trying to distinguish, 2 typical components in any circuit board
10 too, between when J worked it -- yeah -- 10 are resistors, diodes, transistors,
11 Q. Right. 11 capacitors, coils, inductors, depending
2 A. -- Jater. 12 on the function -- depending on the
13 Q. Right. Because we're 13 function of the board.
14 talking about the 1960s at this point, 14 For example, an amplifier
15 right? 15 would have, typically, a heavy power to
16 A. Yeah. I was in until '67. 16 it, as a triode or a tetrode, and it
17 '64 -- 17 would plug into a socket. And that
18 Q. Right. 18 socket was actually -- was wired into
19 A. -- through '67, right. 19 that board.
20 . So you're talking about the 20 Q. Okay.
21 circuit board. Go ahead. 21 A. Okay. And so you had
22 A. Yeah, I think that -- I 22 circuits. You could have one circuit.
23 think these are the right ones. They 23 You usually had several different
24 were like a brownish color. Like, I 24 circuits, depending on how big the board
Page 40 Page 41
1 was, what the equipment was. il it was, but it was considered to
2 And there was this little 2 be one of the sources.
3 portable equipment that -- for example, 3 DEFENSE COUNSEL: Objection;
4 those radios that didn't work so well I 4 hearsay, move to strike,
5 talked about before. 5 nonresponsive.
6 Q. Right. You mentioned them. 6 BY MR. PAUL:
7 Do you know what arc chute 7 Q. My question was whether
8 is? 8 there was an arc chute in these circuit
9 DEFENSE COUNSEL: Objection; 9 boards, if you know?
10 leading. 10 DEFENSE COUNSEL: Same
11 THE WITNESS: An arc chute? 11 objections. Compound, leading.
12 BY MR. PAUL: 12 THE WITNESS: J really don't
13 Q. An arc chute? 13 know. I'm not even sure if it
14 DEFENSE COUNSEL: Leading, 14 would be applicable to the circuit
15 lacks foundation, assumes facts 15 boards.
16 not in evidence. 16 BY MR. PAUL:
17 THE WITNESS: All I know 17 Q. Sir, based on your knowledge
18 about arc chutes is what -- and I 18 and training as an engineer, electrical
19 don't recall -- what I read -- 19 engineer, were these pieces of equipment
20 after I found out I had 20 on the ship similar to what would be used
21 mesothelioma, and IJ started 21 in ccivilian life, or was there something
22 reading about asbestos and all the 22 special or unique about them being Navy
23 places that asbestos was found. 23 equipment, if you know?
24 I don't recall exactly what 24 DEFENSE COUNSEL: Objection;

 

 

MAGNA®

11 (Pages 38 to 41)

LEGAL SERVICES

 
 

 

 

 

 

 

Page 178 Page 179
1 BY MR. PAUL: 1 except for the radars, I think every
2 Q. What did you do as part of 2 piece of equipment we had, we brought
3. that second overhaul? 3. into the ET shop. And that was the main
4 A. Let me back up a little bit. 4 purpose for the ET shop.
5 So it was an unusual type of situation 5 DEFENSE COUNSEL: Objection;
6 because we took the ship to dry dock in 6 move to strike, lacks foundation.
7 Philadelphia. Our home port was Norfolk, 7 DEFENSE COUNSEL: Move to
8 Virginia. We took the ship to the dry 8 strike nonresponsive portions.
9 dock in Philadelphia, Philadelphia Naval 9 DEFENSE COUNSEL: Can the
10 ~~ Shipyard. 10 court reporter read that last
a. And then we kept on board 11 answer?
12 the crew that was needed to do the 12 & (Ste
13. electronic overhauls that we were going 13 (The court reporter read the
14 to do at that point in time. Okay. We 14 pertinent part of the record.)
15 lived on the ship. We took every piece 15 Hi 8
16 of equipment that was on the ship, 16 DEFENSE COUNSEL: Move to
17 including the stuff from before -- that 17 strike speculative portions.
18  wehad before, plus the new equipment 18 MR. PAUL: Okay.
19 that came aboard, and we overhauled or 19 THE WITNESS: Next, I heard
20 did whatever maintenance was needed to 20 -- are we still on?
21 update the -- to make sure all of the 21 MR. PAUL: We're still on.
22 changes to the equipment that was already [22 Yeah.
23 on board were done. 23 THE WITNESS: I mentioned
24 And, effectively, we took -- 24 that we didn't bring the radar in.
Page 180 Page 181
1 I think we missed that somehow, 1 I saw every piece of
2 but... 2 equipment they brought in. Tsaw more
3 THE COURT REPORTER: I said 3 than some of the ETs because they tend to
4 that. 4 work on certain pieces of equipment.
5 THE WITNESS: Oh, you did? 5 ——O>—What kind of maintenance --
6 THE COURT REPORTER: Yeah. 6 DEFENSE COUNSEL: Move to
7 --- 7 strike the nonresponsive portions.
8 (The court reporter read the 8 BY MR. PAUL:
9 pertinent part of the record.) 9 Q. Okay. What kind of
10 --- 10 maintenance did you see performed on the
11 BY MR. PAUL: 11 equipment in the ET shop during the
12 Q. Allright. Well, let's talk 12 second overhaul?
13 about what was in the shop, and then 13 DEFENSE COUNSEL: Objection;
14 ~~ we'll talk about the radar. 14 form, vague, compound, overbroad,
15 What did you see done in the 15 lacks foundation.
16 shop during the second overhaul in 1965? 16 THE WITNESS: It's a
17 A. I lived in that shop a combination of different things
18 basically. Timean;T wasn't standing — 18 they did. I forget the name they
19 watches. I wasn't doing any of my other 19 have for them, but they had -- I
20 duties. I mean, there were two rooms on 20 think they called them field
21 that ship. You don't walk around on the 21 changes. There was -- any type of
22 — ship in dry dock much. I was either in 22 a change -- as equipment aged, the
23 the ET shop, or I was in my room 23 Navy would make modifications.
24 — sleeping. 24 For example, they took some

 

MAGNA®©

46 (Pages 178 to 181)

LEGAL SERVICES

 
 

 

 

Page 182 Page 183
il radios, and they maybe replaced 1 could shut them all down. You
2 them with other radios that were 2 can't do that when you're at sea.
3 solid state. So that would be a 3. BY MR. PAUL:
4 case where they would -- we would 4 Q. Did you --
5 actually lose a piece of 3 A. So we -- at least as a
6 equipment. We'd get a substitute 6 minimum, we'd take each piece of
7 for it. 7 ~~ equipment, unless it had been done very
8 But for the most part, we 8 recently, we'd clean it. If anything had
9 would just look for changes that 9 to be adjusted,then we'd readjust it-—
10 could be made in the equipment 10 Q. What was the condition --
11 that's already on board, that 11 DEFENSE COUNSEL: Move to
12 would update the equipment -- 12 strike the speculative and
13 particular equipment. 13 nonresponsive portions.
14 We had -- other things that 14 DEFENSE COUNSEL: Can we
15 we did, if there were any tubes -- 15 move the microphone a little
16 any electronic equipments that 16 closer to the witness?
17 weren't working properly, we'd 17 THE WITNESS: Oh, sure.
18 service them, just the same as we 18 DEFENSE COUNSEL: Thank you
19 would have if we were at sea. The 19 so much.
20 only real difference was -- focus 20 BY MR. PAUL:
21 was that we weren't at sea. 21 Q. What was the condition --
22 And we brought every piece 22 and this something -- we're going to go
23 of equipment we had on board the 23 off the tape a minute -- what was the
24 ship because they were all -- we 24 condition of the room where all this work
Page 184 Page 185
1 was going on? 1 is 12:26 p.m. This is the
2 DEFENSE COUNSEL: Objection; 2 beginning of video 2. We are on
3 form, leading, lacks foundation, 3 the record.
4 assumes facts not in evidence, 4 BY MR. PAUL:
5 vague. NY 5 Q. Okay. You were discussing
6 THE WITNESS: It was very 6 earlier the equipment that was in the
7 cluttered. It was very busy. I | 7 room. Okay? Are you able to -- today,
8 _ think we covered -- I mean, we had / 8 to remember a specific one of the
9 : two long benches in the ET shop. / 9 products that were -- that were on this
10 ‘We had -- when you have 12 ETs and 10 chart that were in the room?
11 ' -- in that space, which was a 11 And I'm excluding the radar
12 pretty good size for a ship, it 12 equipment for the moment.
13 \. was just -- it was a place you 13 A. Yeah, we didn't -- because
14 couldn't keep clean. Let.me put 14 we didn't bring the radar equipment in.
15 it that way. 15 Q. Right. Of course, not.
16 MR. PAUL: All right. Well, 16 That's why I'm not asking about that.
17 let's go off the video for a 17 A. It's too big.
18 minute because we have to change 18 Treally don't, but I can
19 the tape. 19 — say that our goal was to bring every
20 THE VIDEOGRAPHER: This 20 piece of electronic equipment we had in.
21 concludes video 1. The time is 21 And even if we didn't do anything to
22 12:16 p.m. We are off the record. 22 it -- if we'd just, for example,
23 (Off the record.) 23 maintained it, you know, the day before,
24 THE VIDEOGRAPHER: Thetime |24 we would at least check the card and make

 

 

 

MAGNA®©

47 (Pages 182 to 185)

LEGAL SERVICES

 
 

 

 

 

Page 186 Page 187
1 sure, look on the list. 1 P-7 was your attempt to figure out what
2 There was a lot of documents 2 pieces of -- well, why don't you tell me
3 that we have here going back and forth 3. what -- I won't tell you what I think it
4 saying, you know, add this -- this piece 4 is. You tell me, what was the purpose of
5 of equipment, we're going to lose that 5S P-7?
6 piece. But the object was to drastically 6 A. The purpose of P-7 was to
7 increase the number of electronic 7 put on a list every piece of electronic
8 equipments on board because this was a 8 equipment that the Cambria had when it
9 command ship. It wasacommand shipina | 9 left the dry dock.
10 squadron. And they hadn't been able to 10 Q. Okay.
11 do that back in '63. 11 A. Okay?
12 And.s aad equipment 12 Q. Okay.
13 coming at us left and right. We were 13 A. And it wasn't impossible --
14 just -- it was just jam-packed in there. 14 the only thing I think I didn't get on
15 It was impossible to really clean that 15 the list -- there might be more things
16 room thoroughly. I mean, they tried. 16 that aren't on this list, possibly are,
17. And, of course, when they cleaned the 17 because when they did the previous
18 equipment, they could do that, but it was 18 overhaul in '63, I didn't have a complete
19 cluttered in there. 19 — set of documents, okay, for all the
20 DEFENSE COUNSEL: Move to 20 equipment that they had on board. Okay.
21 strike the nonresponsive 21 So it might not have shown up on this
22 speculative portions. 22 list at all, but it would be -- the only
23. BY MR. PAUL: 23 thing that wouldn't be here would be
24 Q. So just so that we're clear, 24 additional documents, because I did have
Page 188 Page 189
1 -- for additional equipment, because I 1 A. Source column?
2 knew we did all of the equipment that we 2 Q. The source column, yeah.
3. knew about. 3 A. Okay. You supplied me with
4 Q. Allright. So the first 4 some of these. I got some of these
5 document -- the first column, then, was 5 myself. But what I did is -- first, I
6 to identify the equipment and to identify 6 asked you, because you had some sources,
7 what type of equipment that is. Am I 7 ~~ TI guess.
8 reading P-7 correctly? 8 DEFENSE COUNSEL: Objection.
9 A. Yeah. The first document 9 THE WITNESS: Then I went on
10 identifies equipment by its Army/Navy 10 -- I went online, and I looked
11 number. That's just a nightmare. 11 everywhere I could find.
12 Sometimes -- they don't use AN. They use (12 And all these equipments --
13. KW, or they use some other number. 13 there are a group of people that,
14 Q. Okay. 14 as a hobby, they actually run --
15 A. It also has some components 15 they set up radio rooms. And they
16 onhere. I stopped, actually, adding 16 have a lot of information on their
17 them to the list because J thought, it's 17 websites as to what equipment goes
18 going to be in a piece of equipment 18 with what. You know, what number
19 somewhere, but it's on here for now. 19 radio -- AN number radio, what it
20 Q. How did the names that 20 is, what kind of equipment it is,
21 appear on the right-hand column -- where 21 what it's used for.
22 did they come from? 22 And so I had sources like
23 A. On the right-hand column? 23 that. I had sources from the
24 Q. Yeah, the right-hand column. 24 manufacturer. Every place I could

 

MAGNA®©

48 (Pages 186 to 189)

LEGAL SERVICES

 
 

 

 

 

Page 206 Page 207
1 going to get to that in a minute. 1 picking. We could take any piece of
2 Do you recall being exposed 2 equipment.
3 to any particular ones of these products 3 We actually -- during this
4 or not? 4 overhaul, we actually -- some of the crew
5 DEFENSE COUNSEL: Objection; | 5 from the shipyard actually moved walls.
6 form, vague, ambiguous, lacks 6 Wechanged some of the equipment around.
7 foundation, calls for speculation, 7 Some ended up going into the flag
8 assumes facts not in evidence. 8 officer's quarters -- or their offices,
9 THE WITNESS: The answer is, 9 which are up -- high up in the ship. But
10 no, I really don't recall any 10 every one of these pieces of equipment
11 particular -- this was 50 years 11 was there for us to take because nobody
12 ago, and I have to stretch to 12 was using them. None of these people
13 remember some of the things I do 13. were aboard. And that's why we were very
14 remember. It's one of the reasons 14 busy. And that was our function.
15 I did a lot of research. 15 DEFENSE COUNSEL: Move to
16 BY MR. PAUL: 16 strike the speculative and
17 Q. Right. Well -- 17 nonresponsive portions.
18 A. But] don't remember, you 18 BY MR. PAUL:
19 know, which equipment. J just -- all I 19 Q. You mentioned a radar?
20 know is all the equipment that Cambria 20 A. Yeah.
21 had on board that ship was at least 21 Q. Is that a separate piece of
22 monitored and usually changed. But each /|22 equipment that was not worked on in the
23 one of them was brought down to the ET 23 shop?
24 shop because éVerything was there for the {_ |24 A. Yeah, it was too big. The
i _ Page 20 8 Page 209
1 -- we had two radars, as I said. 1 was another opening where that was
2 DEFENSE COUNSEL: 2 maintained, and that was on a different
3 Objection -- 3 mast. The SPS 40 was on one of the masts
4 THE WITNESS: The air search 4 on the front of the ship. The SPS 10 was
5 radar was very, very big. 5 on one of the masts more near the center
6 DEFENSE COUNSEL: Objection; 6 of the ship.
7 overbroad. 7 But they each had the two
8 THE WITNESS: It had -- it 8 rotating antennas. There was a
9 was at the top of a mast. 9 transmitter and a receiver to transmit a
10 Actually, I'll just take them one 10 pulse, which would bounce off and then
11 at atime. That's the SPS 40. It 11 the receiver would receive it and amplify
12 was at the top of a mast. 12 it. And it would show up on your -- the
13. BY MR. PAUL: 13 scanner that we had, the oscilloscope. I
14 Q. That's the SPS 40, you said? 14 forget -- I forget the real name for the
15 A. The AN SPS 40. 15 screen that the people that were on board
16 Q. Okay. 16 = -- CIC and ever who else -- we had what
17 A. Atthe bottom of the mast 17 we called repeaters, where they could
18 was -- masts are huge on those ships. 18 look, and they could see these blips, and
19 Okay. They're hollow. They're steel -- 19 they could interpret them as whatever,
20 was a door that you -- when you opened 20 surface craft, aircraft.
21 the door -- and that's where the Be. DEFENSE COUNSEL: Move to
22 electronic equipment for the SPS 40 was 22 strike the nonresponsive portions.
23 located. 23 BY MR. PAUL:
24 Similarly, the SPS 10, there 24 Q. Did you, yourself, work on

 

MAGNA®©

53 (Pages 206 to 209)

LEGAL SERVICES

 
BAHIBIT B
 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. KRAUS and
MARGARET M. KRAUS, h/w,

Plaintiffs,
vs. No. 18-2119

ALCATEL-LUCENT, et al.,

Defendants.

 

VIDEOTAPED DEPOSITION OF ROGER GOSSETT
Suffolk, Virginia

Tuesday, August 20, 2019

MAGNA LEGAL SERVICES
(866) 624-6221
www.MagnaLs.com

REPORTED BY: DEBRA-LYNN BAKER, RPR, CSR

Page 1

 

 

MAGNA®

LEGAL SERVICES
 

 

 

Page 34 Page 35
1 problem, you know, reading that either because I, 1 the electronic gang?
2 you know, pretty much understood what was going 2 A I don't remember the exact number,
3 on there. And when I -- I went in the navy, like 3 but it was about that. Yes.
4 I said, in October of 1962 as an ET-3, and one 4 Q. Allright. So we're talking about --
5 year later I was promoted to ET-2 -- 5 this is now 1963?
6 Q_ Okay. 6 A Yes.
7 A -toa-- 7 Q Okay. What were your duties as an
8 Q_ And in order to do that, you had to 8 electronics technician on the USS Cambria?
9 study the -- 9 A Iwas --
10 A You had to take a test in the navy. 10 Q Start with your --
11 Yes. 11 A --charged mainly with --
12 Q_ And you passed that test? 12 DEFENSE COUNSEL: Objection.
13 A Yes. 13. BY MR. PAUL:
14 Q Okay. What was the first ship that 14 Q Start with your -- start with your 3.
15 you were on? 15 I'm going to -- start with your 3 --
16 A I was on -- first ship was 16 A Okay.
17 assigned -- I was assigned to the USS Cambria, 17 Q__ -- duties and --
18 APA-36. 18 A Asan elect- --
19 Q Okay. And in what capacity were you 19 Q_ -- then we'll work our way up.
20 assigned to the Cambria? 20 A --asanET-3 --
21 A I was an electronics technician in 21 Q Okay.
22 the -- the mess with everybody else. There was 22 A --] was --
23 probably 15 -- 14, 15 of us in the electronics 23 DEFENSE COUNSEL: Object to the --
24 gang. 24 THE WITNESS: -- charged with --
25 Q Okay. There were about 15 of you in 25 DEFENSE COUNSEL: Well, hold on.
Page 36 Page 37
1 Just need to put an objection on, sir. 1 MR. PAUL: I'm sorry.
2 THE WITNESS: Pardon? 2 DEFENSE COUNSEL: Vague and -- I
3 DEFENSE COUNSEL: I am just going to 3 think that will do it.
4 put an objection on the record. 4 MR. PAUL: Allright. Why don't you
3 THE WITNESS: Okay. 5 read me the question back, so we don't have to go
6 DEFENSE COUNSEL: Object to the 6 through this again.
7 question as vague, ambiguous, compound, and 7 Read the question back, ma'am.
8 Jacking time and scope. 8 Because then all the objections will
9 BY MR. PAUL: 9 be deemed having been made and we don't have to
10 Q_ Okay. 10 do it again.
11 DEFENSE COUNSEL: Could we just geta} 11 Go ahead, read the question back.
12 running objection -- 12 (Record read.)
13 MR. PAUL: You can certainly have a 13 THE WITNESS: Okay. I was -- we
14 — running objection. 14 had -- in this division we had two subdivisions,
15 DEFENSE COUNSEL: -- to vague, 15 I guess you'd call it, the radar guys and the
16 ambiguous, overbroad -- 16 communications guys. I was part of the
17 MR. PAUL: Sure, sure. 17 communications. Specifically, my rate was an
18 DEFENSE COUNSEL: -- lacks 18 ETN-3, the N designating comm---.communications.
19 — foundation, calls for speculation -- 19 We had receivers, we had : %
20 MR. PAUL: Yeah. Absolutely. 20. transmitters, we had, you know, the connecting —
21 DEFENSE COUNSEL: -- assumes facts ZA equipment, antennas, teletype machines, }
22 not in evidence. / 22 converters, this type thing, having to do with
23 MR. PAUL: Okay. 23 communications off the ship --
24 Q Okay. Go ahead. So the quest- -- 24 BY MR. PAUL:
25 DEFENSE COUNSEL: Leading. 25 Q_ Okay.

 

 

MAGNA®

10 (Pages 34 to 37)

LEGAL SERVICES

 
 

 

 

 

Page 38 Page 39
1 A -- to various and sundry people. 1 ship --
2 Q_ Okay. 2 Q_ Okay.
3 A And I -- some of the equipment I was 3 A -- but, again, it was easy enough to
4 familiar with from the air force, some of it 4 pick up.
5 was -- I got used to it. 5 Q Okay. What -- let's go back to the
6 Q. Okay. Well, let's talk about what 6 receivers for a sec. What receivers do you
7 youremembered from the air force that was 7 recall being on the Cambria when you got on in
8 similar. Let's start with the familiar stuff, 8 '63?
9 and then we'll get to the unfamiliar stuff. 9 A Well, there was the R-390s.
10 A Okay. The -- the main thing that I 10 Q_ Allright.
11. was familiar with in the air force was the radio 11 A There were -- SRR-13, I believe the
12 receivers designation R-390 Alpha/URR, and it was] 12 designation is, was an HF receiver, and an SRR-11
13 the same equipment that was in use in the air 13. was an LF receiver.
14 force as the navy. 14 Q_ Those -- HF stands for high
15 Q Okay. 15 frequency --
16 A So Iwas familiar with that one. 16 A High frequency, yes.
17 Other receivers, shipboard-type 17 Q_ -- LF stands for --
18 receivers, we did not have those in the air 18 And LF stands for --
19 force. It was basically the same thing, it's 19 A LF is low frequency.
20 just in the navy they're -- they buy them from a 20 Q_ Okay.
21 different manufacturer, they're made different 21 A Yes. And then we also had the
22 for ruggedized at sea and so forth and so on. 22  URR-13 receive- -- URR? No, I'm not sure of
23 Transmitters, they were all new. I 23 _ that, but the UHF receivers --
24 didn't have any idea of what -- what the 24 Q Okay.
25 transmitters looked like when I first got aboard 25 A -- which, again, you know, the only
Page 40 Page 41
1 difference is the frequency range, the UHF, ultra 1 A No, no, I was -- I was low man on the
2 high-frequency. 2 _ totem pole when I first got there.
3 Q. Okay. You mentioned the 3 Let me see. Frank Green was the name
4 transmitters. What transmitters do you recall 4 of the first class in charge. He departed
5 being on the ship at that time? 5 something like six months or so after -- after I
6 A On the transmitters, there was an 6 got there, he got out, which was -- the basic
7 AN/SRT-14, which was a 100-watt transmitter; an 7 problem with the navy at the time is all the ETs
8  SRT-15, which is a 1- -- 100-watt transmitter 8 are petting out. So as the ETs got out, I
9 with an amplifier to make it up to 500 watts, and 9 assumed more and more, you know, responsibility
10 ‘then an SRT-16, which was the 14 and 15 combined} 10 on what I'm doimg, and by the end of '64 I was
11 into one unit, so we had basically two 11 promoted to ET-2, electronics technician second
12 transmitters in one unit. 12 class, and J was pretty much in charge of the --
13 Q_ Okay. 13 _ the electronics gang.
14 A That was the HF. 14 Q So all 15 of these fellows at that
15 There was a WRT-1 low-frequency 15 point were --
16 transmiffef. - 16 A Yeah.
17 ——~-~Avidas far as UHF and VHF, there were 17 Q Okay.
18  TEDs and REDs, T-E-D and R-E-D, for transmitters} 18 A Again, the number is, you know,
19 and receivers. It was an older navy designation, 19 nebulous in my mind.
20 didn't have the AN/ in it. 20 Q_ Right. Sure. Let me talk a little
21 Q_ Okay. So we're now in 1963, right? 21 _ bit about some of these pieces of equipment.
22 A Yes. 22 A Sure.
23 Q Okay. What did you have to do -- 23 Q_ What did you have to do with the 390?
24 you -- who was the supervisor at that time? Was 24 A The 390s were -- it was -- it's a
25 that you, or was it somebody else? 25 modular receiver where bunches of different

 

MAGNA® __,,

(Pages 38 to 41)

LEGAL SERVICES

 
 

 

 

 

Page 46 Page 47
1 A Yeah. 1 not the wire.
2 Q_ -- what did you have to do to that 2 Q Yeah.
3 wire? 3 A And once you cut it, the insulation
4 And, again, I'm talking about the 390 4 goes flying into the trash can or on the floor.
5 forthe moment. I'll get to some of the other a] Q Did it ever fly in your face?
6 stuff in a bit. 6 DEFENSE COUNSEL: Objection to form,
7 A Well, it's just a matter of 7 ~~ leading.
8 determining, you know, you need a wire that's 8 THE WITNESS: No.
9 this long or that long, you cut it off, you strip 9 BY MR. PAUL:
10 _ the ends off of the insulation off the wire to 10 Q Okay.
11. expose the conductor and solder it back into 11 A You've got to be careful, you know,
12 place -- 12 you don't do things like that.
13 Q_ Okay. 13 Q_ Right. Were there any other pieces
14 A -- whether it's, you know, 2 inches 14 — or components of the R-390 that you recall?
15 long or a foot long. 15 A Mechanical components.
16 Q What happened when you -- when you 16 Q Well, tell us about electronic.
17 cut the wire, as you describe it? Did you see 17 A Yeah.
18 anything happen, or did you see anything in the 18 Q. Okay. What's a resistor?
19 air? 19 A Aresistor is a piece of electrical
20 DEFENSE COUNSEL: Objection; form. | 20 equipment that's made to -- to impede the flow of
21 BY MR. PAUL: 21 electronics, and how much it impedes it depends
22 Q You can answer the question. 22  onhowit's made. You can get them that are very
23 A No. Well, when you cut the wire, the 23 low resistance or very high resistance --
24 insulation -- you have special cutters for the 24 Q_ Okay.
25 wire which, you know, will cut the insulation but | 25 A --and--
Page 48 Page 49
1 Q Do you know how they're made? 1 speculation.
2 A Basically, yeah. A bunch of -- first 2 BY MR. PAUL:
3 ofall, the engineers determine what resistance 3 Q Do you have any knowledge about what
4 they need. Okay? They're made in certain steps. 4 the compounds were made of?
5 The compounds that -- the resistive conductive 5 A No, [haven't the slightest.
6 compounds are chosen to provide this 6 Q_ Now, we're talking about the 390 for
7 plus-or-minus resistance. 7 the moment.
8 Q_ Okay. 8 A Okay.
9 A And then they're incorporated into a 9 Q_ Was there a difference in resistor --
10 package with other stuff to keep them -- what can| 10 well, were resistors used in lots of other -- in
11  Isay? To keep it together -- 11. other equipment?
12 Q_ Okay. 12 A Yes.
13 A -- okay, with two wires sticking out 13 Q Okay. What other pieces of equipment
14 ‘the end. 14 were the resistors used in that you recall?
15 That -- that's strictly the -- the 15 DEFENSE COUNSEL: Objection.
16 manufacturing process. Okay? Thathas nothing | 16 Again --
17 to do with my end where I -- 17 THE WITNESS: Every piece of
18 Q_ Sure. 18 electronic equipment on the Ship has resistors in
19 A --replace the resistors. 19 it.
20 But that's -- yeah, that's -- 20 BY MR. PAUL:
21 Q__Do you know any -- 21 Q Okay.
22 A -- that's basically how I -- how I 22 A Whether it has -- you know, the
23 know aresistor is made. 23 number is -- depends on the complexity of the
24 DEFENSE COUNSEL: Move to strike, 24 equipment. Some of the -- the transmitters had
25 Jacks foundation, basis of foundation, 25 hundreds of resistors.

 

MAGNA® __:,

(Pages 46 to 49)

LEGAL SERVICES

 
 

 

 

 

Page 50 Page 51
1 Q_ Okay. 1 [have previously marked as P-12. Okay. This is
2 A Some of the smaller components had 2 the SRT, not the SRR-13, this is the SRT-13.
3 two or three. 3 A SRT -
4 Q Okay. Well, take the ones that had 4 Q_ Okay.
5 hundreds. Can you recall which ones had hundreds 5 A --yeah, 14, 15, and 16.
6 of resistors in them? 6 Q Let's see if I have --
7 DEFENSE COUNSEL: Object to form. 7 A It's T for transmitter.
8 THE WITNESS: The SRT series 8 Q. Allright. Hang on a second.
9 transmitters. They were -- they were monstrous 9 Let's go off the video for a moment,
10 equipment that -- they stood 6 feet tall and 3 10 please.
11 feet wide and 3 feet deep. 11 THE VIDEOGRAPHER: We're off record
12 BY MR. PAUL: 12 at 9:40 a.m.
13 Q_ Okay. 13 (Discussion off the record.)
14 A And there was a lot of electronics in 14 THE VIDEOGRAPHER: We are back on
15 it. 15 record at 9:41 a.m.
16 Q Okay. Well, let's talk -- well, all 16 BY MR. PAUL:
17 right. The SRT-13, let's - 17 Q Is there a difference between an
18 A Yeah -- 18  SRT-13 that you just mentioned -
19 Q_ --see if I can -- 19 A The SRT series, there's a 14, 15, and
20 A --SRT-14, 15, 16. 20 alé.
21 (Plaintiffs' Exhibit 12 was marked 21 Q_ Okay. Are they all about the same,
22 for identification by the court 22 ‘then?
23 reporter.) 23 A. Well, like I said, the SRT was a
24 BY MR. PAUL: 24 — smaller 100-watt transmitter.
25 Q. Okay. Allright. Let's turn to what 25 Q_ Right.
Page 52 Page 53
1 A As far as physical appearance, it's 1 Q You mentioned the SRR-13?
2 _ probably 5 feet tall -- 2 A SR- -- I'm not sure on the S- -- it's
3 Q Okay. 3 an SRR -- it's a receiver.
4 A --a foot, a foot and a half wide, 4 Qs Okay.
5 and acouple of feet deep. 5 A Asmall thing about this tall --
6 The SRT-15 is an SRT-14 with an 6 Q_ Okay.
7 amplifier beside it which -- 7 A --and 19 inches wide.
8 Q Okay. 8 Q_ Okay.
9 A -- doubles the width. 9 A It's used mainly strictly to receive.
10 Q_ Okay. 10 Again, it's a piece of electronic equipment.
11 A Okay? And an SRT-16 is an SRT-14 and 11 It's fairly complex.
12  anSRT-15 combined. So you -- inan FR -- SRT-16| 12 Q Okay
13 you have -- basically have two transmitters, a 13 A But--
14 hundred-watt transmitter and a 500-watt 14 Q So it has resistors in it?
15 transmitter, both of which operate independently. 15 A Yes, it does.
16 THE VIDEOGRAPHER: You're covering | 16 Q_ Anything -- any other pieces of
17 your mic. 17 equipment that it has in it?
18 BY MR. PAUL: 18 A Everything -- every piece of
19 Q Allright. We talked about -- you 19 — electronic equipment has resistors in it.
20 mentioned an SRR-13. 20 Q_ Okay. a
21 THE VIDEOGRAPHER: I'm sorry, you're 21 A Okay? Like I said, it may be 3, it
22 covering your microphone, sir. 22 = might be 200.
23 MR. PAUL: Oh, sure. 23 Q. Okay. What's a capacitor?
24 THE WITNESS: Oh, okay. 24 A A capacitor is an electronic
25 BY MR. PAUL: 25 component that is used to store electrical energy

 

MAGNA® __.,

(Pages 50 to 53)

LEGAL SERVICES

 
 

 

 

 

Page 54 Page 55
1 or to pass a signal through, depending, again, on 1 call it, with an insulating material in between
2 the way it's built. 2 rolled up into a small or a large, depending on
3 Q_ And were there capacitors on the 3 what you -- you're building it, so that the two
4 Cambria? 4 wires connecting the two different metal plates
5 A Oh, yes. 5 or conductive surfaces --
6 Q_ Tell me about that. 6 Qs Okay.
7 A Well, capacitors are just about as 7 A And it can be an itty-bitty little
8- ubiquitous as resistors are in most cect 8 thing like, you know, your fingernail, or it can
_9 equipment. 9 be that big and stand a foot tall, again,
10 Q Okay. 10 depending on what you're building it for.
11 A Yeah, it's -- you know, today, with 11 Q Okay. What's this insulat- -- if you
12 the integrated circuits and all this stuff, 12 know, what's the insulating material that you
13 they're -- they're out of sight. But back then, 13 just described a minute ago composed of, if you
14 you made electronic equipment out of resistors, 14 know?
15 capacitors, tube sockets, coils, you know, 15 DEFENSE COUNSEL: Object to form,
16 various small parts. 16 calls for speculation.
17 Q Okay. What's -- how is a capacitor 17 THE WITNESS: The only materials that
18 made, if you know? 18  Iknow of personally, because I have taken
19 DEFENSE COUNSEL: Object to form; 19 capacitors apart on occasion, just out of
20 calls for speculation. 20 curiosity, is wax paper or some type of
21 BY MR. PAUL: 21 insulating paper with something on it to keep it
22 Q You can answer the question. 22. from drying out and then wrapping the whole
23 A Capacitor? Well, let's see. The 23 shooting match in -- in a coat -- coating to
24 _ basic capacitor is two pieces of conducting 24 protect it from the environment.
25 material, aluminum, copper, whatever you wantto | 25 BY MR. PAUL:
Page 56 Page 57
1 Q Okay. Do you know what this 1 ocean,
2 insulating paper that's not wax paper was made 2 Q_ Sure. Did -- did -- do you recall if
3 of, if you know? 3 there was any cloth or board or paper inside the
4 A No, Ido not. 4 box or any other kind of material inside the
5 Q_ Allright. You mentioned -- I am 5 boxes?
6 going down -- URR-13? 6 DEFENSE COUNSEL: Objection; leading.
7 A Yeah. I believe that is a -- if I 7 THE WITNESS: No.
8 remember correctly, that is the UHF receiver -- 8 BY MR. PAUL:
9 Qs Okay. 9 Q Okay.
10 A - ultra high-frequency receiver. 10 A Now, most -- most all shipboard
11 Q Is -- is there a difference in the 11 equipment is made ruggedized with metal, aluminum
12 composition and the -- and the -- of that product 12  orsteel --
13 from these others that you have mentioned so far? | 13 Q_ Right.
14 A No. The only difference is the 14 A -- or whatever, you know.
15 frequency range in which they operate. 15 Q Sure.
16 Q_ Okay. They all, basically, are 16 A There -- there's hardly any -- paper
17 designed and constructed the same way? 17 or light material like that would -- would be
18 A Yes, 18 fragile.
19 Q. Okay. They came in a box, like ina 19 Q_ Okay.
20 metal box? 20 A It's hardly ever used on shipboard.
21 A Yes. Everything came -- come in a 21 Q_ Okay. Do you remember any board, any
22 metal case. Especially, you know, being 22 heavy board or anything like that inside metal
23 shipboard, it has to be ruggedized for -- 23 boxes?
24 Q Sure. 24 DEFENSE COUNSEL: Same objection.
25 A -- when we're having fun in the open 25 DEFENSE COUNSEL: Objection; asked

 

 

MAGNA® ___..

(Pages 54 to 57)

LEGAL SERVICES

 
 

 

 

 

Page 58 Page 59

1 and answered. 1 board, you pulled it out of the equipment,

2 BY MR. PAUL: 2 _ brought it down to the shop and troubleshot it

3 Q You can answer. 3 right there in the --

4 A Well, circuit boards are made in some 4 Q Okay.

5 of the equipment to plug in and, you know, A -- inthe shop.

6 circuit boards are made of fiberglass, to my 6 Q_ Okay. When you opened up the

7 knowledge, with the components mounted on them 7 equipment, what did you have to do to the

8 and then some sort of a clear plastic, plastic 8 equipment? And, again --

9 used in the generic sense, some kind of a sealer 9 DEFENSE COUNSEL: Object to form, as
10 to prevent them from getting wet, getting dirty. 10 overbroad.
11 Q_ Do you recall any particular pieces 11 BY MR. PAUL:
12 of equipment that had circuit boards? 12 Q_ Again, we're -- we're talking about
13 A Oh, yes. 13 _ either the SRR-13 or the SRR-11 or the 390A or
14 Q_ Okay. Go ahead. 14 the URR --
15 A Yeah. The cryptographic equipment, 15 DEFENSE COUNSEL: Same objection.
16 — especially, had many circuit boards in it. 16 THE WITNESS: Yeah. Well, you know,
17 That's the KWR-26 and the -- KWR-37, the KW-26,} 17 depending on how the thing is made, it's -- once
18 KW-7s, they were all pretty much modernized upto| 18 you get the equipment open to where you can get
19 where they had 90 percent circuit boards. 19 at the insides, there's a couple of screws or
20 Q Okay. And did you have -- where were 20 many screws that you have to take loose to get
21 these -- you did maintenance on these products? 21 the module or the circuit board out.
22 A Yes. 22 BY MR. PAUL:
23 Q Okay. And what part of the ship was 23 Qs Okay.
24 that done in? 24 A _ Pull it out, take it to the shop and
25 A Well, if you maintain a circuit 25 fix it.

Page 60 Page 61

1 Q Did you ever have to use a vacuum 1 BY MR. PAUL:

2 cleaner? 2 Q Okay.

3 A Yes. 3 A __ -- that -- you know, and -- and you

4 Q~” Tell me about that. Why would you 4 had a little book, you had to sign it saying,

5 _wse a vacuum cleaner? 5 yeah, yeah, we did it.

6 A Probably once a month, every couple 6 And you open it up, clean it out,

7 ofmonths you'd open the equipment up, vacuum it} 7 clean the air filters, if so --

8 out, because dust collected in there, and it was 8 Q Okay.

9 part of our -- let me see. The name of the 9 A You know, if it had an air filter in
10 system was POMSEE. I don't, exactly, know what 10 it, and basically make sure it was lubricated and
11 _ that stands for, but it was a preventative | 11. cleaned, put it back together. As long as it was
12\\ maintenance shipboard electronic where you 12 working, leave it.
13 | cleaned the place out and made sure that 13 DEFENSE COUNSEL: Move to strike
14 | everything was pretty and put it back together so 14  nonresponsive portions.
15 that the dust did not accumulate. 15 BY MR. PAUL:
16\ Q Now, when you say onceamonth, _/| 16 Q During the time you were on the
17 — you're talking about -- are you ta out 17 Cambria, how many pieces of equipment were
18 once amonth in the shop or once a month foreach} 18 maintained or repaired using the vacuum cleaner
19 piece of equipment? 19 — system that you have described in the shop
20 A Once a month -- 20 itself?
21 DEFENSE COUNSEL: Objection; 21 DEFENSE COUNSEL: Object to form,
22 misstates his testimony. 22 calls for speculation, misstates the witness's
23 THE WIFNESS:-Oncea month foreach | 23 testimony.
24  piece.of equipment. You know. you-had-aregular | 24 DEFENSE COUNSEL: Lacks time and
25 — schedule -- 25 scope.

 

MAGNA®©

16 (Pages 58 to 61)

LEGAL SERVICES

 
 

 

 

 

Page 62 Page 63
1 THE WITNESS: I can't really say. In 1 of engineering, and it worked pretty good. Every
2. the shop, I would say very little use of the 2 once ina while, you know, a tube would go bad or
3 vacuum cleaner in the shop, because we normally 3 something like that, but a pretty good piece of
4 take it to the equipment, open the equipment up, 4 equipment really.
5 vacuum it, clean it, whatever, and lubricate it, 5 Q Okay. Allright. Iam going to -- ~
6 put it back together. 6 _ sir, ] am going to ask you to look at what has
7 BY MR. PAUL: 7 previously been marked as Plaintiffs' 12 and
8 Q_ You say -- you are talking about not 8  Plaintiffs' 14.
9 in the shop but someplace else on the ship? 9 And let's go off the video while he
10 A __ That is correct. 10 goes through those.
11 Q. Okay. Allright. You mentioned the 11 THE VIDEOGRAPHER: Go off record at
12. UR-- WRT-1 and the -- 12 9:Slam.
13 A : 13 (Discussion off the record.)
14 Q. --TED. 14 (Plaintiffs' Exhibit 14 was marked
15 Fell me about those pieces of 15 for identification by the court
16 equipment. 16 reporter.)
17 A Well, WRT-1 is a transmitter, a 17 THE VIDEOGRAPHER: We are back on
18 low-frequency transmitter, which every ship, 18 record at 9:52 a.m.
19 major ship, has one. It's basically the same 19 BY MR. PAUL:
20 size as the SRT, a little bit larger, again, 20 Q Okay. Sir, what -- what are you
21 __ specifically designed to transmit in 21 _ seeing in these pictures?
22 low-frequency range as opposed to the 22 A _ This is an SRR-13 receiver.
23 high-frequency range. 23 Q Okay.
24 It's a lot of tubes, slide-out 24 A And pretty much the way it's mounted
25 drawers. You know, it's a pretty complex piece 25 on a ship in its own individual cabinet.
Page 64 Page 65
1 Q Why don't you hold that up to the 1 Q Okay.
2 to the jury can see it and point to it, what 2 A But it -- it will tilt up and down so
3. you're talking about. 3 you can look at the top and the bottom, or you
4 Is that the top -- 4 can push the buttons on the rail and take the
5 A Yeah, here. 5 whole thing out and take it to the shop and work
6 Q- -- one? 6  onitif-- you know, if it's necessary.
7 Okay. That's what it looks like? 7 Q Now, the bottom picture, that's when
8 A Yeah, basically. 8 it's actually -- the whole thing is removed?
9 Q Allright. 9 A Yeah. That -- that's how to take
10 A _ This thing is bolted or -- or, you 10 sit--
11. know, ina -- on a table or a mounting of some 11 Q Why don't you show that to the --
12 kind. The picture here shows you how to get it 12 A -- off of the --
13 out of the cabinet. 13 Q__ Show that to --
14 Q_ Okay. 14 A -- off of the sliding rails.
15 A Just pick the handles up and hold 15 Q Show that on the video, too, if you
16 them up and slide it out. Once you -- 16 ~~ ~would.
17 Q What would happen -- let's start -- 17 A Yeah, right here.
18 what would happen when you would pull out the -- | 18 Q Now, you mentioned dust before. Was
19 pull the piece out like that? What would happen, 19 there dust when you removed this, when you did
20 ~—s if anything? 20 this job?
21 A It comes out to -- to the end of the 21 A Well, normally this type of receiver,
22 stop. It won't go any farther. 22 because it's built specifically for shipboard
23 Q Okay. 23 use, is fairly airtight. There has to be some
24 A Imean, you know, you can leave it 24 circulation to let the heat get out, but normally
25 hang there, if you so desire. 25 the thing is cooled off with an internal fan and

 

MAGNA® __,,

(Pages 62 to 65)

LEGAL SERVICES

 
 

 

 

 

Page 66 ~ Page 67
1 anair filter. 1 generally every piece of equipment. The -- the —~
2 One of the purposes of removing this 2 amount of dust, dirt, crud, whatever you want to )
3 thing, like it's shown here, is to get at the air 3 call it, that accumulated depended on the design {
4 filter and make sure it's clean air back in the “4 — of the equipment, how much air could actually gel
5 _ back of the equipment or, you know, anything 5, in from outside. =
6 that's accumulated. 6 \ ; And like J said, normally these :
7 Q Okay. And, in fact, there was -- you 7 ~~ things are designed to prevent dust from getting
8 personally recall seeing dust accumulated when 8 in, but you can't make them totally dust-proof.
9 these were removed? 9 BY MR. PAUL: __
10 DEFENSE COUNSEL: Object to form, | 10 Q_ Okay. Are these -- is this -- are
11 leading. 11 most ofthese-transmitters and receivers tug
12 BY MR. PAUL: 12. temperature? ~
13 Q If I've -- if ]'m stating 13 DEFENSE COUNSEL: Object to form;
14 correctly -- tell me if I'm stating correctly 14 calls for speculation, vague.
15 what you -- 15 THE WITNESS: In my opinion, yeah,
16 A Yes. 16 you've got to watch out. Especially the tubes --
17 Q_ -- just said. 17 BY MR. PAUL:
18 A __ There -- there were occasions when 18 Q_ Okay.
19 there were dust inside the equipment. _ 19 A -- you know, tubes are -- don't grab
20 Q Okay 20 them until they cool down.
21 A Yeah. 21 QQ. And each of these had -- the SRRs and
22 Q_ Now, was this unique to the SRR-13, 22 some of these other pieces of equipment you have
23 or was that true generally? 23 talked about --
24 DEFENSE COUNSEL: Object to form. | 24 A Yeah.
25 THE WITNESS: No, that's pretty much | 25 Q__ -- all had tubes in them?
—~"Page 68 Page 69
1 A Yeah. 1 see it. Go ahead.
2 Q_ Okay. And they were hot to the 2 A This here?
3 touch, you say? 3 Q Yeah.
4 A Yes. 4 A Okay. Once you get the -- the thing
3 DEFENSE COUNSEL: Objection; leading.| 5 mechanically decoupled, you -- you can pull it
6 (Plaintiffs' Exhibit 13 was marked 6 out or, as shown in the bottom picture, you can
7 for identification by the court 7 take out a plug-in board.
8 reporter.) 8 Q Okay.
9 BY MR. PAUL: 9 A Yeah. This one, the plug-in board
10 Q_ Okay. Turn to what's marked on the 10 there shows resistors, capacitors, whatever you
11 bottom as LMCKR 39. Do you see that one? It 11 want to call them, and the connecting pins so
12 says "Section 4" on the top. "Section 4" on the 12 that they will hook into the -- the main chassis.
13 top. 13 Q Can you show me or tell the jury
14 A 39? Oh, okay. Let me see here. 14 which is the resistors and which are the
15 31 -- okay. Oh, 39. Okay. 15 capacitors in this picture, if you can see them?
16 Q Do you see it? 16 A Yeah. Okay. On -- right here, this
17 A Yeah. 17 little darkish thing with the stripes on it,
18 Q. Okay. What do we see here? 18 okay, is a resistor.
19 A Okay. This looks like removing parts 19 Q_ Okay.
20 from the internal of a receiver. On this upper 20 A Okay? The stripes indicate the --
21 _ picture, you can see the mechanical couplings 21 __ the particular resistance of the resistor.
22 here where the -- 22 Q_ Okay.
23 Q Can you hold it ~ 23 A The size of it indicates whether it's
24 A -- outside dials and so forth -- 24  ahalfa watt, 1-watt, 2-watt, whatever.
25 Q Hold it this so way so the camera can 25 Q Okay.

 

MAGNA®©

18 (Pages 66 to 69)

LEGAL SERVICES

 
 

 

 

 

Page 70 Page 71
il A The other 1, 2, 3 -- four little dt A Quite a few times.
2 items shown here next to it appear to be 2 Q Okay.
3 capacitors. 3 A I would say -- well, let's see. I
4 Q Okay. Okay. 4 was there -- what was it? Three and a half
5 A Although, you know, I can't really 5 years.
6 see what it says on there, but it's -- it -- to 6 Q_ Right.
7 me, it looks like capacitors. 7 A Two and ahalf years? Whatever.
8 Q_ Now, on the -- on the bottom, I 8 Q Before we go on to the next
9 guess, left there's a -- there's a little cartoon 9 picture -- before we go on to the next picture,
10 ~~ ofasailor. 10 this -- the cartoon of the sailor -- okay?
11 A Yeah. 11 A Yeah.
12 Q Is he basically holding the piece of 12 Q_ What, if anything, would -- would
13 equipment that we're talking about -- 13 you -- did you see when this piece was removed?
14 A Yeah, the -- 14 DEFENSE COUNSEL: Object to form.
15 Q_ --the board? 15 THE WITNESS: When -- when the board
16 A. What he has in his left hand holding 16 he's holding --
17 upis -- 17 BY MR. PAUL:
18 Q Show that to the jury, please. 18 Q_ Yeah.
19 A --is the board that is shown as 19 A -- was removed?
20 being removed here. 20 Q Yeah. What, if anything, did you
21 Q_ Okay. 21 see?
22 A The -- in his right hand is the 22 A Well, you can -- you can in the main
23 receiver where the board plugs into. 23 picture here --
24 Q Okay. How often during your time on | 24 Qs Right.
25 the Cambria did you see this operation go on? | 25 A -- you can see down inside there's --
Page 72 Page 73
1 there's other components in there -- 1 that's shown there --
2 Q_ Okay. 2 BY MR. PAUL:
3 A --connectors, more capacitors, it 3 Q. Right.
4 looks like a resistor or two -- 4 A -- and probably go to the shop and
5 Q Okay. 5 see if you can replace the frayed or worn part.
6 A --acouple of sockets for the thing 6 Q Okay.
7 to plug into. 7 A Normally speaking, the only -- in --
8 Q Okay. 8 in this subassembly here that's shown being
9 A And it's -- you know, the cartoon of 9 pulled out, the only thing that would get frayed,
10 the -- 10 ~~ _ worn, or broken is the pins itself on the bottom
11 Q_ Right. 11 ofthe -- the assembly shown in -- being pulled
12 A - of the sailor -- 12 out or, like I said, occasionally a tube bad
13 Q. Right. 13. or-- ee
14 A -- shows it at basically an empty 14 Q_ Okay.
15 hole - 15 A --aresistor, whatever—
16 Q_-+ Right. 16 Q  AIKrightSo there's a tube or a
17 A -- which is -- that's not true. 17 _ resistor in this particular piece of equipment?
18 These things are built pretty tight. 18 A Oh, yeah. Yeah.
19 Q. Okay. Were -- was anything inside 18 Q Now--
20 there that you saw frayed or worn? 20 A It's not visible, but --
(21 DEFENSE COUNSEL: Objection. 21 Q Okay.
22 THE WITNESS: Well, that's one of the | |22 A -- there is.
23. reasons for taking the pin out, is to check for 23 Yes.
24 \ frayed and worn things. If you see something | /24 Q_ Now, in order to -- so we don't have
25 \ frayed and worn, you would take that module _/ 25 to go through the same procedure with each of the

 

=

MAGNA®©

19 (Pages 70 to 73)

LEGAL SERVICES

 
 

 

 

Page 74 Page 75
1 pieces of equipment you have mentioned so far and 1 in these -- when this product was removed?
2 the ones we are going to talk about later -- 2 A Well, in this -- this particular --
3 A Yeah. 3 DEFENSE COUNSEL: Objection; leading,
4 Q_ -- was the procedure that you follow 4 Jacks foundation, misstates prior testimony.
5 used the same for all the different pieces of 3 BY MR. PAUL:
6 equipment of transmitters and receivers you've 6 Q_ Go ahead. You can answer.
7 mentioned so far; there's nothing -- is there 7 A In this particular SRR-13 type of
8 anything unusual or different about one or the 8 equipment, like I said, they're built pretty
9 other? 9 airtight. They -- they have a -- a fan to
10 DEFENSE COUNSEL: Object to form, 10 circulate air in them to cool them off. It has
11. lacks foundation. 11 = an -- an air filter in it, which, you know, you
12 THE WITNESS: That -- that is true, 12 check and clean once every month or three,
13 _ yes. It's pretty much stand- -- again, depending 13 depending on the schedule. But as far as a lot
14 on how the thing is built, but, you know, whether 14 — of dust accumulating, I would say not a lot.
15 you've got a little one or a big one, it's -- 15 Q But some?
16 __ it's pretty much the same thing. 16 A Some, yeah.
17 BY MR. PAUL: 17 DEFENSE COUNSEL: Objection; leading.
18 Q__ Did you ever see any dust in -- in 18 BY MR. PAUL:
19 this operation? 19 Q_ Allright. Let's go on to page 40.
20 DEFENSE COUNSEL: Object to form. 20 A Okay. Page 40. Okay.
21 BY MR. PAUL: 21 Q Is this an operation you have seen
22 Q You had mentioned dust earlier, and 22 before?
23 you talked about -- 23 A Yes. Yeah.
24 A Yeah. 24 Q__ How often did -- did -- were plug-in
25 Q_ Was there dust in -- did you see dust 25 units removed during your time on the Cambria?
Page 76 Page 77
1 A Quite often. 1 see the assembly coming out and there is a
2 Q_ Okay. 2 cap- -- it looks like a capacitor, two or three
3 A Because of, again, component failure. 3 capacitors. I don't see a resistor right off --
4 Most of the time, it was tubes. 4 okay. Right up toward the -- the top, you can
5 Q Okay. Now, there is another cartoon, 5 _ see the end of a resistor.
6 and the sailor -- can you describe what the 6 Q_ Why don't you point that out. Again,
7 sailor's doing or what you think he's -- 7 show that to the camera. Point that out.
8 A Well, yeah, he's -- he's got the 8 A Right in here.
9 thing over his head, shaking it, trying to get it 9 Q Okay.
10 out, but it -- 10 A It-- like I said, it's hard to see.
11 Q Did that ever happen? 11 Q Right.
12 A No. 12 A _ Jassume it's a resistor as opposed
13 Q_ Okay. 13 to being a -- a coil or a capacitor or something.
14 A No. I mean, it's -- it's humorous, 14 Q_ Right.
15 but it hardly ever happens. 15 A But you take those out, if there's
16 Q_ Allright. 16 something wrong you replace it, solder the
17 A Inthe picture beside the sailor, you 17 replacement back in, plug it in, lock the wire in
18 can see some of the subassemblies -- 18 place, and it's held in place.
19 Qs Right. 19 Q Okay.
20 A --are held in with a bar, which is 20 A Yeah.
21 turned to lock it in place. 21 Q Now, let's -- let's go back to P-1
22 Q Okay. 22  foraminute. That's the manual. Can you go
23 A You turn it crosswise and the 23 _ back to the manual for a second?
24 assembly unplugs. 24 A Oh, which one? This here?
25 On the bottom picture, again, you can 25 Q_ The ET -- no, the ET --

 

 

MAGNA® ___.,

(Pages 74 to 77)

LEGAL SERVICES

 
 

 

 

 

Page 78 Page 719
1 A Oh, ET-3. Okay. 1 heat-sensitive part is too’close, place a shield
2 Q_ ET-3. If you go back to the ET-3 -- 2_~ (asbestos or like substance) between the parts
3 A Yeah, before applying hot soldering iron, and place"
4 Q_ Now, you mentioned soldering. 4\_ sink -- "heat sink clamps on all leads from the
5 A Yeah. 5 \heat-sensitive part."
6 Q_ And what I want to ask you about is 6 ~Q_ Okay. Did you ever-seé --
7 one of -- if you turn to 1, 2, 3 -- the fourth 7 DEFENSE COUNSEL: Move to strike,
8 page, it says page 367 on the bottom. 8  specul- -- move to strike, hearsay, lacks
9 A Okay. 9 foundation.
10 Q_ Do you see that? 10 BY MR. PAUL:
11 A Yeah. il Q___ Did you ever physically do that?
12 Q_ Allright. And you see that I have 12 A No.
13 previously marked a sentence that says, "After 13 Q Did other people around you do that?
14 = determining"? 14 DEFENSE COUNSEL: Object to form.
15 Do you see that? 15 THE WITNESS: Not to my knowledge,
16 A Yeah, I see it. Yeah, that -- 16 no.
17 Q_ Okay. Can you read that into the 17 BY MR. PAUL:
18 _ record, please. 18 Q. Okay. All right.
19 A Okay. "After determining that 19 A Because most -- in -- when you get
20 theheat"-- .. ™~ 20 down to the component level here, right --
21 DEFENSE COUNSEL: Objection; form. | 21 Q_ Yeah.
22 BY MR. PAUL: s 22 A -- there was hardly any asbestos-type
23 Q  Goahead. You can answer the \\ 23 thing around.
24 question. oat 24 The -- the hot soldering iron is
25 A "After determining that the ~~ 25 chosen because it's the -- the right size that
Page 80 Page 81
1 you need for -- for desoldering and -- and 1 Q__-- on the top.
2 resoldering equipment. 2 What do we see in the page that's
3 Q Okay. 3 marked 46?
4 A You know, like you don't take a 4 A It's an SRR-13 receiver --
5 hammer to drive a thumbtack. 5 Q_ Right.
6 Q. Okay. Are you -- 6 A -- being pulled out of its case.
7 DEFENSE COUNSEL: Can I -- sorry. 7 Q. Right.

8 Can I have the answer read back, please. 8 A And the latching mechanism has been
9 (Record read.) 9 released so that you can tilt it down to look at
10 DEFENSE COUNSEL: Move to strike 10 the -- the top of the equipment and back into the

11. nonresponsive portions. 11 case itself to the -- the jack where the cable

12 BYMR. PAUL: 12 _ test hooks into.

13 Q_ Okay. Are you aware of any asbestos 13 Q Okay.

14 products in electronic equipment yourself? 14 A On the SRR-13, the cable indicated
15 DEFENSE COUNSEL: Object to form. | 15 here in this picture plugs into the back of the
16 DEFENSE COUNSEL: Objection; lacks | 16 case and then into the back of the equipment so
17 foundation. 17 that the equipment can be operated while it's in
18 THE WITNESS: Personally, no. 18 the open position. Normally, this cable is not
19 BY MR. PAUL: 19 inthere. When you remove this cable, the

20 Q_ Okay. Let's turn -- go to -- back to 20 equipment is -- it's dead.

21 the manual, page 46, picture 46. 21 Q Okay.

22 Now, I'll represent to you, sir, that 22 A Once you tilt it back up and slide it
23 this is from a navy -- anavy manual. You can 23 back in, the connector on the back of the

24 _ see, at the top, it says, "NAVSHIPS 92977" -- 24 receiver connects with the J-1809 in the case and
25 A Yeah. That's right. 25 energizes everything.

 

MAGNA®

21 (Pages 78 to 81)

LEGAL SERVICES

 
 

 

 

 

 

 

Page 90 Page 91
1 and all the parts and so forth you need. 1 A But he didn't have to be there --
2 Q Okay. Was -- was he, therefore, in 2 Q Would you say --
3. the vicinity of you and the other men working for 3 A --all the time.
4 you? Was that his job, to be in your vicinity 4 Q Right. Would you say he was there
5 while that was going on? 5 occasionally or --
6 DEFENSE COUNSEL: Object to form. 6 A Frequently.
7 DEFENSE COUNSEL: Objection; form. 7 Q Frequently?
8 .. JHE WITNESS: He did-not have to be 8... A. .Yeah. ..
9 there while we were working, but he was -- you 9 Q Okay. Are you able to tell me how
10 know, he would come in, check, see how we're 10. frequently he was in the shop with you, if you're
11 doing while we were working -- 11 able to?
12 BYMR. PAUL: 12 A I would say in a normal eight-hour
13 Q_ Okay. 13 day when nothing much was happening he would come
14 A --and then go somewhere else and 14 into the shop three times --
15 check on whatever. 15 Q_ Okay.
16 Q_ Okay. 16 A --aday.
17 A Orgrab a cup of coffee, whatever. 17 Q_ Three times a day?
18 Q Okay. 18 A Yeah. Just to check and see how
19 A He did not have to be there while we 19 things were going, what's -- you know, what's the
20 were working is -- 20 — fatest --
21 Q. Right. 21 Q. Right.
22 A --is the point I'm trying to make. 22 A -- that type thing.
23 Qs Right. 23 Q. What kinds of equipment were stored
24 A He was there. 24 inthe shop?
25 Q. Okay? 25 A The only equipment that was stored in
Page 92 Page 93
1 the shop were small pieces of test equipment, 1 A So if we needed, you know, a 220K ohm
2 spare components that we had in the -- in cabinet 2 resistor, we -- yep, okay, we've got one.
3. drawers. 3 Q Okay.
4 Q Okay. 4 A Ifwe didn't have one, we went to
5 A And the coffeepot. 5 supply and ordered one out of --
6 Q That's key, I agree. 6 Q_ Okay.
7 Any -- you mentioned resistors. You 7 A -- down below.
8 have talked about resistors and capacitors 8 Q Okay. Were you and the men that
9 before. 9 worked for you and Lieutenant Kraus required to
10 A Yeah. 10 work outside of the shop?
11 Q_ Did you have spare ones in the shop 11 A Yes. Quite frequently we would --
12 _ that you used or -- 12 Q_ Okay.
13 A Yes, we did. 13 A -- work in the transmitter room, the
14 Q Okay. Anything else? 14 receiver room, wherever the equipment was
15 A We had -- oh, let me see. We had 15 located.
16 quite an assortment of hardware, nuts and bolts 16 Q_ Okay.
17 and things like that. We also had spare 17 A We didn't do any major repairs --
| 18 _ resistors, spare capacitors. We -- we can't _ 18 _Q__ Okay.
19 — stock everything that's in use everywhere, 19 A --inthereceiverroom, transmitter  —‘|
20 because we didn't have the space. 20 room.
21 Q_ Okay. 21 Q Okay.
22 A But we did have commonly used 22 A We would -- if we had something major
23 resistors and capacitors stored in the -- in the 23 that we had to work on, we would take the -- the
24 — shop. 24 subassembly, the component out of the
25 Q_ Okay. 25 transmitter, receiver, whatever, take it to the

 

MAGNA®

24 (Pages 90 to 93)

LEGAL SERVICES
 

 

 

Page 134 Page 135
1 Q Okay. When you say they weren't 1 BY MR. PAUL:
2 great, what does that mean? 2 Q. Okay. Allright. Okay. Did we talk
3 A I mean they -- no trouble, they just 3 about the WRT-1 and 2? Are you familiar with
4 kept working. Every once in a while -- 4 those two pieces?
5 DEFENSE COUNSEL: Did you say they -- 5 A Yes,lam. WRT-1 --
6 THE WITNESS: -- you find a 6 Q Tell me about --
7 burned-out tube, but, you know, that's easy 7 A --is a low-frequency transmitter.
8 enough to diagnose and replace and it goes back 8 A WRT-2 is an HF, high-frequency
9 to service. 9 transmitter.
10 BY MR. PAUL: 10 Q Okay.
11 Q_ Okay. All right. 11 A I believe they're 100 watts or
12 DEFENSE COUNSEL: I'm sorry, can you 12 something like that, output. Monsters to work
13 read back the -- his first answer. 13 on, because they're large, heavy, bolted in
14 (Record read.) 14 place, modular. You know, you have to open the
15 DEFENSE COUNSEL: Did you mean 15 thing up and pull the modules out if -- in order
16 ~~ worked -- 16 to replace anything.
17 DEFENSE COUNSEL: Did you say they 17 Q_ And how -- was that a hard job to
18 worked great or they weren't great? 18 replace the modules?
19 THE WITNESS: What? The AM-1365? 19 A No. No, the -- all the equipment --
20 DEFENSE COUNSEL: Yes. 20 all the navy equipment is made to slide out
21 THE WITNESS: Beautiful piece of 21 and -- and, you know, sometimes you tilt it up
22 equipment. Great. 22 and down, sometimes you can tilt it side to
23 DEFENSE COUNSEL: They worked great?| 23 _ side --
24 THE WITNESS: They worked great. 24 Q_ Okay.
25 DEFENSE COUNSEL: Thank you. 25 A --in order to get access to all the
Page 136 Page 137
1 modules, because they put it into small spaces. 1 righty. And --
2 It's not like, you know, you can walk 2 Go off the record for a minute.
3. around behind it or, you know, up on either side 3 THE VIDEOGRAPHER: We're off record,
4 of it, because there's another one sitting right 4 11:08 a.m.
5 there. 5 (Discussion off the record.)
6 Q. Okay. Allright. So let me just 6 THE VIDEOGRAPHER: Weare back on
7 see if we've -- we've covered the SRR-13, the 7 record at 11:09 a.m.
8 SRT -- the SPS-40, the SRT-17, the R-390, the 8 BY MR. PAUL:
9 R-1051, the SRR-11, the SRT-16, the SRR-13, the 9 Q Did we go over the SRR-11?
10 SPS-8, the UPX-12, the SPA-4, the SPS-8, the 10 A Yes.
11 AM-1365, the WRT-1 and 2, the R -- WRC-I, okay,| 11 Q  Wedid. Okay. All right. Now, in
12 the SPS-10, the SPS-10E, the SPA-8, and the 12 preparation for this deposition, did you prepare
13. SPS-4. We've talked about all those? 13. two documents?
14 A Yeah. I think -- the one thing you 14 A Did I prepare any documents?
15 mentioned, and J think you have it in there 15 Q_ Yes. Did you -- well, did you write
16 ‘twice -- 16 ~=mea letter?
17 Q- Yeah. 17 A Oh, yeah. Okay.
18 A --is the SPS-8. 18 Q_ Okay.
19 Qs Right. 19 A Yousent me a letter asking me if 1
20 A There was no SPS-8, to my 20 _was the Roger Gossett on the ship.
21 recollection. I think -- 21 Q_ Right.
22 Q_ Okay. 22 A Ll answered back saying yes, I am.
23 A -- that might be a misspelling of the 23 Q_ Right.
24 = SPA-8. 24 A And -- and then you sent me another
25 Q Okay. Okay. I've got it. All 25 letter to set up this meeting that we're at now.

 

 

MAGNA®_ ..

(Pages 134 to 137)

LEGAL SERVICES

 
 

 

 

 

 

Page 254 Page 255
1 Q. Okay. And what was he doing? 1 Q __ Dissipated the heat?
2 A What was he doing? 2 A It took care of it, dissipated it out
3 Q Yeah. When you saw him working on 3. into the room.
4 it, what was he doing? 4 Q_ Okay.
2 A Oh. Well, there were a couple of 5 A And there was plenty of ventilation
6 times when it, you know, wasn't putting -- 6 in the room.
7 transmitting as it should, and I believe he had 7 Q. Okay. Okay. Were there -- do you
8 something to do with the power amplifier output 8 know, one way or the other, if there were other
9 to, you know, replace the -- the tube or -- or 9 Collins radio products on the ship, other than
10 something along that line. 10 this particular product, if you know?
11 Q_ Okay. 11 DEFENSE COUNSEL: Asked and answered.
12 A And the rest of -- oh, he also -- at 12 THE WITNESS: I don't know.
13 one time, he had to check the sensitivity of it, 13. BY MR. PAUL:
14 because the radiomen were complaining, you know,| 14 Q_ Okay. Do you associate any products
15 we can't hear anybody on the receive side. 15 with the name Admiral on the ship?
16 Q_ Okay. 16 A No.
17 A And it turned out that they had their 17 Q Then I have nothing further.
18 ears plugged: as 18 Let's go off the video.
19, Q. Okay. Was -- okay. Is this a 19 MR. LeJEUNE: I don't have anything
20’ high-temperature product? Did it generate high 20 further.
21 temperatures? 21 THE VIDEOGRAPHER: We're off record
22 A It did internally, but like I said, 22 at 2:21 p.m.
23. we were discussing the heat -- 23 (Discussion off the record.)
24 Q The heat sinks. 24 THE VIDEOGRAPHER: We are back on
25 A --sinks, yeah, it -- 25 record at 2:25 p.m.
Page 256 Page 257
1 EXAMINATION 1 things together and, you know, it's -- if I
2 BY MS. RAPPAPORT: 2 remember correctly, the WRT-1 was standing side
3 Q Hello, sir. My name is Nancy 3 _ by each with the other transmitters.
4 Rappaport, and I represent Northrop Grumman 4 Q So is it fair to say that that is one
5 Corporation. 5 of the pieces of equipment that you would not
6 I'm just going to ask you, like I 6 have seen Mr. Kraus around when it was being
7 said, a few questions for clarification on a few 7 repaired or maintained?
8 different pieces of equipment that you 8 A Well, if -- if somebody is working on
9 mentioned -- 9 apiece of equipment, okay, let's say that the
10 A Okay. 10 guy is doing -- working on a WRT-! or any other
11 Q_ -- in your earlier testimony. 11 piece, okay, and it's going to take him two
12 You had testified earlier, and tell 12 hours, Mr. Kraus might have been there for five
13 me if! -- if] got this wrong, that the WRT-1_ 13 or ten minutes of that two hours. So I cannot
14 was --and you ‘called it a monster to work with _ 14 _ specifically say yes or no, he was there or he
15 because it was large and heavy. Is -- is that 15 was not there. There was a good probability that
16 one of the pieces of equipme ent that you said: was—-| 16 he was there some of the time.
17 _ so large that you could only have so so many seaple 17 Q But you don't specifically recall
18 around tte or in n the room when it_-was fas being worked| 18 seeing him present when a WRT-1 was being worked
19 = on? “ 19° on?
20 A The WRT-1? 20 A That is true.
21 Q. Yes. 21 Q Okay. And is it also fair to say
22 A Yeah. It's -- normally the WRT-1 was 22 that you don't specifically recall seeing
23 installed in the transmitter room with other 23 Mr. Kraus present when a WRT-2 was being worked
24 transmitters to either side of it. And onboard 24  onas well?
25 _ ship they don't have a lot of space, so they cram 25 A That is correct.

 

MAGNA®©

65 (Pages 254 to 257)

LEGAL SERVICES
 

 

 

 

Page 262 Page 263
1 Q Did Mr. Kraus ever provide any safety 1 end ofa UHF transmitter, T-E-D, TED. /
2 training? 2 Q Okay. What's TED -- what does TED
3 A No, not to my knowledge or 3. mean? “
4 recollection. 4 A It's one of the old navy ~~~
5 Q That's all the questions I have, sir. 5 designations, T for transmitter, E for
6 Thank you so much. 6 electronic, and D for device.
7 A Thank you. 7 Q_ Okay. So it's attached so the -- the
8 (Plaintiffs' Exhibit 19 was marked 8 amplifier is attached to this device?
9 for identification by the court 9 A No.
10 reporter.) 10 DEFENSE COUNSEL: Objection; leading.
11 11 THE WITNESS: You've got a TED --
12 FURTHER EXAMINATION 12 BY MR. PAUL:
13. BY MR. PAUL: 13 Q Okay.
14 Q Okay. Iam going to show you what's 14 A --sitting here this big.
15 previously been marked as P-19. 15 Q Okay.
16 Reporter, hand it up to the witness. 16 A And the amplifier, if you have one,
17 Anything in there look familiar to 17 _ is sitting on top of it.
18 you, on that page look familiar to you? 18 Q_ Oh, it's on top of it.
19 A Oh, yeah. GRC-27, yeah. 19 A The output of the TED goes into the
20 Q Okay. You remember the GRC-27. 20 amplifier, and it puts -- the TED puts out 10
21 Anything else? 21 watts.
22 A Well, the -- now I know what an 22 Q_ Okay.
23 AM-1365 is. 23 A The amplifier boosts that up to 50 or
24 Q Okay. What is an AM-1365? 24 100, whatever it is.
25 A It's an amplifier that goes on the 25 Q Okay. Allright. Do you -- now that
Page 264 Page 265
1 you have seen this, do you have any recollection} 1 MR. PAUL: Allright. Let's go off
2 of seeing that particular piece of equipment 2 the video.
3. being worked on? And, again, I'm referring to 3 THE VIDEOGRAPHER: Off record at
4 the AM-1365. 4 2:34 p.m.
5 A No. It's one of those that just sit 5 (Discussion off the record.)
6 there and works. 6 THE VIDEOGRAPHER: We are back on
7 Q. Allright. Thank you, sir. 7 record at 2:37 p.m.
8 I have nothing further. 8
9 You can pass that back. 9 EXAMINATION
10 10 BY MS. DEZII:
11 FURTHER EXAMINATION 11 Q Good afternoon, sir. My name is Dawn
12 BY MS. RAPPAPORT: 12  Dezii. I represent Belden.
13 Q_ Sir, did you ever see an AM-1365 13 How are you?
14 being worked on during the overhaul? 14 A I'mdoing fine. Thank you.
15 A No. 15 Q_ It'sa mighty big stick.
16 Q Doyourecall seeing any equipment 16 A Oh, yeah. Got to have it.
17 being worked on during the overhaul on the 17 Q Is that walk softly and carry a big
18 _ ship -- 18 stick?
19 A As far -- 19 A Okay.
20 Q Actually, strike that. 20 Q_ Okay. I want to start with some
21 A No, because -- 21 general questions just to get some things out of
22 Q Strike that, because you already -- 22 the way, and then we'll jump into the meat of it.
23 you already answered it. Forget it. 23 I will go as quickly as I possibly can.
24 A Okay. 24 You talked about being -- you talked
25 Q_ Thank you. 25 about some new cable being installed on the

 

MAGNA®_ .,

(Pages 262 to 265)

LEGAL SERVICES

 
EXHIBIT C
  

 

* Reproduced from the Unclassified / Declassified Holdings of tha National Archives

 

. (T), saneotoug

fyvteey ed PE tee ,
ey pager TORT REN a ee sertyfen wpe a sweetie
eM .  Apdliing Gi wteyonas jaar = oppasets

 

 

 

 

 

@f Torque sent ATE baszepng Opa pan
weed ‘seed . aed
LMA T Gif witvees seen (aT gras @
BSH APY FF worsnedtany acter aaa oH/ Tamyaeso -gxeu go ayep saTyoRdsord

= sgl & . S Tneriezd Qe, AStite-Seatepum ge wtep. f TL 7 TMeytenS 4s, snipe
fearepun step to Zz 9 3 7% v lif fl L967 VICE eerarrraecrens zyedec quesex

hayrene reper geet

 

 

  

 

re 1 LAF, e724 Scgireayiedes x0 Suyaspeerendob Sengey f

 

Be LAAs * 67 oe ATW wopArS tenet 2 2a 2 terTinemey teagan pe spor aed

 

 

 

pajonzgsnds cpu paz Erouyne

 

 

 

 

 

feapp BUG AAL. TFAVFY ixawosowray ymaae GO SB
{(a dere gPV7V7E feuey "BT G7 remo agy GVO} Ty teas G7 weed
aE B77 mer apes LG OS YL LLG 7

  
   

Aq.

SILI OW SWF

 

 

 

| EBT AIO HGF “e ‘angie 0 (FE wav". BIT GUPA ‘EET 0

 

each

  

= py O° etadeyt
eet)

= 7” aI5S9F

 
 

Reproduced from the Unclassified / Declassified Holdings of the National Archives *

eee er eee eee ese eo eee ee ee ee eRe eee

nat

BUREAU OF SHIPS (ELECTRONICS)

< URGENT REPAIRS RECOMMENDED:

(ler)

{2er}

(2-1erp

 

(Ber)

(ex)

(Sex)

(Sex)

Eliminate shock hazard of Eu-21 ‘frequency meter.

Replace aik missing ground straps end braid straps with copper
stvsps. Cheek ali remaining straps to ansure metal to metai
comtact. Insure ali electronics is grounded IAW
BuShips Inetr. 3878. 36 and genera Specs for Navy Ships $67-0-5-.

Replsce unm mrounded ‘test equipment plugs with amie plugs
ami three conductor cords. (8ST 62).

Gverhaul racic anténna system. .Most amtennas have unsatis-
factory insulation’ resistance. ..” ; 4

Repair AN/SPS-LEB..

a. AEC inoperative

b. Set control Lights inoperative.
e. Defective meter selector switch.

a. Crystal current CR-2 lev
2. Substandard MDS and ring time.

Repair snoperative VK-S repeatetosweep elinesis inoperative.
Repair inoperative AN/GRC-27. eal ~antemma open.

* * pesieante REPAIRS ‘RECOMMENDED: _ "ge >

 

((7ex)

|
(Ben)
(sz)
Ger)

(lier)

(23ex =)

-Repair. AN/SET-15 45.

Replace transmission line on AN A -7 #2 One nego insulation
resistance . :

Replace defective blower motor in TED. #3> )
Replace asfecrive coil in speaker #4 in Plag Plot.

Correct antenna insulation resistance of 6 megehus of AR/SRP-16
Left. .

Repair incperative LR-2 frequency meter.
Repair defective IBA in AN/SRE-14 G4.
Defective gadulator drawer,

37

 
 

Reproduced from the Unclassitied / Dectassified Holdings of he National Archives «

To - Rome REQUESTED BUT NOT RECOMENDED: None

"pe ~ ALTERATIONS RECORMENDED AS:

(Class A}: | (Alterations of Urgent Military Necessity or of Utmost Importance
and Imeediate Urgency: )

None
(Class B):| (Alterations hess Urgent Than Class Az}
None

{Class Ce (Desirable Alterations: )

 

(ger) Modify instelistion to persit remote dialing of AN/GRC-27 #2
' and #3.

Giller) ®ske action te have the following test egittiipment not on board,
| got on allowance but needed for POMSER added to the alicuance

List:

AH /UPM-SS Model BESSA Slotted Line

BS /USM-27 Model #25€ Standing Wave Indicetor
AB/USH-35 Model “36C Microwave Power Meter
AN/USM-2 Model W778 Coaxial Thermistor Mount
Aw /URM-82 PR-7/GP j§§ Echo Box

FRY BS /GPH-1S

DA~2EB/0 AN/USH-25

we" _ ALTERATIONS REQUESTED BUT NOT RECOMMENDED: “None

“er . 72 QUISTANDING:

(@Zex) Accomplish the following field changes:

i
i Equipment Serjai He. Field Change No-
| AB/225/0 92, 78, 87, 98 7 8
. PP-7658/0 174, 177 i
| , AN/SRE-14 393, 775, 785
: 771, 298 BB
| AN/S2T-15 293 ig, 12, 415, 17
AN/SET-1L6 nga, $830 18, 12, 25, i?
CS-3- 3335 ete :
‘HS-12— 36321, 11769, 13853 2,3, 6, 8, 9, 1e@_
—SEp-1 - 276, 287, 288 3 ‘ my
aga 3 0 Oe

C ° m3

x0

 
 

Reproduced from the Unclassified / Declasstfiad Holdings of the National Archives »

w7~ se o ws weecerteoewrweee =

 

‘Equipment . Serial No

/ FED-5 939, 919, 925 DD

| 999, 888, 878 ; a

\ TED-7 583 3
R-39GA/0RR 696, 395, 652 2

—_BSN/GRC-272 Remote i499, 5735 1

AN/URC-32 218 3, 4,5, 6,7, 9
RAO 3199, 89368, 2637 3
AN/SPA-UA 95h, Lise 18
AN/SPA-8A 1332, 1323 33, 24
0-329/SP 328 a
AN/SPS-28B 146 2
AN/UQN-1C 51s 1, 2,7
ANAUPH-79 422 1, 2, 3
AN/DSM-32 429, L7i8, 2125 ZL
qWv-3c/0 1882, 1939 2
FV-LGA/G 655, 825 . 2

(u3er}| The Following ShipAlts are cutstanding:
APA-399 Replace V's with AM/SPA-UA rader repeaters.
APA-961 Instell additional remotes in Radio 1
APA-323 Relocate $ MF/NF Receivers from Radio 1 to SAAC
APANZS Extend REO System
BPA-989 Facsimile Equipmert
APA-981 Improve Antenna system
APA-986 Teletype Tape Facilities
APA-932 LPAS Radio Equipment
APA-983 SSE Radio Equipment
APA-991 Automatic off-line Crypto (AN/SGA-3)
APA-286 On-line Security Eqsipment
APASS2 - Install improved ECM Equipment AN/WLR-1}
APA-973 ANAIOQ-7 Recorcer
APA-989 Loran “C™ Converter

| APA-S8R improved Air Search Radar (AN/SPSA49)

 

 
 

 

 

 

 

 

 

 

 

 

 

   
   

 

 

 

                         

 

 

  

 

 

"2 ) WW BUSHIPS ‘Ltrs, “Ser.

 

 

 

— navsiis jae (REY. 1-83) SHIP. ALTERATION WWATERIAL SUHMARY.
40 eat os ; a “sie OVERHAUL PERIOO ah
 __ Soiumaider,” Philedelphia Neval. Shinada UBS | me Yo Le AVATLABILIEY
. APPR. _ SHIPALT BRIEF OF SHIPALT AND ‘EQUIP. -DESCR. . “ary, MILSTRIP/REMARKS
6/8 1 | 28681Bggeconf to MSY WORVA divects local, release’
| = HOM Equiguent ; acs : 1 ove
© AS-899A,/SLR 1 | 9868150329036 to NEY WORTA divects local release..
Direction Finding An'bemsa . .
G~1609/8ER ©: 1 | . O868L503a90h0 to HEY NORVA aireote local, ‘relesss.
Goatrol Unit , o, :
AM*1017 1 | 0868159389639 to NSY NeHVA directs local release.
EON Atyplitier
As-571/SrR 1 | 0868150349037 to NSY NORVA directs looal release.
Anbenns . eG
AS-616A/8IR “1 |  68681-50329038 to. NAY NeRVA dieota local release.
| Direcbion Finding Antenns
APA-1003 | aAN/SPA~4D 1 eeiuslisoes to TSC NORVA directs ehipment +0
Rader Display NSY NORVA.
jac) RA LOOK | UR BADTO. TQUTEMBNT Lo a Pct f ene en celie bee
- BN/SRO™20 3 | (3) AN/@Ro-@7a Onboard, retain.
Transceiver .
11 On beard, retain,
. AM-1365 /URT 6 | c8é681510490h5 te ise NORVA directs shipmess to
RF Amplifier NSY PHILA. .

 

Satahts

 
 

 

 

 

       

      

 

 

                    

       

 

 

 

 

 

   

 

 

 

SHIP. ALTERATION MATERTAL SUMMARY
| ro , ‘ : i PERIOD
Commande; Philedelighia Neval. Shipyard a RESTRICTED AVAILABILITY
. APPR, | SHIPALT BRIEF OF SH{PALT ae QTY. M|LSTRIP/REMARKS
AN/SRA-12 4.| (#) om board, vetedin.
. | Filter Assembly oo ‘ ,
An /SRA-17 4 | G868L¥2KS90R4 to NEG SDIEGO directs shipment to
. Antenna Tuning Group NSY NORVA.
ayjantelé ‘1 «| o868LK2459003 to NSC NORVA a@irects shipment to
HY Multicoupler NSY NORVA.
cu-691/u 3 | 868142459026 to NSY NORVA directs local release.
UHF Multicoupler :
cu-692/0 1 0868142459025 to NSC NORVA directs shipment to
3 UNF MuLticoupler NSY NORVA,
-
2 APA-~982 IP /MF Radio Equipment
5 Min aA LY @ | 08681h2h59030 to NSY NORVA directs locel release.
3 Tranémitter ~~ 3 : a,
8 Ve en
me | AR/WRR-3 Bo . 3 Material not available this overhaul.
i Receiver Tee we sn ef oat otra grate
i 1 i APA-983 SINGLH SIDEBAND EQUEPMENT
ie | , ie
a An/ORC~32 \ 2 | On board, retain.
ae ea _| 7
c f AN/WRT-2 » | oaéeukahsood7 to REY NORVA @irecte local release.
De iL Transmitter
ye a
: B. maak
€ : |
| Hele 2) to-BUSHIPS Ltr., Sérs 527-418 Page Hof 9
ete tic ee, NR Bs 4619 ©

 

co pena ne cere OT Pes es

 
EXHIBIT D
1/21/2020

RADAR REPEATER EQUIPMENT - TM-11-487C-11439

MIL-HDBK-162A
15 December 1965

Volume 1
Section 3

VK, VK-2, -3, -3a, -4, -4a, -5

PRINCIPAL COMPONENTS AND PHYSICAL DATA (cont'd)

 

 

 

 

REFERENCE DATA AND LITERATURE

 

 

 

 

 

 

COMPONENT QTY HEIGHT WIDTH DEPTH UNIT WT.
(Inches) (Inches) finches) {Pounds} 5
VE-5
Azimuth-Range Indicator 1 42-5/32 22 21-15/16 471
IP-226/SP
1_ Power Supply PP-734A/SP 4 24-3/16 22-78 A378, 445

 

Technical Manuals:

Previous Page Index

NAVSHIPS 900986 (VK)
NAVSHIPS 91300 (VK-2)
NAVSHIPS 91413 (VK-3)

NAVSHIPS 91563(B) (VK-4)

NAVSHIPS 91910 (VK-4a)
NAVSHIPS 91786 (VK-5}

Next Page

radar.tpub.com/TM-11-487C-1/TM-11-487C-11439.htm

Note 1. Federal Stock Numbers

VK - F5840-644-4634
VK-2 - F5840-642-8346
VK-3a -

VK-3 - F5840-260-4622
VK-4 - F5840-644-4635
VK-4a - F5840-665-3812
VK-5 - F5840-644-4629

Note 2. Manufacturers

VK: 3

VK, VK-3, -3a - General Electric Company
VK-2 - Hazeltine Electronics Corporation
VK-4, -4a, -5 - Westinghouse Electronic Corp.

2/4
UNCLASSIFIED
Apri 1959

TRANSMITTING SET, RADIO

FUNCTIONAL DESCRIPTION:

"The -AN/WRE-2(XN-1) Radio, Transmitting Set
is a high frequency transmitter désigned for
shipboard use on either surface or undersur-
face ships. The transmitter may be conbinu+
ously tuned through kta assigned freguency
ranges and is capable of siipplying a penk ovt+
put power of at lTenat 500 watts into a 50
ohm ireatstiva losd with a SWRA of 4:1 or bet-
ters,

No field changes. ia: effect at time of
preparation (9 June 1958),

ELECTRICAL AND MECHANICAL CHARACTERISTICS

FREQUENCY DATA: 1.5 to. 30, me.

TYPE!.OF; EMISSION: Al, A3, Fi.

POWER OUTPUT: 500 W.

POWER: REQUIREMENTS:
3 ph, 3 kvas

115/220/440 v, 60 cps,

|-DESIGN COGNIZANCE

Radio-Tronsmitter

AN/WRT-2(XN-1)

Contract NObsr-71092,

TUBE AND/OR CRYSTAL COMPLEMENT:

(2) OAgWA (1) 5R4WGB
(4) WN5051C (1) S651WA
(is) I2AT7WA (12) GALSWA
(8) 3B23 C1) 656WA
(4).-4X250B (2) 5933WA

(1) 608d WA

Total Tubes: (51)

(2) iIN200. (55) INI198

Total Tubes: {57)

REFERENCE DATA AND LITERATURE

Nomenclature Card’ for Transmitting Set, Rew
dio AN/WAT=2(),

 

TYPE CLASSIFICATION

 

 

 

 

 

 

MANUFACTURER'S OR CONTRACTOR'S DATA BUSHES
>. fee) ee PROCUREMENT. COGNIZANCE
‘Weatinghouse Efectric Corp; Baltimore, STOCK No.
Maryland.
EQUIPMENT SUPPLIED DATA
QUANTITY. - a DEAR
PER NAME AND NOMENCLATURE On ae eee WEIGHT
‘eQuier | _ (inches) \P tYBs.),
t | Radte Transmitting set, AN/WRT=2 (XN=1) 18 X 28 x 72 950

 

UNCLASSIFIED

 

 

1.6 AN/WAT-2(XN.I}: J
. Speman , 7 E tn
—,

-—,
a

Pratt!

oo

(

 

UNCLASSIFIED

April. 1959

RADIO: TRANSMITTING SET:

 

Rado Pransnitting Set AN/WRE-2(XE-3)

FUNCTIONAL DESCRIPTION

“The AN/WRT-2 O23)” fa designed as o com-.
munication unit for ¥nstallation aboard
surface and “gndersurtace vessels. The trons-
aitter is tuneablé through the frequency
range of 2,0 to 30,0 mogacycle (MG) and is
capable of delivering a nominal sverage
power output of 500 watts anda peak envelops
power of 1000 watts into 4 50 ohm resistive
Yond with @ standing wave ratio of 4:1 or

better.
The Redio Frequency Oscillator, Unit 2 of

 

UNCLASSIFIED

Hadio-Tranamitters

AN/WRT-2.(XN=3)

AN/HBT=2: XN-3), is identical to Radio -Frequen~
‘ey Oscillator, Unit 2 of AN/WRT-20N~4) exe
‘capt for ‘the addition. of a Yoice. ‘Unit Meter
‘and anacotsted push-button contrels::on the
othe panel ‘e é

quency, Control Group, Unit 3 of

OOS) Hefore: ieee the. Frequency

& ero), “Group, Unit 3 of AN/! “2(XN¥3) in’
that’la’ one: “wpepacycle Cryatal’ cil lator and
aw LOeL: frequency divider: is used in lieu: of a
100-kilocyole -erystel oncillator as a stend=
‘ord: srequeney goncrator. .
Apneeeene o.. 2a) Weer Mee tes int, Unit ‘1 of
-AN/WRE eke feo: Halse, Drovers
ANNs ons “Yaa L of AN/WAT<2 ‘CXN=3) ea Ghat
the first. driver aaplifier ‘and. the mixer
eae eee redesigned:

changes in. effact ag time. of
wpeaaee ‘(15 April 1959).

RELATION *TON}OTHER: EQUIPMENT é

The ANZ 2 (XN= 3) is 28k vin opera-
tion to.” NUIT ANT 2(XN= sae aré: wee e-
Seeefealirent ‘mechanically interchangeable.

EQUIPMENT! REQUIRED’ ‘BUT: NOK SUPPLIED

Gramps 5 AN/SRAS: 8 to
Gey pie “the.

   
   
 
     
 
   

& ae : Antenna Tune

sO eT act ENON)».
Ra ietiehy ay eee

 
   
   
   
 

(Cop vixslent, for len)
xo “BOUIBMENT 'AS:
wea ON, (4)
Had; type: Geind/, Koy NTs
260) wxiter (a E coatiaey equip~
sont), type Ti<S7/UG, Maching Kelegrsph © E-
quipment snos Radio Frem wacy TN JN=229/SRT

Ant a ae ¢ \ j i “Retrhotable

Maat Antenna Radic io. Frequenc y TN-290/7BRT,
Paiswater: Rado prequency, a age “TN=248/BHT-

HECTRICAL F AND: ‘MECHANICAL GHARACTERISTICS

rae oe "eaten a ga trenas
mitting. set. is accomplished by -phase-
-gompenisnn mrcdrouits in. conjunction ° wich
RS tion.

TO} =. 500 W. aVerage under locked-
‘bions..

 
   

FSK. OPERA’ : '§00. Wnyorage power.
A3 PH EMISSION: $00. W average power
w/100% square ways modulebion.
SINGLE SEDEBAND (AS) OPERATION: One
kilowatt peak snvelope power: two-tone
modulation,

INDEPENDENT SIDEBAND (A3b): One, kilowatt

1.6 AN/WAT-2(XN-3}2 1
Radio-Transmitters

AN/WRT-2(XN-3)

peak envelope power distributed pro-
portionelly between. upper and Lower
side banda,
AMBIENT TEMPERATURE:
RELATIVE HUMIDITY: Any up to 95%,
FREQUENCY ‘STABILITY: Over a .fotrr-hour peri-
od, the equipment has os frequency. stabili-
ty of $1 part.in 10° parts of nominal
-oparating .frequency when operating at. I
ke lock-in points and at nominal Jane
voltage and frequency in ah ambient tém-
perature.range: of-+40° F te #90° F and
rélative humidity of 40 to 90%,
OPERATING POWER ROMT:~ 115: v, 220 * ar 440
y, 60 ops, 3 ph,

0° G to +50° Cc.

MANUFACTURER'S.-OR. CONTRACTOR'S: DATA

UNCLASSIFIED:
dprd1 1959

RADIO TRANSMITTING SET

TUBE AND/OR CRYSTAL COMPLEMENT
“(22)6AU6MA

(8) 3B28 (1) °SR4NGB:
(15) IT2ATIWA (2). QAQWA: ADL) 636A :
(4) 4X250B - (1) 5651WA. (2)! ‘S933WA
(2) GOBOWA €2)°2N188 ’
Total Tubeca: (50)
(37) 1N198 (2) INLOO:
Total Crystals: (39).

REFERENCE DATA AND LITERATURE:

NAVSHIPS 93050(A): Talitha min
Radio Transwitting Sot AN/WAT«? i
Radio Travami tting Set AN/WRT-2

  
 

Bs

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Westinghouse Electrie Corp, Baltinore, TYPE CLASSIFICATION:
Mery¥end. DESIGN: COGNIZANCE ausiies:
Contract ‘NObar-71092, ‘dated 25 Novem PROCUREMENT COGNIZANCE
‘ber 1955, STOCK NO. ee
Approximate ‘Cost: /$322,°436.00wd th: 103. TT. NO.
equipment Spares: oe :
Mpa tna ase ono ma = SBUREING Daa
uaa Tt :  YOWUME —
2Ong 1 3 cotiremts- ano IDENTIFICATION: | (Gam :
17) Radloz Teanoalit ny raat AN/RT aie }dnel: | 35.3 3
eh (A) oR + AnpT far Unit. of sega ois
“ Gxns3). ney ce a
(Gi te oh “Oscli lator: unit of -AK/WRT=2 in
3 ¥
(1), preaueney contral Group unit-.2 of
AWe3,
(2) Control Power. Supply. Unjt 4 of
AN/WRTH=t,
(4) ener Supply Ainlt &.of “AN/WRTH1, 2).
4 Set af- ‘Baul peril ‘Spares 4.5 15 K 20 X 76 140
; ‘EQUIPMENT SUPPLIED DATA
auanmity. | a 1...
PER NAME AND NOMENCLATURE ier ‘Te
EQUIPT niches) Ibs.)
1 ‘| Radlo Transmitting Set, ANT RT=2UKS) 48 X 28-X 7419/16 950°
1 ‘Connector AN3i06A=32-8P 3710!
1 Connector AN3106A~2U-28P 1/5,
3 Connector Y6-88/U
2 Connector UG-573/U, 1/10
1 Connector UG-572/U' 1/10
1 ‘Packing L1st Halntenance. Prints. 1X 9X 12 1
1 Technical Manual NAYSHIPS 95050(A) LX 9 ¥ 12 1-1/2
u Set of Equipment Spares 15. XK 20 X 26 : 10
1 Hodlflcatfon KIt 1

 

1.6 AN/WAT-2(XN-3}; 2

UNCLASSIFIED
emcee ge - ct niet nl

 

 

&:

 

AUINCLASSIFIEO
Aprid: 1059:

Radio-Transni tters

RADIO. TRANSMITTING SET AN/WRT-2 (XN-A)

Radto--Pransnttting Set Av/WwRE-2(XF~4)

FUNCTIONAL DESCRIPTION

The “AN/WRT-2(XN- 4). is designed as 4: com-
munication unit for inatallation eboard
surface end undersurface vessels, The trana-
mitter is tuneable through the frequency
range of 2,0 to 30,0 megacycles (MC) and ia
capable of delivering anominal average power
output. of §00 watts and peak envelope power
of 1000 watts into a 50 ohm resiativa load
with a ‘standing waye ratio of 4:1 or better.

The Radio Frequency Oscillator, Unit 2 of
AN/WRT=2(XN-3) is identical to Radio Frequen-

UNCLASSIFIED

cy Oscillator, Unit 2 of AN/WRT=2(XN-4) ex-
cept for the additian of a Voice Unit, Meter
and adsociated: push-button controla‘on the
front panel. ;

The Frequency Control Group, Unit 3 of
AN/WAT2(8N=4) differs from the Frequency
Control Group, Unit af AN/WRT-20XN-3) in
that « one megnoyole Cryatel Oscillator and.
« 10:1 frequency divider ie used im liei of
a 100 Kilocycle Grystal Oscillator wis a
Standard Frequency Generator,

The Radio. Frequency Amplifier, Unit. d 6.
AN/WRT-2(3N-4) differs from Radio Frequency
Amplifier; Unie 1 lof AN/WRT-2(XN-3) in that
the first driver amplifier and he mixer
sircilés are redesiguad,

No field changes in e€fect ot time of,
preparation (15 April 1959),

RELATION TO OTHER EQUIPMENT :

The AN/WAT=2(XN-4) 48 ‘otwilur in opers-
tion ae the AN/WAT-203N=3); But iia not e-
lectrically of mechunically interchangeable.

EQUIPMENT. REQUIRED BUT NOT SUPPLIED

(1) A tennd: Tuning Group AN/SRA~I8, to
provide for manus “Oceakee ee ee
anvenne to the-R.F. output [ine of Radio
Transmitting Seé.AN/WRT2(RN~3) or. (XNA),
(1) Antenna for RLF. Radiation, (1) Handac:
(carbon) type: H+S1/U or’ equévaleit for local
voice: transmission: ‘ORERATIONAL EQUIPMENT
AS REQUIRED BY ‘THE: PARTICULAR INSTALLATTON,
(4) Radiaphone Unit: typo C-IL3B/0R Hand Key
N,T. 26012, Teletypewriter (‘and auxiliary
equipment) type TT-47/UG, Machine Telegraph
equipment, Antenna Radio Frequency TN-229/
SRT, Antenna Coupler Type CU-372/SRT, Re-
tractable Maat Antenna Radio Frequency TN-
230/BRT, Foirwater Radio. ‘Frequency Tuner

    

   

TN-248/BRT.
ELECTRICAL AND MECHANICAL CHARACTERISTICS

TYPE OF EMISSION: Al, A3, A3a,. A3b and F- J,

TYPE OF CONTROL: Frequency eonéral in the
transmitting set is accomplished by phase-
comperison cirevits in conjunction with:
interpolation,

POWER QUTPUT
CW OPERATION: 500 VW average under Locked-

lit AN/WRT-2(XN-4): 1
=

Radio-Trenamitters

UNCLASSIFIED
April: 1059

AN/WRT-2 (XN-4) RADIO. TRANSMITTING ‘SET

Key conditions.
LFSK) OPERATION? 500 W average power

Ag. PHONE EMISSION; S00 W average power

"@{100% square ware modulation.

SINGLE SIDEBAND (A3a) OPERATION: 1 -kilo-
watt peak envelope power=two- tone: modu>

lation.

INDEPENDENT STDEBAND: (A3b)? { kilowatt

peak envelope power: distributed pra~
portionally between upper and lower

side bands. _
AMBIENT TEMPERATURE: 9° Cro 150°
RELATLYE: HUMIDITY: Any up to IK
FREQUENCY STABILITY: Over 4 four-hour per:

od, each equipment has,« frequency Sta~
bility of +1 part jn to? parts of nominal
operating {requ ency when operating: at, 1
‘ke: kock-in points and ad. nominwl line
voltage and frequency in gabient, temper~
nture range of +40° F to 490° F and, 6l9~-

tive humidity of 40 to 90%.

OPERATING POWER ROMT: ELS v- 220 v or 440

ly, 60 cpse “Soph-

MANUFACTURER'S: OR CONTRACTOR'S. DATA

Wes tinghoues Bhectric Corp: 5 Haltinore,

‘Marylend.

(1): 5R4¥GB (1:2) 6AUGHA

(16) L2ATTWA (2) OAQWA
@ 1), 6. 6WA (4) 4X250B
(4): S651WA (2) 59 33MA
(2) -6080¥A (2): 2N188
(a) 2N119 G2) 2N434
GLY He. CL) 2N167
2) 3DS1 (1) 3N26

Tots] Tubes: (70)

(38) 30398 (ay -IN100 UAE IN277
ta) wane = CRY INGE

 

wordk Gryatetar’ 6500"

REFERENCE DATA AND (iITERATURE

NAVSAERS 93050TADS, “Mehinieel Manual for
‘Radio. apeanttaerding See. AN/WRT- 2tRN=3); and

“adie Tiawanteetng See, AN/WRT- 2000-4).

 

  
 

 

 

 

 

 

 

 

 

 

a

 

1.6 AK/WAT- 20 Xie 4)? 2

 

 

 

 

Contract NObst~63455;, dated 29 May re
1953, - So
Approximate Cost: $312,436.00 with oa
equipment apares- ayee- CUS BATION = ;
DESIGN COS YITANCE BUSHIPS
(PROCUREMENT COGNIZANCE
TUBE -AND/OR CRYSTAL COMPLEMENT stock: NG. :
- @..6) DENT. NO.
(4) $670 (8): 3B26 "5
SHIPPING. DATA _ “ity its
NUMBER | yottme overatt binensions = [WIGHT
seis CONTENTS AND IDENTIFICATION | (ooFtis {lhehes) a
1 / padio Transmitting Set ANZWRT=2 (XN-H) 3563 23-1/2 X93 4 78-2/2 4130
including: oo :
(4) REF. Amol fier unit £ af AN/WRT-2
(xa)
(4) R.F. Osell Tater unit 2 of
AN /WRT=2 (XH—¥)
(1) Frequency Contre! Group unTt 3 of
ane/wRT=2 (XH=H)
UNCLASSIFIED
a

CO an <a ORT 2 om a ap Pea tae Sttaritg

 

en ne

 

 

 

 

 

 

 

 

 

 

ME een rome

 

 

 

UNCLASSIFIED
April. 1959 Redio-Tranamitters
RADIO TRANSMITTING SET AN/WRT-2 (XN-4)
SHIPPING DATA
“NUMBER VOUME: OVERALL DIMENSIONS | WEIGRT
7 ois CONTENTS AND ENTINCATION Go.F) inches} pein
(1) Control Power Supply Unit 4 of
AN/WRT-1, 2(XN~1)
{1) Power supply Unit § of
AN/WRT-1, 2(XH-4) 5
q |S$et of Equipment sparas 4,5 - 18 X 20 X 26 . 140
EQUIPMENT. SUPPLIED DATA .

a i ' | OVERALL DIMENSIONS weiatit
' cuter NAME AND NOMENCLATURE / {Inches}: (lbs,)
1 wala iranenilny Set Ai/NRT=ACH~a) 4a X 28 X 71-11/16 . 950

i Connector AN31064-32-6P | 3/10

1 connector ANBLO6AH2N~28P 1/5
3 Connector: UG=88/U:

2 Connector Uces7a/u _ 4/40
4 ‘gonnector UGss72/0: » a/40
1 Packing thst HaFiitenance: Prints 249 X 12 4.

i | Techntcal Manat: HAVSHIPS: 95050(A) LX 42: d=a/2

-

UNCLASSIFIED

1,6 AN/WAT-2(XN-4)1 3
 

 

23 April (962 RADIO TRAHSMITIING SET AN/WRT-2
Gog Service: USH._ FSH: §820-673~-3770 Functional Class: ;

USA i USAF
Used by
TYPE -GLASS:

MANUFACTURER'S WAME/GODE NUMBER! Westinghouse Electric Corp.: (a9661).

 

Rodio fransaitting Set AR/¥RL-2

FUNCTIONAL DESCRIPTION:

Radio Transmitting Set AN/WRT-2Z is 4 communication equipment designed to be imstatled
aboard surface and undersurface vessels. The transmitter provides complete frequency cover—
age iA one-ke steps over tha frequency range of 2.0 to 30,0. The equipment is capable of
delivering a nominal average power output of 500 watts and a peak. envelope power (PEP) of
1606 watts into a 50-ohm, non-reactive load, with a voltage standing wave ratio (Y¥SWR) low-

_ar than U to i. The tranamitter is capable of continuous full load operation under amb fant
temperature conditions ranging from 0 deg © to pius 50 deg C (32 deg ‘F-iz2 deg F) and a
relative humidity of up to 95 percent. Radio Transmitting Set AN/WRI-2 provides GW, 58
{ [ndependent sideband), S$a@ (single sideband), -AM phone, machine (MACH) Cw, and FSX (Fre-
quency shift keying) emission. The ipansmitter can be used for facsimile emission by use of
the following government furnished terminal equipment: XCYR, Facsimlle 1B — TT-¥18/TXC-1B8
and Radio, Modujator 18 plus T~1 MO-168/UX.

Ro field chasges in effect at time of preparatton {2t February 1961).

4.6 AN/WRT=2: 4
 

com cae

ate

 

Spe Tee; ape,

 

AM/WRT=2 RADIO: TRANSMITTING SET
TECHNICAL CHARACTERISTICS:

FREQUENCY RANGES 2.0 T0 30 me, 1 ke steps,
FREQUENCY CONTROL: By phaSe-comparison circuits in conjunction with an interpolation osc} 1—- i
Jator.
TYPE OF EMISSION: CW, telegraphy, FSK, AM, SSB, ISB,
CW CHARACTERISTICS: Gp-off keying up to 600:wpom Is provided by a transistor type keyer.
F5K CHARACTERISTICS: Js capable of accepting nutral 0 to 30 v (up to 135 v) kéying signals
with a voltage tolerance of porm 5%.
MODULATION CHARACTERISTICS: 100% with microphone H-51/U. May be modulated. from a 600 ohm
audio input clrcuit at a 0.006 W level.
POWER OUTPUT
ISB OPERATION: 1000 W peak envelope power {PEP, four equal tones modulation).
SSB OPERATION: 1000 W peak envelope power (FEP, two équal tones modulation, either upper
or lower sideband).
CW OPERATION; §00 W average power under Tocked. key conditions.
FSK OPERATION: 5900 W average power.
AM PHORE EMISSION: 500 W average with one sideband and carrier relnsertion.
AHBLENT TEMPERATURE? 9 deg to P50 deg & (32 deg to 122 deg F); relative :humjdity up to
“95%.
FREQUENCY STABILITY: Wlthin one part In s08 per day with ap amblent temperature from (4.4
dey to 32:2 degC): PHO dég to'P90: deg F and relative humidity of 40° to 9085.
POWER REQUIREMENTS: 145, 220 or 440 ¥, 60 cyc, 3 ph.

RELATION. TO OTHER: EQUIPHEAT: kone.
EQUIPMENT REQUIRED BUT NOT SUPPLIED:

(1) Antenna WT-66.0N7; (1) ‘Rad iophone Unit NT-23u00; (4) Telegraph Key WT-26012; (1}
Machine, Telegraphy Equipment; (1) Teletypewr ter (and: auxiliary equi pment}; (4) Antenna Tun-
ing Group AN/BRA-3; (1) Antenna Tuning Group AH/BRA-5; (4) Handset H-51/U; (1) Antehna-Con—
trol. C-1670/U; (1) XcVR Facstmile TT-428/TXC-1B; (1) Radio: Modulator HOM a66/ UKE (as: required)
Butk Cables,

MAJOR COMPOKEHTS

QTY  LTEH STOCK NUMBERS D.IMENS! OS WE EGHT
; (1HGHES) (uss)
1  Radlo Transmitting Set AN/WRT-2
includes:
4 Transmitter Group 0A+2175/WRT-2 21 x 29-1/2 x 72 1030
consists of:
Electrical Equipment Cabinet
CY=2558 /WRT=2
Radio Frequency Amplifier
AM-2121 /WAT-2
Radio Frequency oscillator
0-561. /WRT-2
Electrical’ Frequency Control
C—2760 /WRT-2 |

1.6 AH/WRT-22 2 |
 

RADIO TRANSMITTING SET AN/WRT-2

 

 

 

 

 

PROGUREMEKT DATA

PROCURING SERVICE: USH DESIGN COG: USK, BuShips
seec &/OR DWG: SK|PS-T~2958

QTY ITEM STOCK HUMBERS DIMENS-LORS WE LGHT
CtkeuEes) (tgs) .
Ampliffter Power Supply
AM-2122/WRT=2
Power Supply PP-2222/WRT
i Radto Frequency Tuner
TR-342 /WRT-2 {3-3/8 x 16-L5/16 x 28=-7/8 135

1 Handset W~169/U

i Connector MS/3106B-32-7P

1 Connector MS/9106B-20-27P

2 Connector UG-903A/U

1 Connector’ 5487237H08 }

4 Connector UG-635/0

1 Connector AN3L06E-32-8S

4 Connector: UG-154/U

1 Maintenance: Parts Kit

z Technical Manual HAVSHIPS 1x 9x 12: 4

93319(A)

i ~ Mount hig MP-2L70/4RT :
REFERENCE DATA AMD LITERATURE:
WAVSHIPS; 9a9#9 (A) = Technical Manual for Radio Transmitting Set AN/WRT—2 4
TUBE, CRYSTAL AHD/OR SEMI-CONDUCTOR DATA: :
TUBES: (6) 3828 (40) -6AUGWA.- (2) sssawa = {6}. 867.0 {n). «cxae0a {2}: “6080WA. ‘

fa) s651WA = (9) .A2ATTWA ‘3
CRYSTALS: None used.
semi—conpucTors: (12) 2N119 (1) 2n9s 9 (7) 24117 fe) 2n1i22 (1) R34 {
SHIPPING. DATA d
‘ . _ . 4 do at
PKGS VOLUME {cu FT) welchT (Kes) }

L 76 1600

1 iy 19S

L 1.25

i 1,68

1 2.3: z

1 0.6

A 0.6

1.6 AN/WRT-2: 3
 

 

 

 

AN/WRT-2 RADIO TRANSHITTING SET

CONTRACTOR: LOCATION 2-7 opiate: og Yep. (CONTRACT OR.

ORDER NO.

‘APPROX.
UNIT COST,

 

ro as 3 So A ow. leas - ees ts
WestInghouse Electric Corp: galtimore, Md.

pow
NObsr-75360,
_ 30 June 1958 |

tinvale veg

 

7

1.6 AN/WRT-2:

eRRSR LU GUEET

a4. Y i 1 iF 1

SAL TAA ENES ef 1 Fascia

i ee ee ee ee " — Se =

oe
fo hp AN age

et eee oe

Sa ANP Bde, anes ce
Fence ase eeihess men UF 7

Oo

moy

4
M
UNCLASSIFIED
April 1959

RADIO TRANSMITTING

Radio Transaitting Set AN/WRI-2(X¥-1,
FUNCTIONAL DESCRIPTION

The AN/WRT-L(XN-1) is a radio Frequency
transmitter designed for shipboard use (sur-
face and under surface vessel). The equip~
ment is arranged in five (S$) drawer-type
unita. All units with excoption of the bottom
drawer, can be rotated, after withdrawl,
about a horizontal axis to four locked posi-
tions. The transmitter ia continuously tun-
able through the frequency range of 300 to
1500 kilocycles (ke) and is capable of aup-
plying « nomina] peak power output of at

UNCLASSIFIED

 

Redio-Transmittera

AN/WRT-1 (XN-T)

Jeast 500 watts into a $0-chm resiative load
with a etanding-wave ratio of 4:1 ar better:
However, the radio transmitter is limited
to 100 watt operation by the power handling
capacity of the antenna tuning aystea to
which it is te be connected. .

No field chaoges in effect at tima of
prepsration (3 April 1959).

EQUIPMENT REQUIRED BLT NOT SUPPLIED

(1) Antenna Tuning Group Type AN/SRA-18
provides for manually (remote) matching the
antenne to the R.F. eutput line of Radio
Transmitting Set AN/WRT-1(XN-1), (1) Antenna
(for R.F. Radiation), (1) Handset (carbon)
type H-51/U, Optional Equipment as Required
by Particular Installation, (4) Radiophone
Unit Type 23500 or equivalent for remote
radiotelephone control and operation Tele»
graph transmission. Teletype writer and
Auxiliary Equipment Model 19 or equivalent
for FSK operation, Machine Telegraph Equip-
ment for C-W operation.

ELECTRICAL AND MECHANICAL CHARACTERISTICS

TYPE OF EMISSION: Machine or bresk-in (hand
keyed), telegraph (Al), frequency shife
keyed teletype (F1) and amplitude-modu-
lated apeech (A3).

TYPE OF CONTROL: Frequency éontrol.

FREQUENCY RANGE: 300 ke to 1500 ke.

NUMBER OF BANDS: 12 bands.

OPERATING POWER ROMT: 415 v, 220 v or 440
vi, 60 cps +5%, 2.2 kya.

MANUFACTURER'S OR CONTRACTOR'S DATA

Weatinghouse Electric Corp., Baltimore,
Mary] and.
Contract NObsr-71092, dated 25 November
1955.
Approximate Coat:
equipment apates,

$312,436.00 with

TUBE AND/OR CRYSTAL COMPLEMENT

(8) 3B28 (1) SR4¥GB (2) GAUGWA
(12) 12AT7WA (2) OA2WA (4) 4X150A
(1) 5651HA (2) 5933WA = (2): GOBOWA

Tote) Tubes: (39)

he GcAN/WAT14KN- Dy 1
UNCLASSIFIED.

Radio-Transmitters April 1959

AN/WRT-1 (XN-1) RADIO TRANSMITTING

 

(1Y 1N158 (37) 1NL98 (2) IN100

Total Crystala: (40) TYPE CLASSIFICATION

DESIGN COGNIZANCE. BUSHIPS

PROCUREMENT COGNIZANCE

REFERENCE DATA AND LITERATURE STOCK NO.

R.D.B. IDENT. NO..

NAYSHIPS 92893{A)} Technical Manual for
Radio Transmitting Set AN/WRT-1i{XN-1).

 

 

 

 

SHIPPING DATA

 

 

NUMBER YOLUME OVERALL. DIMENSIONS: WEIGHT

OF CONTENTS AND IDENTIFICATION (Co.Ft.} (inches) PACKED
BOXES — re _{ibs.)
4 Radio Transmitting Set Consisting of: 35.3) 20°X 29X17. 1430

4-Power Supply Unit Ho. §

4-Control Power Supply unit No. 5
i-Frequency Control Group Untt No. J
i-R.—. Oscillator Unit Ho. 2

i-R.F: Amplifier unit No. 2

 

 

 

 

1 Set of Equipment Spares is = |15 X 20% 26 | ino
Set of Equipment Spares 4.5 [15 X 20 X26 | 440:
Set of Equipment Spares gp 1415 X:20 % 26 “edie,

 

EQUIPMENT SUPPLIED DATA

 

 

 

 

 

QUANTITY ; OVERALL DIMENSIONS WEIGHT
PER NAME AND NOMENCLATURE (inches) tlbs.)
EQUIPT "
1 | Radifo Transmitting Set AN/WRT=21(XN-1) 18 X 27 X 72 950
x Connector type ANJL06A-32-8P 3/10
i Connector Lype AN3106A~2u~2aP 1/5
4 Gonnector type UG~a8/U
i Connecter type UG-573/U 1/10:
1 Connector type UG-573/U 1/10
1 Connector type UG-572/U 1/10
1 Packing List Maintenance Prints (1 per 2 4% 9X 12 1
equipments)
2 Technical Manual Navships 92893 1X 9X 12 3
4 Modification Kit (3 sets of line fuses for 115 vy,
220°¥, and 440 Vv operation)
3 Maintenance Parts Kit 15 X 20 X 26 150
UNCLASSIFIED

116 AN/YNT=1EXN-1)
| UNCLASSIFIED

{ June 1961
f RADIO TRANSMITTING SET
(

f

Radio fransnitting Set AN/WRE-1

UNCLASSIFIED

 

Radie-Transmitcers

AN/WRT-1

1.6 AN/#HT.!:
Radio-Transmitters

AN/WRT-1

FUNCTIONAL DESCRIPTION

Radio Transmitting Ser AN/WAT-1 is o com
munication ¢quipmant designed to be installed
aboard surface and onderaurface vessels. The
transmitter is continuously tunable through
the frequency range of 300 to 1500 ke and is
capable of supply +36 a tominal peak power
output, of at least 500 W into » $0. ohm ress
Satire load with a VSWR of less than 4 to }.

No field changes in effect at time of
préparation. (18 November 1960).

EQUIPMENT REQUIRED BUT NOT SUPPLIED

(1) Antenna; (1) Radiophone Unit 22500;
(1) Telegraph Key 26012; a) Machine Tele-
raphy Equipment; (1) Teletypewriter and
wiv eg Equipment; (1) Handact Cearbon)
—J1/U. ~

ELECTRICAL AND MECHANICAL CHARACTERISTICS:

FREQUENCY. RANGE: 300 to 1500: ke.

FREQUENCY: CONTROL:: ‘Accomplished by phase~-
comparison ‘eircults in’ conjunction with
an interpolation oscillator.

TYPE OF EMISSION: Machine CW, CW,, frequency-
ahiftskeyed teletype, AM apeech.

CW CHARACTERISTICS: When connected to o

machine ow (on-off) keyer, it; ia. capable
of opsrating, on-a de keying voltage (neg-
ative aide. grounded) of 30 y porm 1.5 to
135v porm 6.75, at the rate of 600 w.p.m)
it’ maybe hand-keyed at keying speeds, up
to o max of 30. Wep.ms waye-shaping cire
cuits are provided for adjuating the rise
and déqay time of the output ulse for

machine ow keying, teletype an multiplex

operation over the range of 100 to 5.000
uUsoc.
FSK -CHARACTERISTICS

NEUTRAL KEYING SIGNALS: 0 to 30 parm 1.5
vy de.up to P135 porm 6.75 v¥ de at the
rate of 60 wepsm.

FREQUENCY SHIFT DEVIATION: Adjustable
tp to porm $00 cps from carrier fre-

UNCLASSIFIED
June 1961

RADIO TRANSMITTING SET

quency.
SWEEP RATE: | 200 cps with max displace-
‘mént At the cranamitter outpuc of 0 to
\ radian (approx. 60. deg).
POWER: OUTPUT: S00 W when gonnectead to a 50
chu resiative load huying- a VSWR of leag
_ than 4, *
FREQUENCY STABILITY: 30 cpa porm 1.5 cps

WER REG!

POWER REQUIREMENTS: 115, 220 or 440 v porm
10%, 60-cyc, 3 ph.

HEAT DISSIPATION
100 W OPERATION: 1.16 kw.
500-W OPERATION: 1.52 kw,

MANUFACTURER'S OR CONTRACTOR'S DATA
Westinghouse Electric Corp., Baltimore,
Contract NObar-75360.

Contract NObar-75775.
Approximate init cost $14,400.00.

TUBE AND/OR: CRYSTAL COMPLEMENT

  
  
 

(1) GAUSHA (12), L2ATZWA
CP) SESLRA. (2); 6080¥A
(6). 3B26 (2) OA2WA
42) 55933HA (4) 4X150A
Totes Tubes: (36)
Cryspals: used,
SEMICONDUCTORS: |
1) 2N9S) (3); 2N3a4
(8). 2NLL9 (1) 2N117

Total SemiiGcndustors: (8)

REFERENCE DATA. AND. LITERATURE

NAWSHEPS 93483(A4): Technical Manval for Radio
Transmitting Set AN/WRT-1.

TYPE CLASSIFICATION (NAVY)

DESIGN COGNIZANCE USN, BUSHIPS
PROCUREMENT COGNIZANCE:SPEC: SHIPS-T=2811
STACK NO.

  
  
   

! 0,

 

  

 

- SHIPPING DATA

 

 

 

 

 

 

NUMBER ‘ VOLUME OVERALL ‘DIMENSIONS WEIGHT
OF CONTENTS AND IDENTIFICATION (Cet) inches): PACKED
poxes | _ _ (Iba).
1 Transmitter Group O0A-2321/WRT-1 58 1190
L radio Frequency Tuner TH-345/WRT-1 12.4 196
1 Antenna Coupler CU-760/WRT-1 65 420
i Mounting (Part of MT-2170/WRT 2.3 BX 22 x 33-1/2 90
i Mounting (Part of HT-2170/WRT Ld 5 x 1B-1/2 x 2i 52
1 Mounting [Part of MT-2170/WRT 0.6 a-1/2 x 5-3/ x 64 38
Equipment Spares 1.65 ta-1/4 x 13-1/2 x 18-1/2
UNCLASSIFIED

1.6 AN/WHT-1: 2
i UNCLASSIFIED
June 1961

Aadio-Trangmitters

RADIO TRANSMITTING SET

AN/WRT-1

 

EQUIPMENT SUPPLIED DATA

 

QUANTITY
PER ,
EQUIPT

 

NAME ANO: NOMENCLATURE

OVERALL DIMENSIONS
(inches)

(bs)

 

 

4

 

L
4
1
t
1
1
i
3
L
t
i
k
i
1
i
4
i
2

Aue Se

-_

e

cadio Transmitting Set Al/WRT~
Transmitter Group OA~2321/W

1 Includes:
at=-1 c/o

Redlo Frequency Amp} bier AM=2197/WRT=1

Radio Frequency Osc} lator
Electrical Frequency contro
anp\.ifier-Power Supply AM-2

Power Supply ‘pP-2222/ WRT

‘Mounting HT-2170/WRT
fiadlo: Frequency Tuner
Antenna coupler cue76o/wRT=1
Corinector HS-34068-32-7P
Connector Hs~31068-20-27P-
Connector uc-943/0
Connector UG-NB Al U:
Connector AH#3106E-32-85
Connector ANH 1068~20-285
Mounting Wi-2270/WRT
Haintenance Parts Kit

Q-621/WRT-1
1 0-2861/WRT=L
19a/WRT-1

THe385/WAT-1

Technical Manual avsutps.95089.(A)

UNCLASSIFIED.

24 x 2-4/2 X72

13-378 16-15/16 % 22-4/2

 

pix 9:x% 12

aga] x 1615/16 x bO-7/8

1036

120
80:

 

0.97

1.6 AN/ERTe1: 3
Radio Transmitters

TED-3

FUNCTIONAL DESCRIPTION

The TED-3 is a short range communications
equipment suitable for use in ships, subma-
rines or shore atations, its range is gener-
ally "line-of-sight® distances. The equipment
is suitable for mounting in a standard 19
inch relay rack or installed in a cabinet
supplied for its housing.

No field changes in effect at time of
Preparation (31 August 1956).

RELATION TO OTHER EQUIPMENT

Equipment Requited but not Supplied:

Remote Radio-Phone Unit NT-23500, Hand Tele-
phone Assy NT-51081 or Chestset NT-51090,
Loudspeaker Unit NT-49546, Amplifier Unit NT-
50210, Antenna NT-66147, AT-150/SRC, AS-390/
SAC, Interconnecting Cables, Crystal Unit NT-
CR-24/U.

ELECTRICAL AND MECHANICAL CHARACTERISTICS

225 to 400 me.
Crystal.

A2, A3.

12 to 15 W.

FREQUENCY RANGE:

FREQUENCY CONTROL:

TYPE OF EMISSION:

CARRIER OUTPUT:

IMPEDANCE
INPUT: 600 ohms (for microphones).
OUTPUT: 50 ohms (to antenna).

POWER SOURCE REQUIRED: 115 or 230 yw AC, 50

to 60 cps, single phase.

RADIO TRANSMITTING EQUIPMENT

UNCLASSIFIED

March 1957

MANUFACTURER'S OR CONTRACTOR'S DATA

Westinghouse Electric Corporation, Pitts-
burgh, Pennsylvania.
Contract: NObsr-52310 dated 15 March
1951.
Contract: NObsar-64599,
Approximate Cost $2040.00 with equipment
spares.

TUBE AND/OR CRYSTAL COMPLEMENT

(2) 3B28 (3) 4X150A
(2) 5726/6AL5W (1) 6AT6
(1) 5749/63A6W (2) 807

(3) lL2ATTWA
Total Tubes: (18)

(1) 1N21B
Total Crystals: (1)

(4) 5B14/12AU7

REFERENCE DATA AND LITERATURE

NAVSHIPS 91796 (A) Technical Manual for Radio
Transmitting Equipment for Model TED-3.

 

TYPE CLASSIFICATION

DESIGN COGNIZANCE BUSHI PS
PROCUREMENT COGNIZANCE
STOCK NO.

 

 

 

SHIPPING DATA

 

 

 

 

 

 

 

 

 

 

NUMBER
VOLUME OVERAL WEIGHT
OF CONTENTS AND IDENTIFICATION : 7 PIMENSIONS PACKED
BOXES (Cu.Ft.) (inches) (Ibs.)
i Radio Transmitter NT-52373/5 including: 94 22—1/2 X 25=3/4 X 28-1/2 212
Cable Assy NT-1826/U
Cable Assy NT-1827/U
Cable Assy N1T—3134/U
i Set Equipment Spares 5.3 16 xX 20 X 29 119
EQUIPMENT SUPPLIED DATA
QUANTITY VE
OER NAME AND NOMENCLATURE °o De DIMENSIONS WEIGHT
EQUIPT (inches) (Jbs.)
1 Radio Transmitter NT-52373-B 13-23/32 X 15 xX 19 ig
1 Cable ASsy NT-1826/uU
1 Cable Assy NT~1827/U
1 Cable Assy NT=313u/U
2 Plug NT=215B/U
2 Technical Manuals NAVSHIPS 91796 (A)
1 Set Equipment Spares 12-1/8 X 16-1/2 X 25-1/n 89

 

1.6 TED-3: 2

 

 

UNCLASSIFIED
UNCLASSIFI£D Radio Transmitter

March 1957 RADIO TRANSMITTING EQUIPMENT TED-3

 

 
 
 
 
 
   
   
    

TRANSMITTER
CAY-52373-B

UG—21B/U

TEST CABLE
ASSEMBLIES

CX-1826/U

Radio fransatiting Foqutpment TRD-3

UNCLASSIFIED 1.6 TH-3: 1
UNCLASSIFIED
April 1959

RADIO TRANSMITTER

“o Ch se Bfu

 

 

 

 

FUNCTIONAL DESCRIPTION

The Navy Model TED-7 is designed as a
short-range communication equipment that can
be used in ships or in shore installations.
Its effective range is normally Jimited to
"line-of-sight" distances since it operates
in the frequency band of 225 to 400 megacy-
cles (mc) per second. A2 or A3 transmission
can be used. When voice transmission isused,
special circuits in the transmitter modula-
tor section provide higher speech inte] ligi-
bility for a given carrier leve] than is ob-
tained with conventional circuits. Standard
Navy Shipboard remote control units can be
used to operate the transmitter.

Data on this sheet reflects the following
field changes: Field Change No. 1 dated 23
January 1957.

UNCLASSIFIED

Radio-Transmitters

TED-7

EQUIPMENT REQUIRED BUT NOT SUPPLIED

(4) Remote Radio-phone Unit Navy Type No.
23500, (1) Hand Telephone Ass’y Navy Type
No. 51081, or (1) Chestset Navy Type No.
51090, (1) Antenna Navy Type No. 66147 or
AT-150/SRC or AS-390/SRC, (1) Crystal Unit
CR-24/U.

ELECTRICAL AND MECHANICAL CHARACTERISTICS

TYPE OF FREQUENCY CONTROL: Crystal

TYPES OF EMISSION AND MODULATION CAPABILITY:
A2 (MCW) 90%; A3 (phone) 100%.

NOMINAL CARRIER OUTPUT: 12 to 15 w.

FREQUENCY STABILITY: Plus or minus 0.007%
under any conditions or combination of
conditions,

IMPEDANCE
INPUT: 600 ohms.

OUTPUT: (to antenna) 50 ohms.

AUDIO INPUT VOLTAGE: Minus 25 db to plus 5
db from a 0,006 watt reference level (0.1
to 3.4 volts),

AUDIO FREQUENCY RESPONSE CHARACTERISTICS:
Flat within plus or minus 3 db from a 1000
cps response level, from 300 to3,500 cps.

HEAT DISSIPATION: 725 w.

POWER SUPPLY DATA
MAXIMUM LINE VOLTAGE VARIATION: +10%,
INPUT POWER: 750 w.

POWER FACTOR: 0.85.
OPERATING POWER REQUIREMENT: 115 to 230
v AC, 30 to 60 cps, single ph,

MANUFACTURER'S OR CONTRACTOR'S DATA

CBS Columbia, Long Island City, N.Y.
Contract NObsr-59925, dated 10 Decem-
ber 1954.
Contract NObsr-64800, dated 24 June
1955.
Approximate Cost: $87,691.10 with e-
quipment spares.

TUBE AND/OR CRYSTAL COMPLEMENT

(2) 3828 (3) 4X150A
(1) 6AT6 (3) 12AT7WA
(2) 807 (2) 5726/6AL5W

(1) 5749/6BAGW (4) 5814/12AU7
Total Tubes: (18)

1,6 TED-7: 1
 

-SyHIBID EO
TST UA he

 

INCE the announcement of a new system for the

mechanized production of electronics in 1953, ‘the
National Bureau of Standards has developed additional
compatible components and techniques under the
sponsorship of the Navy Bureau of Aeronautics. Re-
cent advances achieved by NBS in electronic process
technology include an adhesive tape capacitor, a “chip”
resistor, and a method for applying pyrolytic carbon
resistors, Developed by B. L. Davis of the Bureau’s
process technology laboratory, these components and
techniques should do much to increase the versatility
and applicability of electronic equipment manufactured
by automatic production lines,

_The development of systems for Modular Design of
Electronics and Mechanized Production of Electronics
(MDE-MPE), formerly code-named Project Tivker-
toy, was begun by the Bureau with the cooperation of
several industrial companies under the sponsorship of
the Navy Bureau of Aeronautics as an industrial pre-
paredness measure. The MDE-MPE system starts
with raw or semiprocessed materials and automatically
manufactures ceramic hase wafers, dielectric elements
for capacitors and adhesive tape resistors; prints con-
ducting circuits and capacitors; and mounts resistors,
capacilors and other component parts on standard,
uniform steatite wafers: The wafers are stacked like
building blocks to form modules that perform all the
functions of one or more electronic stages. The pilot
plant, operated by a commercial contractor, incorpo-
rates the principles of this system, The plant was de-

signed to produce 1,000 finished and inspected modules
per hour.

In this chamber electrically conducting solution is
sprayed on one side of tape, dried, and then sprayed on
other side. When cured, dielectric formulation jx
sprayed on one side of ope. ft is then ready to be used
ak one clement of the capacitor. Spray unit can be sem
at fur right. bi

8

-MPE machine techniques.

MDE-MPE tupe capacitors in stages
of production. Wafers at left are
eured steatite blanks of same gen-
eral type used in MDE-MPE system,
Silver pattern that forms one elec.
trade of capucitor has been applied
to two wafers in the center. Ty
wafers at right, adhesive diclectric-
coated tape is cut into squares
slightly larger than the silver con-
tact and then pressed down onto the
wafers. After curing, the capacitor
is ready to he assembled into o
module with other wafers such
as that shown at top left.

The Tape Capacitor

The self-adhesive tape capacitor is designed. specifi-
cally for application to the ceramic wafer by MDE-

It is manufactured in much
the same manner as the NBS adhesive-tape resistor.

A conducting tape, coated on one side with.a dielectric,

provides- onc: element of—-the: capacitor.--The~vther
element is a silver pattern printed and. fired on the
wafer. It is now possible to apply an adhesive-tape

 

NUS Pesdastrad Ves Rafletin
Application of udhedive tape capacitor to wafer. Al-
though shown here ds a menual operation for demon-
stration purposes, it is normally applied by muchine.

 

resistor to one side of a wafer and an adhesive-tape
capacitor to the other side.

The materials required for the manufacture of tape
capacitors are a heat-resisting asbestos paper tape, sil-
ver flake, silicone resin, butyl cellosolye, a powdered
high-K titanate body, n-hexane, and epoxide resin,
The electrically-conducting formulation (a mixture of
the silver flake, silicone resin, and solvent) is ground
ina ball mill. The mixture is sprayed on a loop of
tape 14% in: wide, allowed to dry thoroughly, and
then sprayed on the other side. When cured, the metal.
lized tape is conductive along each side and from one
side to the other. After slitting along the center to
form two %-in tapes, it is ready for application to
pe 19 ft long ‘will

the dielectric film.; A roll of-ta
produce about 350 ¢apacitors.

 

The dielectric formulation is composed of high-K
titanate body that has been pulverized in a ball mill
with n-hexane unli] the particle size is about 1 to 2
microns,-after which the slurry is allowed to evaporate
under a hood. The ground titanate body is mixed
with epoxide resin and further ball-milled, This
tacky dielectric mixture is then sprayed on the metal-
lized base tape in various thicknesses deterniined hy
the number of passes the tape makes in front of the
spray gun. Thickér applications, of course, make
capacitors of lower value.

The silyer pattern that forms one electrode of the
capacitor is applied 'to the steatite wafer by means of
a screen press. It is then dried and fired onto the
ceramic, The adhesive diclectric-coated tape that
forms the other electrode is cut into sues slightly
larger than the silver contact and pressed down en il.
A narrow conductive strip. similar to nore oe tape rut
with a conductivity of approximately 0.02 olim Ret
half inch, is Jaid down Jietween a contact ot the ene
of the wafer and the wp side of the capacitor, 1

fariuary 1955

 

complete assembly is then cured by placing it in a
oven at room temperature, raising it to 225° C over
period of one-half hour, arid holding the tem peratur
at 225° C for 45 minutes. ;

Capacitors of higher values can be. manufacture:
by applying a number of layers of tape, one on to]
of another, with appropriate connections to the edge

of the wafer. Smaller capacitors can be made by re-
ducing the area of the silver pattern printed on ‘the
water, or by increasing the thickness of the dielectric
layer. For typical values, see table 1,

 

Second element of capacitor is-a. silver pattern printed
onan MDE-MPE wafer. Elements may be printed on
either or both sides, depending on requirements of fin-
ished circuit. An adhesive tape resistor can be applied
to opposite side of wafer instead of a capacitor, if desired.

 

Shelf life tests indicate that the capacitance changes
no more: than | percent during the first month after
manufacture, and that there is no change in the dis-
sipation factor, which averages 0.7 percent at 1 ko.
However, the capacitance does change somewhat with
temperature, —3 percent from 25° te 85° C, and —15
percent from 25° to —55° C. Ina load life test, a few
capacitors shorted out, but otherwise only negligible
changes occurred in capacitance and dissipation factor.

The “Chip”? Resistor

The “chip” resistor is made by applying self-adhesive
resistor tape to a small chip of ceramic material. This
resistor is not for use in the regular quantity production
of modules, but aids the electronic design engineer in
studying new modular circuits whieh are still in the
“breadboard” stage or in producing prototype equip-
ments for evaluation. The chip is inserted into a cir-
cuit simply by soldering it to the appropriate connec-
tions an a standard wafer.

The precured resistor tape is manufactured auto:
matically by the usual MDE-MPE techniques but is
applied toa chip of cured steatite about 0.600 by 0.225
in. instead of the standard MDE-MPE: wafer. A pro-
tolype machine develuped in the NBS laboratories

9
" HF. Sti The International 7,

2 nee (2) He Ff. - tinisen, ww iniern 16m le

s purpose 1948, J. Research NBS -£2, 211° ( 4 2

precision, [3] Robert J. Corruecini, Diflerences between the Inte. Fu

ur- tional Temperature Seales of 1948 and’ 1997 ee
fs 4 fe - eI

 
 
  

    

curate gas thermometer for thi

of a highly ac
taking and time-consuming

requires pains 1g pT
the work on the secondary Lhermometer 15 being p rem :
sued concurrently. Resistance thermometers con- penreh NBS 4 ae ee ee a
Sone rersginieondueting elements, silicon and (37 1 Sr re a shingon Acad Sc ga
germanium, have proyed to be extremely sensitive; 10 (1948). » Sei. 85, on
Technical News Bulletin, No. 305, 71 (1942)

some cases the resistance changes more than 50 per- [3] NBS
cent per degree: While satisfactory reproducibility [6] J. B. Garrison and A. WW, Baveson, Abwlats uci ihe
still remains a problem, results of initial tests have mometer for high temperatures and high pressures, Rey.
Sej, Inst. 20, 785 (1949). + Hey,

been quite promising. - . eS : .
[7] Robert J. Corruceim, Annealing of platinum {
mometry, J. Research NBS 47, 94 (1951) nee

References [8] Lawrence C. Liberatore and Raymond £. Wilson, Aging
(1) New International Temperature Scale, NBS Technical canes = clinical thermometers, J, Am. Ceramics Soc.
(in press).

News Bulletin 33, 28 (1949).

NBS Precured Tape Resistor

"BE ADHESIVE TAYE resistor developed by the — the Navy Bureau of Aeronautics. Despite its advan.
Bureau has aroused wide interest since its tages, the method has been limited in some applications
announcement in 1951... In the NBS tape-resistor by the necessity for baking the supporting base material
system, designed primarily for electronic printed-circuit
applications, small pieces of self-adhesive resistance- — place.
coated tape are simply pressed into place against A new precured wire-lead version of the tape resistor,
metallic terminals at the proper points in the circuit, now being made at NBS, obviates the need for heat-
The resistor was developed as part of a program of — curing after placement in the circuit. The new re-
minjaturization of airborne equipment sponsored by _sistors are made by pressing uncured resistor tape
swe tane resistor, NBS Tech. N : against both sides of suitable wire or metal-ribbon
a oe Soe leads; the leads are thus sandwiched ‘between two
pieces of resistor tape. These unils are then given the

to cure the resistors after they have been pressed in

 

*4 high-tem erature adhesive
Buil, 35, 100 (July 1951). Described in detail’in Aw adhesive

4

tape resistor system, NBS Circular 530, Government Printing Mee
Office, 304. usual heat cure, which bonds the resistor tape to the

 

Left: the recently dev ‘ wahittel: arere

Lele hse reeenlly devglopel Pe ee on of the Bureun's tupe resistor com be soldered or apeiteweld

chussin after all resistors have been pai ae ponistor, in self-adhesive, but must be heateured by baking an
leads between two uncured resistors va tl Ine tee | fhe precured resistor is mude by sandwichins suitable melt
about 1'G inehes, Jtights soldering ofa 1ent-euring, whieh bonds the resistor to the lead. Overall Jength #
Fiait-Caeee ig newiléd. ee See sone a Dreeured NBS tape resisters inte place.  Heeaiuse no cubsequett
temporaturen (about 300% C.). : resistor con be used with cluissis that would met withstad cart

bd
 
  
    
  
  

yariation in addition to the
‘on form, the range of possible applications
Ae (ape resistor is greatly extended, Charac-
| teristic advantages of the NBS tape resistor—compact-
“ness, stability, and high-temperature operation—are
largely rela ined in the precured wire-lead design. Fur-
thermore, the new resistor might well prove more
economical to manufacture in quantity than other types
having less desirable characteristics.
The basic NBS tape resistor is made by coating
asbestos-paper tape with a mixture of carbon black or
graphite, silicone resin. and solvent. Resistor dimen-
sions are standardized at one-half inch long and about

one-eighth inch wide; a variety of coating formulations
have been developed to give a wide range of resistor

values.

Leads for the precured tape resistor are now being
made from ribbon of thin silver or silver-plated copper
at NBS. Leads extending one-half inch beyond the
resistor proper are used, bringing the over-all length
to 114 inches. Thickness is held to about 0.012 to
0.015 inch.

Preliminary tests indicate that the precured NBS
tape resistor, when supported in air by its leads alone,
will not provide the full dissipation of 0.25 watt at 200°
C for which the basic resistor was designed. Further
test work is now in progress, and a suitable derating
curve will be worked out.

New NBS Director Appointed

R. ALLEN V. ASTIN has been appointed*
Director of the National Bureau of Standards.
Formerly Associate Director of the Bureau, Dr. Astin
has been Acting Director since October 1951. Dr.
Astin has also been appointed a member of the
National Advisory Committee for Aeronautics.

Dr. Astin has been a member of the Bureau’s staff”

since 1932. Until 1940 he was principally concerned
with dielectrics and electronics. His contributions in-

clude development of improved methods for precise |

measurement of dielectric constants and power factors

of dielectric materials and studies of the nature of

energy losses in air capacitors. He did pioneering
work in the development of radio telemetering tech-
niques and instruments and applied this work to studies
of cosmic rays and of meteorological problems in the
earth’s upper atmosphere.

In 1940 Dr. Astin was. one of the Bureau scientists
doing pioneering work in proximity fuze research and
development for bombs and rockets. He became chief
of the Optical Fuze Section in 1943, assistant chief of
the Ordnance Development Division in November 1943,
and chief of the Division in July 1948. He played
a major part in the development and evaluation of bar-
type proximity bomb fuzes and in their introduction
to service during the war. During the fall and winter
of 1944-45 he served in Europe as representative of
the Bureau and consultant for the Ordnance Acces-
sories Division of the National Defense Research Com-
titles, concentrating on proximity fuze problems. He
edited the terminal three-volume Technical Report of
the Ordnance Accessories Division (Division 4).

As chief of the Ordnance Division from 191% to
1950, he supervised the Ordnance Laboratory, the
Guided Missile Laboratories, and the Electronics and
Tule Laboratories. When Dr. Astin was appointed
Associate Director in May 1950, he assumed respousi-
bility for the work of the Ordounce Developmen,
Missile Develupment, Electricity, and Electronics
Divisions ax well as the Office of Basie Instrumentation:

Dr. Astin was born in Salt Lake City, Utah, op June
12,1904. He received the B.S. degree in pliysies from

the University of Utah in 1925. While working toward
his advanced degrees at New York University from
1925 to 1928. he was a graduate assistant and instructor
in physics. From N. Y. U. he obtained the M. 5. and
Ph.D. degrees in physics in 1926 and 1928 respec-
tively. From 1928 to 1930 he held a National Research
Council Fellowship at Johns Hopkins University, doing
basic r h on measurement techniques relating to
dielectric niaterials. Between 1930 and 1932, he was
a Research Associate in a program sponsored at the
Bureau by the National Research Council and the
Utilities Research Commission, Inc.

Honors .and awards he has received include the fol-
lowing: National Research Council Fellow in Physics,
1928-1930; Navy Ordnance Award for Exceptional

    

Dr. Mien Woo Nein
Patented Aug. 6, 1935

2,010,133

UNITED STATES PATENT OFFICE

2,019,133
RESISTOR

Sidney Bloomenthal, Merchantville, N. J., as-
signor to Radlo Corporation of Americr, 2. cor-

poration of Delaware

No Drawing. Application November 25, 1933,
Serinl No. 639,707 -

16 Claims.

My invention relates to resistors and more-par-
ticularly to resistors of types suitable for use in
radio receivers, wherein noise occasioned by va-
riatlons in resistance during the passage of cur-

5 rent therethrough must be minimum.

Resistors of types used in radio receivers musb
be “quiet”. ‘That is to say, since such resistors
are usually utilized in connection with sensitive
thermionic devices, their resistance must not

10 fluctuate while they are conducting electric cur-
rents. This requirement must be met to a greater
or less degree in the manufacture of all resistors
of the types under discussion.

A resistor for use in radio receivers should also

1 have a substantially zero temperature coefficient
of resistance. and s low load-coefficient of resis-
tivity. That is to say, it should be so made that
temperature changes occasioned either by atmos-
pherie conditions or by the passage of electric

20 6«6current therethrough will not materially affect
the resistance value.. -.

It is, accordingly, an object of my invention to
provide a new and improved resistor that shall be
substantially free from noise when used in sn

25 amplifier.

Another object of my invention is to provide
a resistor that shall have a substantially zero
temperature coefficient of resistance during nor-
mal-operation thereof :

a0 Another object of my invention is to provide a
resistor that shall have 8 low load-coefficient of
resistivity.

Tt is also highly desirable that manufacturing
methods be devised and materials provided

9h whereby quantity production of resistors having
accurately predetermined values may be had. It
is, accordingly, @ further object of my invention
to provide such methods and such material.

A still further object of my invention Js to pro-

40 vide a new resistor material capable of being
molded into any desired shape with full assur-
ance that the resulting device will have the pre-
determined resistance and temperature coefficient
characteristics.

45 The foregoing objects and other objects ancil-
lary thereto I prefer to accomplish, in short, by
first coating particles of a Aller material, such os
asbestos, powdered glass, sand, or the like, or
a mixture of filler materials, with @ polymerizable

50. resin in solution and thereafter causing conduct-
ing material, preferably graphite and/or carbon
black, to be precipitated upon the coated parti-
cles from a colloidal solution thereof.

The novel features that 1 consider character-

5S istic of my invention are set forth with particu-

 

 

(CL 201—176)

larity in the appended claims. The invention

itself, however,

both as to its organization and its

method of operation, together with additional
objects and advantages thereof, will best be un-

derstood from

the following description of a 5&

specific embodiment.

Substantially

all fixed resistors used in radio

receivers, amplifiers, and the like, include a filler,
a conducting material, a binder, and a moisture-
repellent impregnating material. ‘The electrical 10
and mechanical properties of the resistor depend

not only upon

the nature of these components

but on the manner in which they are put together.
Previous to my present jnvention, I made many
experiments in the effort to utilize asbestos, glass, 15
or sand singly as well as various mixtures of sand
“or glass and asbestos, as fillers. Fora binding .
material, I tried many grades of phenol formal-
dehyde resin in liquid and powdered form or in
the form of varnish. For the conducting ma- 20
terial, I tried dry.graphite and carbon black, but
in all of my early experiments I found that, if

the conducting

material was first mixed with the

filler and the binder thereafter added, the re-
sistors made from such & compound were €k- 25
tremely variable in resistance value and could

not accurately
esses

pe reproduced by factory proc-

——according tomy “invention, therefore, I firat
take a predetermined amount of finely ground 30
glass and air fionted asbestos and intimately mix
with it a solution of phenol formaldehyde resin

(known as bakelite) in acetone. The principal

function of the ground glass is to impart to the
finished resistor 4 rough surface to which paint 35
and sprayed metallic terminals will firmly ad-

here. For the

mixing process, I prefer to use a

device commercially known as & “Imeader” and
continue the kneading process untll substantially

- gli of the solution is evaporated. At this stage 40
in the process, the mass of material has a dough-
like consistency and if a small portion of it is
examined under & microscope, it will be apparent
that every particle of the asbestos and glass is

covered with a

film of unpolymerized resin left 45

py the evaporation of the acetone.
The “mix” is next removed from the kneader
and is crumbled Into particles which are allowed
to stand until all of the solution evaporates and
it becomes quite hard and brittle. The material 50

all of it becomes fine enough to pass an 80 mesh

screen.
While the pr

ocess of grinding is being carried 55

 
10

15

25

on, the conducting material may well be in course
of preparation. For this material, I prefer to
use @ colloidal suspension of carbon in water,
such as the graphitic material known to the trade
as “Aquadag”’, manufactured by the Acheson
Graphite Company, 2 gas~carbon suspension
known as “Aquablack”, manufactured by Binney
& Smith Company, or a suitable mixture of the
two. 7-7 . .

In view of the fact that graphite -has approxi-
mately one-tenth the resistance of carbon, such
as is ‘utilized in the manufacture of aquablack,
these two commercial materials cannot be in-
terchengeably utilized in the same proportions.
It is, however, desirable to use aquadag for re-
sistor elements having relatively low resistance
and aquablack or mixtures of the two suspen-
sions, suitably diluted, for resistors having rela-
tively high resistance. ,

For resistors having high resistance values, it
is particularly desirable to use mixtures of
graphite and carbon black made from natural
gas. If graphite alone is used for such resistors,
the proportion thereof is so smal] that the par-
ticles are quite widely separated. This condition
gives rise to noise which is obviated by the pres-
ence of carbon black particles that effectively
“bridge” the graphite particles.

The 80-mésh resin coated particles are next in-
timately mixed with the colloidal carbon suspen-
sion, which has been diluted with water to a point
whereat the liquid is substantially 1% carbon by
weight, by a.stirring operation and, for this pur-
pose, mixing apparatus of substantially any well
known commercial type may be utilized.

. For the purpose of explanation of the foregoing

__ paragraph, it is to be understood that the term

a]

*“eolloidal carbon suspension” is intended to in-
clude diluted aquadag, diluted aquablack,:or a
diluted mixture of the two. It is also within the
scope of my invention to first mix the resin coated

'..--particles with either one or the other of the first-

mentioned solutions, and to thereafter mix or add
the other solution, thus causing successive pre-
cipitation of carbon in different forms on the
particles. .

Under usual conditions of manufacture, the in-
troduction of the resin-coated filler material into
the colloidal carbon suspension disturbs the elec-
tric charge relations existing in the said suspen-
sion, with the result that the carbon is precipi-
tated onto the filler material and forms a conduc-
tive film over the entire surface of each minute

_ particle thereof. Under certain conditions the

65

70

75

colloidal suspension. of the carbon persists and, in
such case, I find it advisable to add to the mixture
a small amount of hydrochloric acid which co-
agulates it and causes the precipitation hereinbe-
fore mentioned. As an alternative, for the pur-
pose of coagulating the colloidal suspension, I
may add to the acetone solution of the resin, be-
fore coating the filler particles therewith, a small
amount of furfural or of some other volatile ma-
terlal such as acetic acid, having an ionizable hy-
drogen atom with which it readily parts. For this
purpose, I have also obtained fairly good results
with small quantities of an organic acid such as
malic, citric, tartaric, or the like.

After the carbon is precipitated onto the filler
material particles, the supernatant liquid is either
drained off or the solution is filtered in a filter
press or the like. The cake resulting from the
filtering process is dried at a temperature of ap-
proximately 40° C., for 24 hours, or, at least, for

2,010,133

a period of time sufficient to drive off substantially
all of the residual moisture.

In order that the continuity of the carbon film
on the filler particles shall not be inverrupted, the
dried cake must be handled rather carefully. In
other words, it is highly inadvisable to subject the
cake to any:further grinding operations to pre-
pare it for handling, and at this point in the
process {t is found best to manually crumble the
cake into small particles suitable for charging a
molding machine.

The crumbled material is next loaded into the
hopper of an automatic “pill” making machine,
such as is used in the drug industry, or into equiv-
alent well-known apparatus, which forms it into
cylindrical rods tnder a pressure of the order of
ten tons per square inch: For the sake of uni-
formity, I prefer to form rods %’’ in length and
¥,’’ in diameter if the power rating thereof is not
to he in excess of one watt, The rods made as de-
scribed are then placed in trays and baked. in
an oven at 170° C, for approximately one‘hour: .

I am not, at this time, prepared to exactly ex-
plain all of the physical changes caused in the
pill by the baking process and consequent poly-
merization of the resin coating underlying the
carbon on each particle of filler. :

It appears, however, that during the baking
step of the process, the carbon films on fhe par-
ticles merge together to provide what might be
termed a “honeycomb” structure, of conducting
material, and that the polymerization of the bind-
er serves to lock the elements of the said honey-
comb structure firmly in place, without disturb-
ing the continuity of the carbon contacts. How-
ever, in view of the fact that the carbon films are
extremely thin, it is, of , COUTEE, probable that

some of the resin may seep through them and

bond with resin from other\particles. As a mat-

ter of fact, the binder does not appear to have:
any pronounced insulating action and {t may well .

10

15

20

a5

30

35

happen that the theory first above given js cor-

rect.

In order that my disclosure shall be complete,
the following specific directions for making 1000
Tesistors, each having a resistance of 700 ohms
and each capable of dissipating one watt, are
given: ;

For the above purpose, I take 5 Ibs. of glass
ground to pass a 150 mesh screen, 24% Ibs. of air-
floated asbestos, and mix them in a kneader with
1.62 Ibs. of phenol-formaldehyde resin dissolved
in 8 Ibs. of acetone.

To coat the amount of filler material specified,
in order to obtain the desired, resistance charac-
teristic, requires .126 lbs. of graphite. ‘This
weight of graphite is contained in .63 Ibs. of com-
mercial aquadag which is diluted by adding ‘to
it approximately 514 pints of distilled water to
form a colloidal suspension having the required
density.

The following table gives relative proportions
of filler, resin, and carbon for a number of fin-
ished resistors 34’’ long and %4’’ in diameter:

 

 

 

Asbestos | Resin |Graphite| $4%P00 | qiass | Resistance
Percent | Percent| Percent | Percent | Fercent

72 25 3 = eee 700 ohms.
73 25 2 ieee 2000 ohms.
74 4.5 1.5 600000 ohms.
aw 18 7 2.3 55 | 1.2 megohm,
4 18 1.2 2.3 54 | 17000 ohms.
24 18 14 23 6&4 | 11000 chms.

 

 

 

 

 

 

 

 

From the foregoing table, it will be apparent

45

50

55

60

65

70

76
2,010,183

that a resistor having any desired resistance
characteristics may be made by suitably choos-
ing the relative amounts of filler and conducting
material. It will also be noted from the table
that the variation in the resin content plays a
very minor part in the resistance of the finished
article, which is in accordance with the theory
hereinbefore advanced. :

After baking, the resistor rods must, of course,
be provided with sultable terminals. For this
purpose, I find it best to utilize the Schoop metal
spraying process and I apply to each end of the
resistor a ring of copper or tin extending in-
wardly from the end a distance of yy’. Obvious-
ly, the resistance of the rod measured from end
to end can be further controlled at this point in
the process by adjusting the width of the sprayed
terminals, As a general rule, however, this is
not done in the factory, for the reason that it
is much more convenient to so arrange the spray-
ing machinery that all resistors are provided with
terminals of the same width.

After the terminals have been sprayed onto the
ends of the rods, the rods are immersed in 2
moisture-repellent impregnating material such
as melted carnauba wax, aerclor, halowax, sin-
cera wax, cerawax, paraffin, linseed oil, or the
like, which has no solvent action on the poly-
merized resin at any operating temperature. The
melted wax is preferably maintained at a tem-
perature of 170° C., and the rods are kept there-
in for approximately forty five minutes. Car-
nauba wax is particularly advantageous to use
as the impregnating material since, by reason of
its expansion within the interstices of the re-
sistor rod, at temperatures below its melting
point, it compensates, to some extent, for changes
in resistance occasioned by temperature rise. I
have also found linseed oil to be quite satisfac-
tory. since it oxidizes and forms a surface coat-
ing which is thoroughly waterproof. Linseed oil,
however, necessitates an extra baking step to ef-
fect this oxidation.

A resistor manufactured according to my im-
proved method offers many advantages not here-
tofore obtained. In the first place, the process
utilizes carbon which can be purchased in its
processed form and is immediately available.
Secondly, the resistance values can be duplicated
fairly accurately and, in addition, the electrical
characteristics can be accurately determined and
controlled, while the finished resistors exhibit ex-
tremely low load coefficients of resistivity. Natu-
rally, I am aware that certain of the mentioned
advantages have been approached in the past,
put It is my belief that no resistor now on the
market exhibits them to as great an extent as
a resistor manufactured according to my im-
proved process.

Although I have disclosed herein certain spe-
elfic proportions of filler, resin, and conducting
material, these are given merely by way of ex-
ample and are not to be construed as in any way
circumscribing the scope of my invention. Many
other modifications will be apparent to those
skilled in the art and my invention, therefore,
is not to be limited except insofar as is necessl-
tated by the prior art and by the spirit of the
appended claims.

I claim as my invention:

1. An as element of s resistor device, @ par-
ticle of inert, substantially non-conductive filler
material, a coating of insulating material there-
on, and a film of conducting material upon the
outer surface of the insulating material.

3

2. Asan article of manufacture, a resistor com-
posed of particles of inert filler, substantially all
of said particles being respectively coated with
an insulating material carrying an outer film of
conducting material, the films of conducting ma-
terial being in intimate contact with each other
throughout the mass of said resistor.

3, The invention set forth in claim 2, wherein
the insulating material is a polymerized phenol
formaldehyde resin.

4. The invention set forth in claim 2 wherein
the conducting material films are bonded to-
gether into a quasi-honeycomb structure,

5. The process of manufacturing a material
from which resistors may be formed which com-
prises coating a plurality of particles of inert ma-
terial with an insulating layer and thereafter de-
positing a conducting surface film upon substan-
tlally all of sald particles.

6. The process of manufacturing a material
from which resistors may be formed which com-
prises coating the surface of a plurality of par-
ticles of inert flier material with a polymeriz-
able material, and thereafter causing a film of
conducting material to be deposited upon the
surface of the polymerizable coating.

% The method of manufacturing a material
from. which resistors may be formed which com-
prises mixing a mass of inert material particles
with a solution of a polymerizable material in a
volatile solvent, causing the solvent to evapo-
rate and then applying to the surface of substan-
tially all of said particles an adherent coating of
conducting material. ,

8. The invention set forth in claim 7 charac-
terized in that the inert material is a mixture
of asbestos particles and ground glass.

9. The method of manufacturing a material
from which resistors may be formed which com-
prises moistening @ mass of air-floated asbestos
with & sdlution of a phenol formaldehyde resin
in a volatile solvent, causing the solvent to evap~
orate, mixing the residuum with a colloidal sus-
pension of carbon, causing the carbon to be pre-
eipitated from the suspension onto the surfaces
of substantially el] of the particles of asbestos, and
thereafter removing the remaining solute,

10. The method of manufacturing fixed re-
sistors which comprises intimately mixing a mass
of comminuted inert filler material with a so-
Tution of phenol formaldehyde resin in a vola-
tile solvent, causing the solyent to evaporate
whereby the resin is deposited as a coating upon
the particles of filler, mixing the coated par-
ticles with a colloidal suspension of carbon, caus-
ing the suspension to coagulate to thereby pre-
cipitate the carbon onto the surfaces of the par-
ticles, removing the surplus vehicle of the sus-
pension, molding the residuum into appropriate
shapes, and thereafter baking the molded articles
at a temperature sufficiently high and for 2 suf-
ficient length of time to cause the resin to poly-
merize.

11. The invention set forth in claim 10 char-
acterized in that the inert filler material is as-
bestos and ground ‘glass.

12. The method of manufacturing a material
from which resistors may be formed which com-
prises moistening a mass of inert filler particles
with a solution of phenol-formaldehyde resin and
a reagent capable of causing the coagulation of
a colloidal suspension of carbon in a volatile
solvent, causing the solvent to evaporate, and in-

10

15

20

25

30

35

40

45

50

55

60

65

70

troducing the resin-coated filler particles into a
) 7

colloidal suspension of carbon.

 
10

15

A

13. The method of maufacturing = material
from which realstors may be formed which com-
prises moistening a mass of inert filler particles
with a solution of phenol-formaldehyde resin and
furfural in a volatile solvent, causing the solvent
to evaporate, and introducing the resin-coated
filler particles into 2 colloidal suspension of car-
bon. °

14. The method of manufacturing a: material
from which resistors may be formed which in-
cludes moistening a mass of inert filler particles
with a solution of a phenol formaldehyde resin
and an organic acid dissolved in acetone, causing
the solvent te evaporate, and introducing the
resin-coated filler particles into a colloidal sus-
pension of carbon.

15. A resistor element in the form of a rod
constituted by = plurality of particles of inert
filler, substantially all of said particles having a

2,010,133

first coating of an insulating materia] and an
outer coating of graphite and carbon black, the
said particles being in such intimate contact with
each other that a substantially uninterrupted elec-

trically conductive path is established between -.

the ends of the rod.-

16. The method of manufacturing a resistor
which comprises coating each of a plurality of
particles.of inert filler with polymerizable resin,
superimposing a film of conducting material upon
the resin coating, compressing the filmed particles
into a coherent mass, polymerizing the resin coat-
ing to lock the particles in place and thereafter
impregnating the mass with a moisture repellent
material incapable of dissolving the polymerized
resin at temperatures encountered during ordi-
nary use of the resistor.

SIDNEY BLOOMENTHAL, —

2

15.
U

ee vy

Laboratories

 

Octoher 1960

 
  
     

ag “MeO
2

°
LIBRApys
Sending Data Over Telephone Circ R Y o

An Electronic Artificial Larynx

An Improved Antenna Orientation ockit i
Trarsistorized Units for In-Band Signaling

  

DONT FORGET |

oh000
ca ee
F. J. Singer, Chairmen
W. M. Bacon
J. A. Burton
Editorial Board J: W. Fitawilliam
= E: T. Mottram
R. J. Nossaman
W. E. Reichle

W. W. Mines, Editur

A. G, Tressler, Assiytant Editor, Murray Hill
7 eee J. N. Kessler, Assistant Editor
Edito. ial Staff M. W. Nabut, Assistant Editor

R. F. Dear, Production Editur

T. N. Pope, Circulation Manager

THE BELL LABORATORIES RECORD is
published monthly by. Bell Telephone Labora-
tories, Incorporated, 463 West Street, New York
-14,_-N._-Y., J. B. Fisk, President; -K:- PRINGE;
Secretary; and T. J. MONTIGEL, Treasurer. Sub-
scription: $2.00 per year; Foreign, $2.60 per
year. Checks should be made payable to Bell
Laboratories Record and addressed to the Cir-
culation Manager. Printed in U. S. A. © Bell
Telephone Laboratories, Incorporated, 1960.

aan Roencinnancancdinbiataws nam
R. J. Wirtz

The Bell System uses some devices by

the millians. Redestgning ane of

these devices lo cué costs by even a small
amount can restll in imporiant sacings lo
the Bell System, A Cypical redesign of

this kind. on aividely ttsed porter resistor,
icas recently completed at the Laborataries.

A New Design for Power Resistors

The complexity of a telephone system is due
in part to the variety of equipment, devices, and
materials it uses. Some of these items are rela-
tively new to the arts of telephone switching and
transmission. Germanium or silicon devices, for
example, have only recently been incorporated
into new designs to any extent. But many of the
better known devices—resistors, capacitors, and
inductors—have served the telephone system for
a long time. Typical of these venerable units in
the Bell System are the power resistors known by
the code names “18 and 19 Flat-Type Resistors.”

These resistors, associated with station ap-
paratus and transmission and switching facili-
ties, are categorized as “general use” items. As
such, they have found numerous applications in
the Bell System. The first designs were manu-
factured by the Western Electric Company as
early as 1901. Because of their extensive use and
unique appearance, flat-type resistors performed
a very special service during World War JI. At
that time, they served to identify equipment
manufactured by the Western Electric Company.

October 1960 * 385

This expedited a sizable sorting process on the
invasion beaches of Europe. The 18- and 19-type
resistors have an excellent record of past per-
formance in the telephone plant and have earned
the reputation of ‘old standby.”

Physical Dimensions

These wire-wound resistors can dissipate ap-
proximately 5 watts of power under normal con-
ditions, and as much as 12 watts, for limited
periods. under trouble conditions. They are flat
in appearance, measuring approximately 33-inch
thick by 1%4-inches wide by 4%4-inches long.
They can be mounted in banks on 7/16-inch-
minimum centers. The 18-type resistors have a
single winding and two rigid terminals, while
the 19-type resistors have two windings and
three rigid terminals. In 1959, demand in the
Bell System for these Western Electric resistors
was something over six million per year.

Obviously, such a high demand makes it worth-
while to attempt to cut down the cost of these
resistors, if it can be done without sacrificing

www americanradiohistorv.cam
 

R. F. Leach, left. and author discuss attributes
af the new 19-lype resistor, On display board
at rear are variety of Bell System resistars,

quality. And su it was that these resistors were
eunipletely redesigned in a lengthy program com-
bining efforts of both Bell Laboratories and
Western Electric. This program was completed
just a few years ago when initial production of
the newly designed resistors began at the Kearny.
New Jersey, plunt of the Western Electric
Company.

The primary objectives of this redesign were
tu eliminate various items of insulators and
mounting hardware, and adapt the resistors for
modern methods of production. Such factors
contribute directly to a substantial reduction in
cost, reflected partly in the unit cost of the re-
sistor and partly in the cost of mounting or as-
sembling it into equipment. Moreover, there
is a long-term savings attributable to an im-
proved product,

The improvements in design included three
major items, First, designers superimposed wind-
ings on an insulated metal core und terminatect

vthe resistance wire by spot welding it to thé

cure and terminal. Old-style resistors had wind-
ings side by side on a phenolized asbestos core
with soldered splices and terminations.

Second, they provided an insulated mountifig
surface for the resistors by assembling a phenol-
ie terminal head molded integrally with the
metal core. The old designs required mounting-
plate bushings, insulator washers on both sides
of the mounting plate. and metal mounting
washers.

Finally. the designers secured the new re-
xistors to the mounting plate by a single, cen-
trally located mounting stud for the 18-type
resistors. This mounting stud doubles as the
third terminal post for the 19-type resistors.

In addition. new design 18- and 19-type re-
sistors have terminals to aecommodate either
soldered or solderless wrapped wire connections
(REcorD, February, 1954). The entire body of
the resistor is covered with an envelope of
phenolized asbestos, completely insulating the
structure on the apparatus side of the mounting
plate. Old-style resistors had metallic terminal
side posts exposed over the entire length of the
body. Also, code and resistance-value markings
on the new style are stamped on the molded head
where they are legible when the resistors are
mounted in place. This is in contrast to the old
style markings that were printed on a label af-
fixed to the resistor body, where they were un-
readable when the resistors were mounted. As
with the old style, the resistance-value mark-
ings for the 19-tvpe resistor are oriented to
identify unequal windings,

The new designs feature detail parts that lend
themselves to be fabricated. machined, and as-
sxembled by modern production methods. This is
expecially true of parts such as a metal card that
combines the core ‘and the terminals. Tt is also
true of the méunting stud and center terminal,
and the molded-phenolic head unit and envelopes
of asbestos that encase the resistors.

 

The vedesigned 19-type resistor, Center mont-
ing stud is designed to he a third terninal post.

38600 ¢ Bell Laboratories Record

tanann americanracinhistans cam
For a given power-dissipation, the operating
temperature of the new resistor is lower than
that of the old. This is because the metal core
acts as oa “heat sink,” distributing the heat
evenly over the entire body of the resistor. The
result is lower “hot-spot” temperatures. Based
on experimental data, power rating characteris-
tics were derived for the new resistors. These
are illustrated in the graph, right. Here, the
“normal” power rating is 5.1 watts. Por each
degree that the ambient temperature exceeds 150
degrees F, the rating decreases about one per
cent of the normal rating, ov about 1,20th of a
watt. “Trouble” power rating ix shown as 12
watts with «a decrease of about one-half of one
per cent, or 1/16th of a watt. for each degree
the ambient temperature exceeds 75 degrees F.
A trouble condition is a temporary overload con-
dition due to a circuit malfunction, Resistors
man be operated at “trouble” power ratings safe-
ly for twenty-four hours.

At the time redesigns were contemplated,
there was a large quantity of old-style resistors
already in the field. Tt was essential. therefore

for the new styles to be designed: electrically: and.

mechanically interchangeable with the old. For
this reason, the new designs: were tailored to
‘have their over-all funetion“and ‘appearance: gov-
erned by the electrical characteristics and physi-
‘al dimensions of the old-style resistors,

Electrical Protection

Beeause of their completely insulated struc-
ture, the redesigned resistors have no “live” parts
behind the panel on whieh they are mounted.
Therefore, they do not require the insulators and
shields normally used on the old-style resistors
fer electrical protection against the exposed
metal side posts and the center post.

The new designs have their terminal fusula-
tion integral with the molded head. This elimi-
nites the need for mounting-plate bushings, used
for insulating old-style resistor terminals. In the
event of a field replacement (where a new-style
resistor replaces an old) the bushings must be
removed before the new resistor is mounted.
With the introduction of the redesigned resistors,
the now obsolete insulator bushings are no long-
ev being supplied in newly manufactured mount-
ing plates. Thus. to maintain interchangeability.
designers had to devise a way of mounting old-
style resistors in the unbushed holes of these
new mounting plates. They therefore supplied a
new molded-strip insulator to take the place of
the bushings. For additional economy, this’ in-
sulator also replaces two insulating washers

October L860 © BM?

POWER IN WATTS

ne
t .
i
is
f
I
|
1
Ri
|
bey
E :
{
i
4
n=

ea Sece  sat Pee ar :

     

           

0 2 50 75 100 125 150 175 200 225 250 275
AMBIENT TEMPERATURE IN DEGREES FAHRENHEIT

Power rating characteristics of the new resistors
shaw “roraal at 5.2 vealts, Ctronble” af 12 watts.

formerly required on the apparatus side of the
mounting plate.

Since the new designs are electrically inter-
changeable with the old, the Bell System has
retained the oh! code designations. This has
avoided the expense of a substantial amount of
drafting, clerical, and engineering effort) that
otherwise would have been involyed in changing
an estimated 100,000 drawings—Bell Laborato-
ries equipment and circuit drawings as well as
Western Eleetrie Company equipment drawings
and wiring diagrams.

During the period from initial to fallscale
production of the new design, the Western Elec-
tric Company preduced both new- and old-style
resistors, However. preduction of the old style
was reduced progressively until today, all re-
quirements for 18- and 19-trpe resistors are
being filled with the new design.

In its vedesign program, the Bell System re-
views long-existing items and judges them in
the light of thelr present use. It also takes a
close look at their quality and reliability re-
quirements, and at their methods of manufacture.
Effort devoted to this type of review results in
the improvement of components. And for those
manufactured in a large volume, such as the 18-
and 18-type resistors, if cin save much money
for the Bell System.

www.americanradiohistorv.com
 

'
iS
a
wn
yD
~
a
a

wd
~
wn
ba
»
-
5
vo
~~
=
~~
=
=
>
=
2
=
~
a
g
Ra
&
>
a
=
a
o
aS
ad

-nvesh baske! contain-
nloa flask of boiling toluene, As

S & w1e

place

ute

John Lert)

feve is renioved, and signs of deeny can be seen.

vafers 7

mud wuod t

3k8

Bell Laboratories Record

www americanradiohistory.cam

 
  
  
 
   
 
  
    
     
     
       
  

 
 
 
    
 
  
    
    
 
   
  
   
      

RESISTORS
Enameled Resistor Units, CR9006

“Bas stcaccrd-copre jeads
Feros! cosmetiuise

 &

Form QS

Form OF
stl pravided wert a ges base. fae aowsting x wee QP ace y piavidrt est
3 7 tft ir # <Bteelasra tase, gece fac ThE ieats are Csasecte i,
pris. tue casa acdard Seyyor sare PMLETESS SoEcestisra ane

 

 
 

tied resistor ucits consis: of Prscstance
e-pompcusd Sodizs and e=sneed. Tag
ive iocmst, as icse-ares,

Wie, | The wire. siepe delay Found on the Bere, is =
smc Sue WHisons ener}, Woich it fase? a: 3
60 2 sx4orm, E:€88¥ Strueotcss 2 ee

eagloy a strocg, Migs.bes ieisting Sarge aad ercasiy puacie and :
Ageveioped fo wrehiiaed eudten sad emiveme = gistigrr SSS:5g “Gr rhe resistor =
apes "uthout izjusr, Toc FSSRSRIO Tire kas the Cigatlon of Sece,

ecocDzient, so thaw the resisczace remaccs
 regaccless of - be texaerste-z.

TE Jeceed in
Bgk tersera:c-.
‘S Seslcrrarae:

ive gran. |

  

   

 

a

 
  
 

=e

«33 Gls ate

   
    

For ozices aad vacings, refer zo AE€arssz 52ies5 oFice,

  
  
  
  
   
  
 
  
 
   
  
  
 
  

nbreakabse

ecd {ramet to provide a four. OC a Bt-scit box TF
FESior 4 especialy astated io rizistaad ie
aad szpomse. zs jz is siIreakebi-
is feeiszeat co corrosion The resistors are ¢
220 cg breakebie fee--—a prevents losses -ee
ia Thipmear agg 29 ferrice,

tke CRoO32 ody
ZOU

  
 
 
 

  

 

eWwise-wound cesistor cai: Sonaiess

Tt. Two sreai puschicgspent S=I¥ tose
05 sach other tr 2 Atct-res:
‘SF ieccradeszos 32."

 

 

ot sretemina esc SSiiate the resigs!.
=e suasor:,

3. Edgewise-wongs, SIRiditgs-stee] == hq,
elliptical tape to CSaseve spate t= neem: -
2eute lenpsa of -:4409,

A cepper sucneccor SUUET-Sraceé <5 a5 =
= fumtucler cerscs Solhizeg =i
S3terial to the scapor. Th

- PFTVIde ideal cicié :

 

 

 

     
 

  

r@OcSesterd for x56
ectismecic, steel-mull aici:
ad VDratioos are cacnestersd
Sf gewise-wovad sHssk oct
ted ce rods 222 moe ed 38

   
   
 
 

 

tS OM te ang:

[28 bearers. -

  
 

 

 
 

33

  
 
  
   
 

”
s+
a

  
  

further details, rel.

      
 

39 Btarest as'ay 4

 

Resistors—CR9132 a
Smoath-, aen-, and Edgewise-wound

   
   
   
 
 

ars

FEATURES

 

For ingessrsal conzo/ publ:

sations, ser sages 272 ans i273

WCBD 036109

PA Kraus GE_WC 0000434

 
 

 

 

 

 

 

Nara

 

a

 

 

 

 

 

a aT

 

ro

petra

 

 

 

 

 

 

 

 

 

 

 

 

 
GR Et cath, meee seg tet oe meee ve . .
See eee en ndewtel toe

 
 

     
  

  

BOSNIe
OCT 1 2331
TAW DEPARTMENT

   

Q

= Sagi : le

SAFE PRACTICE DATA SHEET A-20

£ ASBESTOS

Asbestos is used in many yaried forms
such 2s board, cloth, fiber, rope pack-
ing, sleeving, tape, twine, yarn, sheet,
and in other numerous combinations. The
manner of storage depends upon the form
of ashestos. Where the agshestos may
possibly be in a loose form during #tor-
age, a dusty eandition could he produced
snd proper ventilation ahould be pro-
vided.

PROPERTIES

FIRE - Non-flammable.

EXPLOSIOK = Non-explosive.
BREATHIKG - Dust, from ashestos ma-
terials may produce a chronic Jung disease
if it is breathed in sufficient concen-~
trations over B period of years. In
some ‘persons, the disease may develop
much more rapidly than in others. The
concentration and particle size of the
dust will also infivence the number of
years of exposure required to produce
the disease. In any case, exposure even
to high concentrations of asbestos dust
for a period of a few days or even a few
months will not produce the disease.
Particles larger than about 10 microns
(0.000039 in.) cannot get into the small
lung air- seca to cause damage. Such
smal] particles are far beiow the size
which is visible. to the neked eye. Most
dusts, however, have particles af a large
range of sizes which very irom yisibie
to invisible. [It is only the fine in-
visible dust particles chet are effective
in producing asbestosis.

Where people may breathe the dust,
the Maximum Al¥owable Concentraticn is
8 million particles per enbic foot of
the exposure js for less

air, unlese
in which cause @

than one hour per day,

slightly higher concentration may be
permitted but must not exceed 10 million
particles per cubic foot. These Maximum
Allowable Concentrations apply to re-
peated or recurring daily exposures.
Where asbestos may be mixed with other
less harmful dusts, the concentration
of asbestos dust wil] be the contro} ling
factor, The esbestos dust concentration
can be determined by collecting +56
analyzing air samples. .

SKIH IRRITATION - Asbestos is usually
not at skin irritant.

PERSONAL PROTECTIVE EQUIPMENT

WHEN IT IS NECESSARY TO WORK IF AN
AREA CONTAINING HIGH DUST CONCENTRATIONS ,
AN AIR-LINE RESPIRATOR OR HOSE MASK W1TH
OR WITHOUT A BLOWER MAY BE USED. The
nir-line respirator should have 8 tc 15
]bs/sq.in. pressure. Care should be
taken so that contaminated air does not
enter the hose for the hose mesk. —

For medium dust concentrations, the
standard all dust respirator 8883-5,
equipped with filter 8883-6, may be used.
Filters should be replaced according tc
a predecermined schedule or at any time
breathing hecomes difficult.

All respirators and replacement parts
should have the Bureau of Mines approval
which is indicated by a label on larger
parts or BMF fapprovel nember) on

 

smeller parts.

PRESAUTIORS

A PERSON SHOULD NOT ENTER AN AREA
CONTAINING AN EXTREMELY HIGH CONCENTHA-
TION OF ASBESTOS DUST FOR A PROLONGED
PERIOD OF TIME WITHOUT ADEQUATE PROTEC-
TION. THE MAXIMUM ALLOWABLE CONCENTRATION

TE IN DOUBT
CONSULT KEDICAL OR SAFETY DEPARTHENT

Printed in U.B.A.

 

ZastT PITTSBURGH, PA.
due 6

QO

SAFE PRACTICE DATA SHEET A-20

ASBESTOS (Continued }

OF 5 MILLION PARTICLES OF DUST PER CUBIC
FOOT OF AIR SHOULD NOT BE EXCEEDED FOR
REPEATED OR CONTINUOUS EXPOSURES. THIS
MAY BE ACCOMPLISHED BY COMPLETELY ENCLOS=
_ING THE SYSTEM OR BY PROVIDING ADEQUATE

VENTILATION. PROPER PREPLACEMENT AND
PERIODIC PHYSICAL EXAMINATIONS SHOULD BE
MADE RY THE MEDICAL. DEPARTMENT ON PERSONS

-WHO WORK WHERE THERE ‘IS REPEATED OR RE-

CURRING EXPCSURE.TO ASBESTOS DUST...

_ WREX IN DOUBT
CONSULT HEDICAL OR SAFETY DE PARTHERT

BT £-20

SAFE PRACTICE DATA SHEET

tiga? _ FREE

w

Ee

@
D>
IR 199
S  pWCRMiBIS

WRI: AIBIRA

Lh AAU ond lJ g

 

atid
in lays 5 ih
| ipbilyt i ad | nt i ; HW
a a fs Wit 1a
PP g ir {3 tie i a Er rf i
. A i 1 ln | att i 2 i
- jena ne hi
. if 31 i l i i nt
q vet ini , i ¢ |
: i el eh [len be |
* iit
ly ake i tH ut i ‘ |
a Hite fT sivasts
EE 2 an aT
a net ae:

 

06/96/50 jez,

Too'd Si9S ‘ON XH/¥L G0-ST
BH GEFilAkwad ~ #2 SPEC (Pps) .
DA Ber &. ig7s
Tl CABLE aspects IMSL ATED
CA CAUTION: cuTtzue op MACHERING WILL PROgUCE genestne MST. oer
SHALL MOT BE SR5aTHES ADERUATE LOCAL EXOAUST yews: TION saysis
SE PROVIDED. SEE SPAS a ag, .
SU SUPPLeRs- a
SS7TLAA) ABBE oF .g
8572149 A-Hao-+ Eg
(sera. cB
(SE7LtS 5: fats Plante sxcopt El evater} A-B-B
A-B-D-H

i!

Ed evster}

LOGE A Fitta Ave,
Ginentias Hira end Cable
404 ,
if} Ukenite Ce, PG Box 340, ,
7 Phelps Sedge Cubie and wire fo,
{2} Fedis wire Ce, 2eze
iM} United Sesteg Stes!

? Csiaman Cobia fe,
eS

 

fesli S35, Bay Meven, £f

River Grave. ah
Carp {Anarends} Selsen Rd. Yerk, F

Ei rage ;
Foot ef Fsint S4. Yenkar, ay

or

i 88385

= isksiaad Bivd, Clersiend, gH $8533
Wire sad Esbja Sled Bei tard Se,

Sorchesier, MA Sign?
ae GRGER FROM Suprise AS: €sb4ie gor Wirej, eating PF Spec Nushe: Bad
Rev Legtar_
£ HARACTERISTICS:
- Previous Treated
Grade Grade Users Ansifetien Heed
rere fats-2 BG mS EP dc an S50 “ue Sale Asbg
BS7IIAB 7419-3 oe BS EP OC LAE FE asp Aeds
ay
SSTIAL Fe2G-f jE Az& Sab
SEPIA 74125 Gbsal ets
S572 AE Fel Bnd Gbes ists
SerziAr 7415-32 Dbsclata.
S5721AG 7329-25 Steolata.
857224 Feiss Dheelste
aS7ii45 FaiS-i BE SA Bs EF oc HE VE & Ast) fsttong
S50
Bestinghouse Electric, RAP (FSO! 79500) By 7 59 2, BOS g57azaanas
forp Stda, Pittsburgh, PA isos Rev W : Her 5, 1973

93igesse

a
wy

SHERMOOS:
-
a
=

rE

z

 

9S°ON KH/EL 00:ST 00/96/50

$rad=z Sraide Cater Type VYeltsce*
S87iia8 “Bieck AWA, SoG
ERFIIAR Binek Aza S00
S272 240 Black. AYA am
BETIZAD
SS FiEASF
SETI RAF
SSFLIAG
BS7234H
REFI2ZAS Gray ava aS

Vianee copper Sirs, @tcent op7l1SR haa uatinned congugier
« Unie=s stherwles epeci¥i wet.
2 Eontaine fungicide,
“ Sireuls seltege, phases te phyoe.

(esviins, Seitebbasrd apd _Saakrat wirieg, —
Sppersitn faods: 3 general wae. °

CaRPaRATE FEAT SR: POS Ko eo Size fade
Evampic: SETLLASSE. (CARE E ~ I? reference fe iz desired}

FSSe Feeoo fg 2, PRS S571144~A4
 

PDS 4233144 thru AC” Rev AA

ASBESTOS PAPER
CAUTION: DUST RESULTING FROM HANDLING OR MACHINING SHALL MOT BE BREATHED.

LOCAL EXHAUST VENTILATION. SEE SPDS A-20.

SUPPLIERS -
(423814) (Except .007" & .010" thk) A-B
(.007" thk only) B
(.010" thk only) (Except HA) B
(For HA) A-B

(A) Johns-Manville, Greenwood Plazs, Denver, CO 80217
(8B) Nicolet, Inc, Wissahickon Ave, Ambler, PA 19002

ORDER FROM SUPPLIER AS - (42331AA) Paper, P D Spec 42331AA Rev AA.

Jul

USE OMLY WI

CHARACTERISTICS - 42331AA (Previous 2118-1) (Users: AMD, BE, BG, BM, BMM,DA, EP, HA,M&R,PT, SH, SE

Commerical grade asbestos paper of uniform quality.
42331AB (Previous 2118-2) Obsolete.
42331AC (Previous 2118-3) Obsolete.
For properties & dimensions see PDS.

APPLICATION - General use.

SPECIFY BY - CODED IDENT (PDS Mo. + Size Code)

Example: 42331AA3GD (ASB PAPER ~- If reference name is desired)

Printed in U.S.A. W Corp Std R&D

 

(Fed. CODE IDENT WO.

TDOOSZOZO
—__, co eeee eee oe a ae ee a aS . nae eee
_éM 46316AJ thru AM Rev B WESTINGHOUSE PROPRIETARY Jul 20, 1976

MOLDED PARTS, CALCIUM SILICATE-ASBESTOS
CAUTION: MACHINING PRODUCES ASBESTOS DUST. DUST SHALL NOT BE BREATHED. ADEQUATE LOCAL EXHAUST
VENTILATION SHALL BE PROVIDED. SEE SFDS A-20.

17349

usd PPLIERS, p; American Insulator Corp, 1930 Main St, New Freedom, PA

' ORDER FROM SUPPLIER AS ~
(46316AJ,AL,AH) AICO 5, stating drawing and item number.
(46316AK) AICO 5 plus 1.52 Carbon Black, stating drawing and item number,

CHARACTERISTICS — 46316AJ (Previous 161-1) (User:BG) White, inorganic, cold molded composition
consisting of calcium silicate and asbestos, having properties as follows:

Tensile Strength, Psi 2200
Compressive Str, Psi 10910 More cA
3783 NS

Flexural Strength, Psi

Impact Str, Ft-Lb/In-Notch 46
Dielectric Strength, VPM 43 Ordo <A
$56

Arc Resistance, Sec

aieaae Heat Resistance, F 1000
Specific Gravity 1.84
4-13

Moisture Abs, 24 hr, 2

46316AK - (Previous 161-2)(User:BG) Same as 463164] except black. Contains 1.5% carbon black.
463164L,AM (Previous 161-3,-4) (User:BG) Same as 46316AJ except for specific applications.

APPLICATION — (46316AJ) Intricate inorganic cold molded parts.
(46316AK,AL) Cold molded parts such as arc boxes.
(463164M) Cold molded insulating spacers for rotary switches.

_ SPECIFY BY — CODED IDENT (Mf No.)
. Example: 46316AJ (SILICATE ASB - If reference name is desired)
Printed in U.S.A. W Corp Std R&D (Fed. CODE IDENT NO. 79500)

20071419
M = 41521CC Rev Bg pa tncett ey SATR Jul 5, 1976

WESTINGHOUSE PEORE toy
CLOTH, TOS, SILICONE AMES, EATED
CAUTION: DUST RESULTING ‘HANDLING’ OR -MACHENING SHALL NOT BE

BREATHED. USE ONLY WITH ADEQMATE gral EXHAUST VENTILATION.

SEE SPDS A-20.
SUPPLIERS - Westinghouse Electric Corp, IMD, Bedford, PA 15522

.ORDER FROM SUPPLIER AS - Treated Cloth 41521¢c*

*Stating "Permanently mark all containers with Westinghouse

M number."

30020360

CHARACTERISTICS - (Previous 1296-1) (User:M&R) Asbestos cloth
41511BB created with silicone varnish 32102FH.

APPLICATION ~- Armature insulation.

SPECIFY BY - CODED IDENT (M No. + Size Code)
Example: 41521CC1JX (TR ASB CLOTH - If reference

name is desired)

Printed in U.S.A. W Corp Std R&D (Fed. CODE IDENT NO. 79500)
November 19:

C4.
2
e

()
a

\

IMSS

HOE
LO) 2 Ug fe

NI
at

dk

/
jit

rie [ble
My,

Uy,

 

t
L

ILINY

DN
DA

SU

OR
CH

EQ

cP

igen - PD SPEC (PDS) -
Rev A
Jul 5, 1976

ASBESTOS TAPE, WOVEN

CAUTION: DUST RESULTING FROM HANDLING OR MACHINING SHALL NOT BE
BREATHED. USE ONLY WITH ADEQUATE LOCAL EXHAUST VENTILATION. SEE

SPDS A-20.

SUPPLIERS :
(A) Amatex Corp, 1030 Stanbridge St, Norristown, PA 19404

(B) Atlas Textile Co, 538 Walnut St, North Wales, PA 19454

(C) H K Porter, Inc, 1000 Seaboard St, Charlotte, NC 28206

(D) Raybestos-Manhattan, Inc, 100 Oakview Dr, Trumbull, CT 06611
(E) Uniroyal, 1230 Ave of Americas, NY, NY 10020

(.010* thk) A-B-E
(.015", .025" thk) A-B-C-D-E

ORDER FROM SUPPLIER AS: Tape, P D Spec 41511AA Rev A.

CHARACTERISTICS: . (Previous 1598) (Users:*BM &P~ SC: MAR-PF; SH)}2Closely
woven, unaized’asbestos tape; .010", .015" and .025" thk. Tape
.015" thk ‘and’over is constructed of asbestos yarns, both warp and
fill, which may contain 20% (max) cotton. Tape .010" thk contains
in addition to asbestos warp yarns two cotton threads at each edge
and filler is of fine cotton yarn. Cotton content of asbestos
warp threads is approx 17% and total percentage of cotton is

approx 27%.
For additional properties and construction details see PDS.

TOLERANCES: See PDS

EQUIVALENTS (ref only): MIL-I-3053, tape. grade U.G., type 2PU
- TRADENAMES: MIL I 3053 GR U G TYPE 2PU

APPLICATION: Taping TI 130 armature coils.

CORPORATE PART NUMBER: PDS No. + Size Code
Example: 41511AA1BM (ASB TAPE ~ If reference name is desired)

Westinghouse Electric, R&D (FSCM 79500) Pg 1 of 1, PDS 41511AA
Rev A; Jul 5, 1976

Corp Stds, Pittsburgh, PA 15235

WURR_aAdIAAT,,
L992

INovemalyere

C

S

(
[

4

y/

‘Al

IK

JAM

L»)
i

1a)!
1).

\

I;
if

Mey
"Aes

19)

Ly,

uss

|

Wl

DN
DA

CA

SU

OR
CH

EQ

AP
cP

42231AA-AB - PD SPEC (PDS) -

Rev D
Jan 20, 1977

ABESTOS PAPER

CAUTION: DUST RESULTING FROM HANDLING OR MACHINING SHALL NOT BE
BREATHED. USE ONLY WITH ADEQUATE LOCAL EXHAUST VENTILATION. SEE

SPDS A-20.

SUPPLIERS :
(42231AA) Johns-Manville, Greenwood Plaza, Denver, CO 80217

ORDER FROM SUPPLIER AS: (42231AA) Paper, P D Spec 42231AA Rev D.

CHARACTERISTICS: 42231AA (Previous 4262-1) (User: BM BMM CL EP MAR

TM) High grade asbestos paper composed of nonferrous type asbestos
fiber specially manufactured to be free from conducting particles.
It is much freer from conducting particies than commercial
asbestos paper 42331AA and is considerably more expensive.

Tear Str, Min Apparant Density Basis Weight,

 

 

Thk, Tens Str, Min
Inch. (Lb/In Width) (Gm/In. Width) Grams/cc Lb/100 Sq Ft
Nom MD CMD MD CMD Min Max Min Max

0.005 12 7 20 28 -65 91 1.7 2.3

.0065 15 9 28 39 .76 89 2.4 3.1
.007 17 10 29 40 -69 .95 2.9 3.5
.010 20 12 40 47 67 .92 3.6 4.8
.015 23 13 62 77 69 94 5.5 7.5

42231AB (Previous 4262-2) Obsolete.

TOLERANCES: See PDS

EQUIVALENTS (ref only): MIL-I-3053, type 2PU
TRADENAMES: MIL I 3053 TYPE 2PU QUINORGO 4000

APPLICATION: Treated with shellac for field coil insulation.

CORPORATE PART NUMBER: PDS No. + Size Code
Example: 42231AA18Q (ASB PAPER - If reference name is desired)

Westinghouse Electric, R&D (FSCM 79500) Pg 1 of 1, PDS 42231AA-AB
Corp Stds, Pittsburgh, PA 15235 Rev D ; Jan 20, 1977

HWBB-88032278
  
  
  
  
 

pil oy tity al 41.

Bete opt orbs bya ig mee ie tae
ga Bt eG Lt eae Ed 20 ie

- va ore a, a - Paraneue

ie cae te es EAS att ee

ee eas ag

es eee errea trip enitnan teeta

Pepi as eerie eter eye Seta save ais

eae es eee

SpA aah ee Chisels tht 2S
iteaav tidbit carat paace ates elie tei
Apia Meranaster Nag Rcalag
eee Py otk eat a : 4 fg,
nee

  

      
  
    

         
 

Ly

    

 

  
       
 
     
     

: 7 “ i a ae f 2 a ;
Whnwaecunan bie
Ryseens! Dep

   

j Misses a
Ria Shee

 

See

  
       
      
 

ey
sup i s
rs ve

 

‘ aS Se.

ge ea
BY bi. oF
Site eo

  

Se

Wer Sa

     
   
     

   

  

   

pir mika tian oe
Asie aero A
PARIS es

    
     
 

 SCRAUST SO Dus
. : hateatc! CRE FSS
j MUUPAG

 

 
 
   

  
 
 

   
 
  

      

my ; ’ tay eS a ‘ eh
'.  Bepartment of Labor aad | ‘Compensation Burcey.~2-."
ay fz 4 1, = as es Sd Ja j (ae!
Mel as es eT ais eytig TESS Fer teks Wered
4 j v, ook ATF a,
‘oe Frank Ku Beal en  Chorcrae serie
sori Nag te as “ Mi Is am Chesnut Sein a

       
   
 

 

“ve ungiyiees Et)
ane a sale i 3

SB?
PUL, Relcbe & MYerR>

  

 

  

7 ‘ = et tes .
* 4
. ‘
naa) a
%
on" ‘
>
tos t =
: x
a
Poa
\
‘
A ‘
‘
‘
'
a
*
t 5
4
>
.
. ‘
}
i
Ss |
:
i

       

Tah
ee ERO
   

  
 

  
  

       

#
iets

CHALUETING A

   
    

  

\
BBBSTOS Fi

   

 

> INSULATION MANIRACTIRY

   

eo

  
 

   

Edited hyer-

Raber’ L, Bewns
Tmdvetris) Chamies -

 
    

yo

 

s + ® *

    

EAA AUG. t
ig Used eg on insulation agent in the manufactura of -

    

When agbestos nurnet urd,
wire it entars the plant in e refined form, having been through "a previcur ,
menefacturing er procdasing treatment et aome asbestos Pacvory, Wiloh, hae 5s. ‘s
somditioned the raw suwoly of asbestos. nite ge ,

  
 
 
 

 

JOST
we find two general types cf asbestos supply, one the yarn ‘or
spool foru (tc ba used fer braiding the cutside of the

pe

   
 

t ang she other the bett, or lap, form of asbestos whioh is
Ek e recil (this is tne form thet fe used on the oarding machines )s
S As tos, of long staple end free-from-iron content, la weed in ‘
‘ antendud for elestrical inguintion. . -

2
‘3

 

Surer is more concerned with removnl of « rether lstug=
te teles which ara found associated *idh
~cording machine for example,

i
gsbegtds-ore processing abowt

t
st
«
bos
@

"S
pr re
g

a
W
ay

s asbestos tyeproduct, if ellowed te escepe into the

S yorkrcom, would soon floet into the far boundaries of the pian and henge like

moss, even frou the refters, anc settiing on belts, pulleys and

ent, Th son gets bevosd the comtrai af good nousekesping if unremcved
origin. Agbestes has n decided strasive action end its presence is Rot

; long life of plant equipment with which it comes in carntact.

 

 

      
  
  

a " the General Blectric Comsany's wire werks ev
fl red a model in its asbestos waste remavel sysvem,
| len of bhe nrocceses used, makes up the basis of

 

 
 
    
   
     

 
  

a Pa

sta he
Loh MTT

a tier eZ :
Pa tea Ly eo
 

  

ee Cina eaahs
La aoe
Sea ee |

ly

|
‘ia
nS

 

ee

Peres
a

a

SS
Thin is a general vla¥ of the é Genere ric Compeny
elre Worcs plant at York,Penre, e né vantiletiug hocds are
ndicuted by #1, with the white reel of asbestes felt , marked "hr,
f Nhe larger ventilation hoods, merked #2 are to carry awey the volatile fumes of
cohol -bas¢9 s the wire, i za] eT

 
  
  

~S 4

 

yo othe drying oF
z ms out magnet wire for

tata antl ganeretore, ant electric railw L as dust igs éeiivered to the
machern Dust Ceollentor, and tais systam 4: pendent of the one for alndiol tums.

   

 
   

 
tb Cure

eee aN te

Sa a kT

   

tad talk was presented by Fred Rs. Eniner, |

   

at = monthly asfe practios oonfsrands sponsored joiatly by Fenraylvania

gtete Collags and the Stete Depertasnt of inator and Industry, This
. a . “3 4
cenfarenca wey hejd at the Nittany Lion Inn and weer under the joint chaim

manship of Ur. Prank C. Whitmore, Dean of the School ef Cheaistey and

Phyaica of the Collage and Mr. Filiiean §, Chssnut, Director of the Bureau

  

‘of Workmen.‘2 Compengetion.

  

' meet te oo
SEHAUSTING ASHRSTOS FIBER AMD DUST Di WIRE INSULATION ManorACTURE

abe,
Aye

by
red R. Reimer,
Assistant te Manager
Gengrel Electri¢ Go. York Werks

The yse of agbeatog fiber in ths manufactune of dneulated wire
-usunihy introduces # dust control problem whieh may. require attention :
eltier care potential dust hazard, € poREe Aine probiem ow both, These
sonditions depend upon the quality end grade of fiber used, the form jn
which Jv 1s applied and the method of eppiying the insulation material.

The York Works of the General Electric Compiny includes in a

% complete progren of control not only the eseentiel exhnusting and collecting

equipment for controlling the asbestos PlyY and dust et its sources, but a

    
   
   
 

 

rowtine inspection and continuous mditensace of all sygtems, 4 periodic
cheok cf air conditions, thorough physio exauni nation of All new employees
and Te-exemination periodically for oll exployees.

The success of this ptogrem depends upon the uniform atress
placed upon sack wit oF precautionary measures. The employea, as well as
7 the employer, shave 2 defini+a Tosponsibilizy to insure Saraty, improved

pheelth and better working conditions,
ng

 
    

POSIT
PAR BE 3)

  
    
   
Vea

Ut ane

a

 

  

(VE SHL LE san, TQS PLS wy

SPYBL EM “aouagd Gyo! wy dary My snopAgad woup) muypasda ary
Dib POALGR GA iP Gat pe 4 Sahay urhl, STMT Fe TA bay Less ie

       

 
  
 

Pinal

{cit gop:

        

   

 

Sie Ke meh ct rags = : is waor

wos) Buplues 'seditow Ay Lumen ‘ea ws APTOMOTO Set BUG wey Ry puis way “waneny ae
BS PUY DaEs WE le teyyouy TROLQHTT 7 Uae pu St] Foy jo Awunea aay yttveury a4
mM ?

 

WBA Buhay vw oppsed HEY PUNT E UnOUe wp ous, TW “ibe y “aot qe aus I

Ut yeaa | cae a1
LUFSTLATE BRIN ©. pl Ato, “Hy JO Tagoumi Torus GY Ole “aourpey poy "AH BT

en (hlehay Bay go
UPAGTTRY syyy oo AQUSIE Btit

 

 
       
   
 
 
 

PUL, REICH & AYES PAGE @8/13
Ban. Ak briot outline of the methes employsd in esbeastos wire manv-
ee essensinl to quniify some of the illusvratione and clarify the
esvestos fiber reapvel end collection,
eltebeaston™ the General Elactric Coppenyts trade mame fcr
wated wires, comprises en insulating fiber of the erysotiie . .
verilaty HM gS1 50, tree [vom {rou and other forsign elements. The Ziber

  

ds piysicslly recognizad t38 Dd

at. 4" or #2 grads length 3/
by the asbestos mili comprise
a3 foliows: A 16 oc. sample

using first, two mesh s¢ereen,

ya

® solid pan which reteius

w
a

4 typical gcreen analysis o

 

ure white #1 quality insulating fiber, length

ev — S/S", The method of grading employed

5 a scteen test woich lg described briefly ¢
of asbestos fiber is succeasively scraened

then faur mesk and ten mesh, The bottan

‘shorts ox fins eplinters:pf uncpened fibar.

#) fiber and #2 fiber is given belowre

Method cf grading

 

 

 

 

 

 
 

#) Fiber LE of, sommle
First serean 2 mesh 15.376 os, 96% retained
Second *% & *" er if
Thira 4 io) 6 «240 =45 «
A _ ‘
AY Bottom = Solid pen 0030 4 9.18% shorts
) b
2 ne Fiber
a First 18.085 of. 044 retained
Tey
BT: Second 640 * 7
as Taird 195 =«~* a
Bottom 2082 7% 4% shette
Wega bectog Tcrtlies tor Incwlations
Bite ~
Pe
Bs Leer uned fr

  
    

Pyar

 

C

t
t
i

 

  
 
 
 

  

istes

  

ee
ee

 
 

a

eth

  
 
   

 

 

 

 

 

 
  
   
   
 
 
 

  
   
  
  
 

  
   
 

bth
een

&
ABU,
ye

 
 
 
 
 
 

  
 

  

a
lerydeet
eat

a oe PPL ee

Pe
er

    
     

    

 
 
 

   

Pees a
waa EMaQMm SS

i “ine The #so¢s57

; anc weehe foc

re Yeer tr eas

ra sex tz |iss

S Ere PR Bre yi J65°5
Gt WLI “4 wat a =
Ash gut’ excerss

cund. 7) j rT en te it
at oe Ne ute)

 

 
 
  
 
 
 

  

SMa riiere aie

Bo ghia

Pahang aay
Bee ore eat

Ee
BEA

  
      
 
   

   

s
a,
=
YORE eee In anise Ve eel te

    
 

 
 

Sass!
na ied

gofor use in instletes wire oanufecturs, Toe tact mev gow.

lity and grade of product supplien by the

   

& Theat the gue

  

4

be recoEn+

ma
fcr wire inguisting purposes i¥ already highly refined,

greding ane refining kes been completed leaving the predugt
whieh the wire manufacturers must bandie free from dust parviciss, Tne
4 clew thsrefcre becomes one of controlling the fly of Short sabestcs

fibers, If parmittsd to fly in the work roam, the fibers adheres to

prectically ell rough surfaces ard prejections, aettle on operating eautp~

aot locrs € et 1B aii + =m a
man, flocrs, beams, etc, end cauee in a short time en unsichtly appearing,

H
A
o
su
x
fa
or
(o)
A
uw
6
iA
iP
Ce
p
4
ta

“1 The abresive action of ths asbestos oh rotati

tars, is alse extremely vialent necessiteting costly replncemants an

Iw _ Lok mat ne ans ae : a 4 ioe : F
repairs oF high maintenance costs. The insteiletion cf adequate vontiletiog

td
(9
i=
t oad
BE
ia.
3
B
et
ec
fy
cr
i
a
ur
m

% equirment and control mensuren at York bas effectivel

conditions #3 well es any semblinnce of beolth hegnrdé,

. a The process of menufecturing cshestos tnsulated wirs at the
pCaneral Electric Compeny, York Works, requires the utilisation of asbestos
‘

peiber in the form cf lap or rolls,(Sample for dliustration), The mterdal

received from the asbestos miil tn this fern is Te=cardead and fod to the
e ony et : Fo aad
mVire ejensent is the required quantity to preduce the desired insulation

thickness,

wa
Oo
me
.

Tha process of re-cardine the asbestos fiber Bod trensferring

and fiyv, which is cantrolied

et

 

Sc to the wirs aleusnt generates asbestos dus

ae proper exheus wipmeas a : es3 i
prop t equipment, The simplest, most effectige end lowast cost

nf : :

me tbod which we ange deri wilt é. Ltt

3 pose save devised, whthout interfering with production. incorpo~
a .
geres e hood cenplately anclesing the génerating uclt utilizine hinged

ars

%.

ay
“Me te with ghett tnDt se windcowe
ketter proof glozs windows for oparating sontroi, The yolume

Le a :
= Ms Thee, ay
42 2 Suncvien

  

Nolr handled

       
on

4

 

™~
es
HUT “OLA peeve . r NUP Lon a we ce
_ s PRT PMA pega] TL OUQ Ar parame 4] peda ype vi ies 7 Da LB igge tp Petia’ pans
. f Vatyae ea Pays ars nt .
, Sys

      
     
    

  

'
i WiNKO Ac a 7 sup wey | WAVY
Sud ua Et Hee aee Se"

4 t owil pr jen) soqeansn
SUL Y Tt 1TGQsSth wip uMoys ey Tt

 

 

Sol
Rif

1

TENeLS: et

eI ta keds sheen

uw ; - peerage ste ctaks
t2 2 * 5 ci A he a : we " k

=

[Pea

i

i aBy

pay

‘

ae
fe we
a 1
if

irae

ee

ere
ET Poy try
ies OF
2

Gs .
reds
ess

aie

‘
ts
a}

2
at pl

ate

ies

a
Pre

Se

metti
Isak
fs
ms

 

en

=
rane
tah
ep zip /andtiue PAUL, REICH & MYERS PAGE 12/13

size, specific gravity turbulence and locutdon of

fA

dependant upon particle «
bood opening for most affective eontrol.

G.FAM. 2s Avee (Ss. Fi.) x oF {F.E.Me)

 

Referring te figure #1 + Slide Ne. 1 pictured (ete fynlcel pood

ea iu the process completely enclosing the Generating univ. The bood

' x 2? saking ar overall area of 3 aq. ft. The

3
Oo
ie]
pA
&
t
Bp
fa
d
a
tt
ot

en

 

velocity used at hood opening is 300 ft/ min, or 2 volume of air hondled
ar 900 C.F.M.

The single branch pipe velloaity at extyauee to hoed is 2000 ft/
min, A dlast gate and py pass demper are also proviced far reducing
velocities if desired,

Figure (2) illustrates the methed of flhex eoliettion and system
af remaying the collected fibers, The equipment comerises x Fungbern Gloth

sreen Dust Collector, arranged for outside Incution and selective operas

Htion. . There sre 124 sersens ecvered with cottor Miter fabric arranged ;

pide spaced SZ” centers providing sn active aves oy 5150 sq. ft. These

  

re equipped with motor driven seraep vibrating mechanism utilizing 4
4

S00 REM motors,

Tha eallector is provided with a centre) partition through the

Bllector sareay section and dust box shown bolowto permit contdauons
@eration. Under nore) operations, ait Tlews te both sides or the colleater,

% visions have been made percitting the entirsa air Plow to be divartad

«

reorder to vibrate sersens tz the cther half a

   
 
 
 

s

yh
n

H
w
yr
is

the dust box section below the isclated sceresn section, Tne elt flow
es are then reversed to permit acrean vibration ané sieantng of the
Meo site bnif of the colleater, The gir Slew entes ere Tinelly opened so

O return both seneens sections ta the line, This Operating cycle is

er PP ed ee
alone (tc
Seep eS
ara

 
  

 
 
 

PAUL, RE LUR & MYERS

~ Sm

asbestoa fibera from the dust bor section is accomplished manunily through
four uniceding thimbles in the bettom of Gust box. Large eclisotor recs
positioned with th

& clamps Tacelve the asbestos fiber {Sse phote,} ‘Ths
a ‘
“ast velocity minteined throughokt the matn duct eyesem ie 4000 ft/ mane

 

The system in operate’ by e single exhaustar, pasiweri curved j
a blede vype, designed to handle 16,420 O..M. from 70, 4% diameter exhaust
ry

connectors, A 10% larnkage eMionmes brings the total .F.M: to 18,120,

‘Ee at 1629 R.P.M, A 40 HP ~ 1800 REM motor is used. to operate the erhauster!
. 60s & installation has now been in operation approximately thread years cone
BR timucus geryice end bas proven its value through results secured in improved
meus leery Working conditions and goog health Sree

The wast
fibe

asbesto

ta
i)

formativ thrown away hes bee

AES

en

2m Peduced by 208, Tn other words,

we heve added to our seleable waste 20% of good fiber which igs valued at
i $800. par year.

a Pras eT eek —

Coen peebe tte

| Azad th Routines

 

Ths procedure which constitutes a complet

SE

Drogran af hoaith

u
muting at tha York Works, I feel is of tremandous importance and if tine
; permitted would justify more datail regarding the administration
|

Moracautionsry measure, In brief, this progran te protect

f a0h

the health and
pefety of onployess develops the fallowing orsetices:

1. A thercugh physicel exeadrotion end pre-egploymant history
a pra-Taguisite to initte] emiaymenz,
4, A distribution of G, B. Co. Booklets on ecnepal saraty
{ Tequrenents renuiring ssiployess signatures,
3. A distrioution cf beoklets on rules and precsutions of
ceresy and health epplying specif

eoificaliy to tho Yori Works,

A 0. CDAsordbution and furnishing of following materinis:

(e} Clothing + Coveralis ipa

  
  

  
  

A de Dae aed ay
Share pe.

 
 

EXHIBIT G
Set {hoe

NO, 90-23333
§ IN THE DISTRICT COURT OF
§
IN RE: ASBESTOS CASES § HARRIS COUNTY, TEXAS
§
§ MASTER ASBESTOS FILE
DEFEND TINGHOUSE ELEC ORPORATION’S
ANS AINTIFFS'
INTERROGATORIES AND REQUEST FOR PRODUCTION TO DEFENDANTS

Defendant, Westinghouse Electric Corporation ("Westinghouse") hereby responds to

Plaintiffs’ Interrogatories and Request for Production to Defendants as follows:
PRELIMINARY STATEMENT AND GENERAL OBJECTION

The information sought in these interrogatories and requests for production has been
provided to plaintiffs many times previously. Some of these matters have been the subject of
numerous depositions. Also, plaintiffs’ counsel have reviewed hundreds of thousands of pages
of Westinghouse documents previously produced, as evidenced by the inclusion of Westinghouse
documents in plaintiffs’ Master Exhibit List. Therefore, Westinghouse objects to these discovery
requests as redundant, overly broad, and intended only to harass and waste the resources of
Westinghouse. Westinghouse respects the fact that these discovery requests are in a form which
has been used in asbestos cases against defendants whose primary business was the manufacture
of asbestos thermal insulation. For the reasons set forth below, Westinghouse respectfully sub-
mits that this discovery, as applied to Westinghouse, is unduly burdensome and would require
Westinghouse to invest massive financial and manpower resources which far outweigh the
likelihood that this effort would lead to the discovery of admissible evidence. Westinghouse

DEFENDANT WESTINGHOUSE ELECTRIC CORPORATION'S ANSWERS AND OBJECTIONS TO
PLAINTIFFS’ INTERROGATORIES AND REQUEST FOR PRODUCTION TO DEFENDANTS - Pagel
N

f. a full and precise description of the package in which the asbestos fiber was sold,
including, but not limited to, type of package, size, color(s), and writing thereon;

g- all names under which the asbestos fiber was sold;
h. the identity of all records reflecting the sale or transfer of said asbestos fiber;

i. the identity of the present custodian of photographs of the burlap bags in which
the asbestos fibers was stored and/or shipped;

j. the address of each sales office and sales region for the sale of the asbestos fiber,
k. the name of each authorized distributor of the asbestos fiber produced;

L. the identity of each owner and operator of the mine prior to the date you first
began operation of the mine, and the dates thereof, and

m. the identity of each owner and operator of the mine subsequent to your ceasing
operation of the mine.

RESPONSE: See Preliminary Statement and General Objection. Westinghouse objects to this
Interrogatory as it is overly broad and unduly burdensome and seeks information which is
irrelevant and immaterial to these proceedings and which is not reasonably calculated to lead to
the discovery of relevant, material or admissible evidence. Subject to and without waiving these
and the foregoing General Objection, Westinghouse is not now and never has been a member
of the asbestos mining and bulk insulation industry (commonly referred to as the "asbestos
industry"). Westinghouse has never mined or milled asbestos ore or sold raw asbestos products.
Further, neither present nor former subsidiaries of Westinghouse have ever been a miner or
miller of asbestos fibers.

8. Is answering defendant aware of the possible connection between exposure to asbestos
or asbestos products and:
a. Asbestosis?

b. Lung cancer, all cell types?

c. Mesothelioma?
d. Colon cancer?
e. Stomach cancer?

DEFENDANT WESTINGHOUSE ELECTRIC CORPORATION’S ANSWERS AND OBJECTIONS TO
PLAINTIFFS’ INTERROGATORIES AND REQUEST FOR PRODUCTION TO DEFENDANTS - Page 16
f. Laryngeal cancer?

g- Cancer of the kidney?

h. Cancer of the Esophagus?

i. Other gastrointestinal cancers?
j- Pneumoconiosis?

RESPONSE: See Preliminary Statement and General Objection. Westinghouse objects to this
Interrogatory because of the argumentative, categorical manner in which it is phrased. In the
instant cases Westinghouse has not been adequately informed to offer any opinions as to causal
relationships, if any, between various substances and any diseases that the plaintiffs allegedly
have. Provided it were offered specific product identification and specific locations and
durations of exposure to asbestos-containing products allegedly manufactured by Westinghouse,
Westinghouse would defer to the reasoned judgment and opinions of its medical expert witnesses
on all such questions of human diseases, their causes, and diagnoses. Subject to and without
waiving this and the foregoing General Objection, Westinghouse responds as follows:

Westinghouse has not learned that mere exposure to asbestos, without more, constitutes
a health hazard. Westinghouse generally has learned that inhalation of certain types and
quantities of asbestos fibers over certain periods of time is associated with increased misk of
health hazards for some people.

-
(9 If your answer to the above interrogatory, as to any or all of its sub-parts, is affummative,

identify:
a. When and how defendant first learned of such connections;
b. If knowledge was obtained by attendance at any conference, lecture, convention,

symposium or meeting, identify such meeting and provide the identity of person
attending or documents obtained;

c. If knowledge was obtained from medical or scientific studies, or any other
published work, identify same;

d. If otherwise obtained, identify manner of receipt of document or communication.

RESPONSE: See Preliminary Statement and General Objection. Westinghouse was a member
of the American Hygiene Foundation (AHF) and has learned that AHF distributed abstracts
which summarized articles dealing with industrial hazards including asbestos in the mid-1930's.
Westinghouse learned that inhalation of certain types and quantities of asbestos fibezs, over
significant periods of time, was being associated with increased risks of disease for some people

DEFENDANT WESTINGHOUSE ELECTRIC CORPORATION'S ANSWERS AND OBJECTIONS TO
PLAINTIFFS? INTERROGATORIES AND REQUEST FOR PRODUCTION TO DEFENDANTS - Page 17
by the early 1940's. The specifics of exactly how or when Westinghouse personnel acquired
such knowledge or awareness is not reasonably known or ascertainable, but it is probable that
it came from reading government publications or other public documents, reports, studies or
journals, including industrial hygiene and medical journals. Westinghouse obtained this level
of knowledge based upon what was published at that time, all of which was based on the
relevant work histories, dose, fiber type, length of exposure and other variables of the particular
study, periodical or journal.

10. With regard to any knowledge obtained subsequent to that identified in the above
interrogatory, and up until the time that you ceased to sell and/or manufacture asbestos products,

identify:
a. All documents or other communications, oral or written, concerning the casual
connection between exposure to asbestos or asbestos products and disease, and

identify of persons so communicating;

b. Did answering defendant obtain from or transmit any such information to other
defendants in this case? If so, identify:

1, manner of receipt or communication for each contact;

2, all documents and persons involved.
RESPONSE: See Preliminary Statement and General Objection. See Responses to
Interrogatories Nos. 8 and 9. Westinghouse maintains general reference materials and technical
libraries throughout the corporation, which may include various industry periodicals,
occupational health and medicine periodicals and other topical reference materials. There is no
central indexing system that contains all of the information requested by this Interrogatory for
all departments within the corporation. Thus, Westinghouse objects to this Interrogatory on the
grounds that it is unduly broad and burdensome, and that it seeks information which is not
reasonably calculated to lead to the discovery of material or admissible evidence.
11. Asto any knowledge possessed by answering defendant at any time referred to in answers
to the preceding three interrogatories did you educate your employees, distributors, or
purchasers about the hazards known to you and any safety precautions necessary to guard against
cancer and other diseases arising from the use and handling of your asbestos containing

products? If so, identify:

DEFENDANT WESTINGHOUSE ELECTRIC CORPORATION’S ANSWERS AND OBJECTIONS TO
AINT : RROGAT AND RE RPROD ION TO DEFENDANTS - Page 18
a. When and in what manner customers, insulators, non-employee factory workers
and the general public were so informed;

b. Documents communicating or otherwise disseminating such information;

c. Programs initiated or sponsored to establish or promote safety procedures,
methods or usage of asbestos containing products;

d. Published articles or reports by employees (present or prior), including those of
medical directors, scientists, engineers or other professionals; .

e. Symposia or lectures sponsored for the benefit of asbestos workers and/or the
general public.

RESPONSE: See Preliminary Statement and General Objection. Westinghouse objects to
responding to this Interrogatory as to products not alleged to have contributed to the injuries of
the plaintiffs.

Subject to and without waiving these and the foregoing General Objection, see Response
to Interrogatory No. 5. Westinghouse further states that it supplied its employees with cautions
or instructions regarding the use of asbestos. The cautions or instructions were located on one
or more of the following internal documents: Material Cards, Process Specification forms, or
Safe Practice Data Sheets. Hundreds of pages of these materials have been previously produced
and such documents have been the subject of depositions of former and current Westinghouse
employees. :

A Material Card is an internal document which controls a material or a part which is
purchased by brand name, trade name, catalogue number or other standard. Process
Specification forms are internal documents which outline the required procedures for given
manufacturing processes. Safe Practice Data Sheets were a means of communicating cautions
and instructions at the plant level. '

The first Safe Practice Data Sheet containing information about asbestos was written in
1953, ‘The earliest date a caution or instruction would have appeared on a Material Card was
probably in the mid to late 1950's. The same is true of cautions or instructions on Process
Specification forms.

Westinghouse also believes that it provided some distributors and/or purchasers, with
Westinghouse Material Cards and Process Specification Forms containing cautions or instructions
regarding the use of asbestos. Given the size and scope of the company’s operations, it is not
reasonably possible to determine the specifics of how and when such materials were provided
to specific purchasers, but it was routinely provided upon the request of a pruchaser for the kind
of information found in Material Cards and/or process specs.

DEFENDANT WESTINGHOUSE ELECTRIC CORPORATION’S ANSWERS AND OBJECTIONS TO
, iD’ ND - Page 19
~ gy

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the
foregoing Defendant Westinghouse Electric Corporation's Answers to
Plaintiffs' Master Interrogatories and Requests for Production has

been forwarded to counsel for Plaintiffs via Coatih ia) pet inte dent

and to all other known counsel of record via U.S. Mail, regular

delivery, on this the Ast day of Dawe , 1992.

 

#
a
ATTORNEYS FOR DEFENDANTS

RIE:7342

U: \W-TX\INTEROG .ANS

June 16, 1992 -
10:36am

DEFENDANT WESTINGHOUSE ELECTRIC CORPORATION'S ANSWERS TO

PLAINTIFPS" MASTER INTERROGATORIES AND REQUESTS FOR PRODUCTION =

Page 67
fn

rot

COMMONWEALTH OF PENNSYLVANIA  )
) SS:

COUNTY OF ALLEGHENY )

Before ne, the undersigned authority, a Notary Public in and
for said Commonwealth and County, personally appeared Daniel D.
Vickovic, who, being duly sworn, deposes and says that he is
ASSISTANT SECRETARY OF WESTINGHOUSE ELECTRIC CORPORATION, and that
he signs the foregoing WESTINGHOUSE ELECTRIC CORPORATION'S ANSWERS
TO PLAINTIFFS! MASTER INTERROGATORIES AND REQUESTS FOR PRODUCTION
on behalf of that defendant and is duly authorized so to do; that
the matters stated in the foregoing document are not necessarily
within the personal knowledge of deponent and that deponent is
informed that there is no officer of WESTINGHOUSE ELECTRIC
CORPORATION who has personal knowledge of all such matters; and
that the facts stated in the foregoing document have been assembled
by authorized employees and counsel of defendant and deponent is

informed by those authorized employees that the facts stated in the

foregoing document are true.

eg ee
Daniel ‘D. Vickovic
Assistant Secretary

SWORN TO and subscribed
before me this /f/#. day

of a 1992.
Chill Yrume
Lp Notary // VA

 

 

JoAnn Yc Foe Pea
= ;
My Commission Expires ag 2 190
Member, Pennsyivania Assocation of Notes

 

 

 
EXHIBIT H
STATE OF PENNSYLVANIA §

COUNTY OF PHILADELPHIA §

ABTIDAVIT OF ARTHUR L. FRANK, M.D., PhD.

Lam a Physician: and Professor:of Public Health at. Drexel University where I hold ‘the position: of
Chair Enieritus of Environmental & Occupational Health.. [ am:also a Professor 6f Medicine: at
the: Drexel University : ‘College of’ Medicine. I.am also a Professor of Civil, Architectural: and
Environmental Bnginééring: Uhold: various: ‘adjunct professorships at various: othér: universities..I

am. a Board Certified: medical -doctot, having received my. medical degree in: 1972, from the Mt.
Sinai School of Medicine, I have been Board Certified by the National Board of Medical
Examiners since1973; have been a Diplomat of the American Board of Internal Medicine since
1978and: with the: American Board-of Preventive Medicine (Occupational Medicine) since 1979,
I zecéived: my PhD. in 1977 from the City University of New York, where I studied ‘in‘its
Biomedical Sciences Doctoral Program. I have performed cancer research at the ‘National:
Cancer Institute, pens pated in epidemiologic studies of asbestos-exposed populations, taught

ic lie: health’ to-miedical students.and doctors, and have devoted imioh-of.
Studyand prevention of asbestos-related “diseasé,. 1 Have: published:

  

 
  
 
  
  

   
  

. In 2016, I received the: Ramazz
‘Colldgium Ratt fOr my ‘distinguished record: ‘of oceiipational health ‘and safety resedirch'as
swell as: his: advocacy’ ‘and: service: in‘ thé:. promotion of better occupational safety: and. healt i in
developing: ‘countries: and i in 1 the. intemational spot to. ban the: use: of asbestos. iis My ourrent CVE is

   
   
 

publications and tho have provided expert opinion’ in numerous’ jurisdictions, mostly:
‘for: ‘plaints, onthe: causation: between: asbestos exposure.and the development.of mesothelioma
and .dther asbestos-re. ated: diseases. While my employers have traditionally. charged-for much of
my: profession: 4inie worlding: on such matters; I personally have not received any direct
compensation: for: my: medical-legal consulting. I have, however, used some of the revenue
generated to:support my university departments. I have not charged for any of the work on n this

affidavit,

    

Page 1 of 216

apers, jook: chapters.and preseritations on. the topic. of the causes: and

ah tases Cea kr ee De enbe ee pera eet

eh ata Ne Aral bh mnteet os Etat nat I ee

tate peete bh ele *

OO TaN LE RSL NAR SAAT RS ee ASE OP Org 1%

Le SAN

Hoh ee

Aaa hate eth meee ae See
tL. Information About the Hazards of Asbestos was Available from the Early Twentieth:

Century.

30. L have auttiored a textbook chapter. entitled The History of Extraction and Uses of
Asbéstos in Dodson & Hammar, Asbestos: risk assessment, epidemiology, and: health
effects, CRC Boca Raton.(1" Ed. 2006). Much-of this:séction is taken directly from that
chapter; .

31. Asbestos is a.commercial term used to. describe two families of naturally occurring:
minerals. Amphiboles, containing-five fiber ‘types, and the seipentine variety, chrysotile;
were materials kitown to the ancients, The’ follawirig accurately depicts the appearance
of the four types of asbestos most commonly found in products:

Asbestos Types:

 

General term for 6 different fibrous silicate minerals. Strong,
durable, fire and acid re sistant

 

32. While these: different types of asbestos have different elemental makeup, they all cause
asbestos-related diseases. Claims by. industry-aligned scientists that chrysotile is a less
potent. carcinogen due to its relative lack of iron cotitelt, are unsupported. As Stayner et
al, (1996) explained,

comparison of the carcinogenic -potencies' of fibers in the rat in
vivo doés not support the hypothesis that carcinogenic potency is
related to iron content. AS. discussed above, Wagner et al.
observed similat numbers: of tumors in mits with crocidolite,
amosite, and chrysotile, even though these fibers have an elemental
iron content of 40%, 28% and less than 1%, respectively. The

Pagé 21 of 216
nonasbestos mineral erionite does not include iron as a constituent
but is nonetheless a potent mesothelioma inducer in rats.” ...

Therefore, no obvious correlation between iron content and carcinogenicity is apparent in

the rat.
Erionite is also recognized as a potent cause of mesothelioma in humans, despite its lack
of iron.

33. More than 4,000 years ago, pottery in Africa and Finland contained asbestos, and Finnish
homes were known to contain asbestos rock to pack crevices in log huts. The lamps of
the Vestal Virgins in ancient Rome had wicks made from asbestos so the lamps would
burn continuously, as long as they were filled with oil. Various Roman historians noted
slaves working in asbestos mines were not as healthy as others, and were thought to die

young.”

34, Charlemagne, Emperor of the Holy Roman Empire, was said to have possessed a
tablecloth woven of asbestos, and would astonish his guests by cleaning his tablecloth in

a roaring fire. Additional history of the early use of asbestos can be found in the paper
by Abratt et al.””

35. By 1850, chrysotile deposits were known around Thetford, in Canada. These deposits
were again appreciated following a forest fire when in the mid-1870s outcroppings of
rocks were noted to not have burned. By 1876, some 50 tons of asbestos was being
mined in Quebec and brought to market through a specially built railroad. By the 1950s,
over 900,000 tons per year were being mined with a value of almost 100 million

dollars.

asbestos was identified in South Africa,® particularly in the northwest
where the name crocidolite was given to a blue-colored stone
> Further interest did not occur until the 1880s and the

did not take place until early in the twentieth century.
d was far less than from Canada, remaining below

36. In the early 1800s,
area of Cape Province,
otherwise known as “wooly stone.’
first records of serious production
The amount of asbestos produce

 

63 Stayner et al., Occupational Exposure to Chrysotile Asbestos and Cancer Risk: A Review of

the Amphibole Hypothesis, Am. J. Public Health 86(2) (1996).

64 Stayner et al., Occupational Exposure to Chrysotile Asbestos and Cancer Risk: A Review of

the Amphibole Hypothesis, Am. J. Public Health 86(2) (1996).

65 Selikoff, Irving J., and D.ELK. Lee. Asbestos and Disease. (Academic Press, New York 1978).

66 Stayner et al., The Worldwide Pandemic of Asbestos-Related Diseases. Annual Rev. Public

Health, 34: 4.1 —4.12 (2013).

67 Abratt et al., Asbestos and

(2004).
8 Stayner et al., The Worldwide Pandemic of Asbestos-Related Diseases. Annual Rev. Public

Health, 34: 4.1 —4.12 (2013).
69 Selikoff, Irving J., and D-H-K. Les. Asbestos and Disease. (Academic Press, New York 1978).

Mesothelioma in South Africa. Lung Cancer. 45:S3-S6 (Supp-)

Page 22 of 216
0. In the Transvaal of South Africa a different form of

10,000 tons per year until 194
asbestos was mined and was called amosite, an acronym for the Asbestos Mines of South

Africa. By 1970, some 80,000 tons per year of amosite was being produced. The mines
from which the majority of amosite was derived were run by a small number of

Europeans with 6,500 local workers of color.

37. Other locations with significant production of asbestos included Italy, Russia, the United
States, Brazil, Rhodesia (now Zimbabwe), and more recently, China. Italy was never a
major producer of asbestos, not being able to compete with the larger quantities available
in Canada. Russian production was substantial, rivaling that produced in Canada.
Russian mines produce primarily chrysotile. In the United States, deposits were mined in
Vermont, Arizona, and California. Smaller deposits of anthophyllite were mined in
North Carolina and Georgia. In Zimbabwe, mines became operative early in the
twentieth century and reached a peak production of 95,000 tons. .

d rivals Russia in terms of asbestos production. In

38. China has become a major producer an
2000, Russia led the world with 700,000 tons, followed by 450,000 tons from China and

335,000 tons from Canada. Canada recently halted production of asbestos. In 2000, the
United States was producing only some 7,000 tons from mines in California and
elsewhere, this out of a worldwide production of 2,130,000 tons.” Not surprisingly,
Russia and China accounted for most consumption of asbestos followed by Brazil, India,
Thailand, and Japan. The United States used about 15,000 tons of asbestos in 2000,
down from a peak of 803,000 tons per year in the early 1970s. At the present time, the
United States imports less than 2,000 tons.

 

7 Tossavainen, Global Use of Asbestos and the Incidence of Mesothelioma. Int. J. Occup.
Environ. Health. 10:22 (2004).

Page 23 of 216
39, On a per capita basis,

40.

Al.

42.

ag of about 2014, the gréatest use of asbestos is in Russia and
former Soviet Republic countries, and in- Thailand. Among the countries with lowest per
capita. usage, other than in countries that have now banned asbestos, are Canada, the
United States, and several others at one tenth of:a kilogratn per capita per year. Although
ona per capita basis India ranks: low, it stands second jn the world’s total usage. China,
while: first in. the world, also has.a: relatively low per capita amount, given its large
population base: Major use in ‘the. United States is for asbestos cement and roofing
tmaterials. In much of the rest of thie-world- asbestos containing cement, construction
materials, friétion products, and textiles are made, used, and exported. The following
figure, reproduced, froma Frank and Joshi, The Global Spread of Asbestos, Ann, Global
Health 80(4); 257 - 62:(2014); summarized recent data on. the use of asbestos:

Global Asbestos Fiber Consumption, 2012

 

‘Ubraine J - : 2
as. a
Figure 4. Giibal ashestos iberronsuniption, 2012*. *Source:

\itrriGorial Ban Asbestos Sécietarat’& Cit! Research.
Commervinl Uses of Asbestos

Although there has long been historical:use of asbestos, it was originally more a curiosity
than a meaningful-commercial material. This: changed in the last half of the nineteenth
celihiry as asbestos. bégdn. to be. used im inany sorimercial settings. For example, with
industvialization and. tho tise:of steam to. drive equipment, it-was recognized that asbestos
could serve'a. useful purpose:as insulatton material.

It became’ increasingly apparent that: asbestos, because of its. various properties, was.
extremely useful in many sittations. Asbestos esists degradation under heat and cold,
doés not conduet electricity, and is extremely chemically’ resistant, including having
resistance to many industtial acids. Because of its heat, cold and chemical resistance,,
asbestos was used in many products. ‘Different types of asbestos were found especially

useful for different purposes.

in the nineteenth. century, the first systemiatic'use of asbestos was for sealing and packing
materials, soon followed by its use in the insulation for heat conservation. The’

Page 24-0f 216
manufacture of asbestos roofing felt and cement came soon thereafter, as did the
development of textile made from asbestos.’

43, Around the turn of the century asbestos containing cement pipe was produced. The
asbestos allowed for added strength, creating lighter and thinner cement materials. The
first use of asbestos as a brake lining occurred in 1906, and clutch facings were
developed in 1918. In Great Britain, a technique for spraying asbestos as a fireproofing
material was developed in the early 1930s, and this technique was imported into the
United States a few years later. Considerable use of asbestos was noted during the
shipbuilding era in and around World War II. For the first time millions of people,

including many women, were exposed to asbestos.

44. After World War II, asbestos was used as a material in plastics, in building materials such
as joint compound, spackling, plaster, paint, asphalt, acoustic material, reinforcement for
cement siding, and many other new uses. Asbestos was used for filtering wine, beer, and
pharmaceutical products. Crocidolite asbestos was even used as a component of one

brand of cigarette filters between 1952 and 1956.

45. Asbestos found its way into plasters and stuccos, was used in drilling mud for oil wells
and other similar operations, and was used in automobile body under-coatings. Yarns
made from asbestos were used in a wide variety of ways, including rope, sewing threads,
gas mask filters, wire covering, and for steam hoses, among others. Cloth made from
asbestos was incorporated into blankets, mailbags, theater curtains and commercial
products such as ironing board covers. Other consumer products, including hair dryers,
bowling balls, toasters, play sand, and baby and adult talcum powders were shown to

contain asbestos.
s containing asbestos included millboards, cements, laboratory table

insulation and mountings, and flooring. This listing of products is
was used in 3,000-4,000 commercial products.

46. Construction material
tops, electrical pump
by no means comprehensive - asbestos

47. Increasingly, the use of asbestos is being banned around the world. Even Canada has
now effectively closed the Quebec asbestos mines. The current use of asbestos includes
building supplies, such as roofing materials and asbestos cement pipes. Automobile
brake components continue to contain asbestos, and asbestos cloth is still used in
firefighting protective gear. For some countries, the continued sale of asbestos is a
significant economic issue. This is in the face of irrefutable evidence of the health
hazards of all forms of asbestos, and continuing evidence, especially in developing
countries, of no real “controlled use” of asbestos, including chrysotile.

48. With the ban of the use of asbestos in Japan, only developing countries continue to use
large quantities of asbestos. China and India, for example, continue to mine and use

asbestos, the most frequent use being in construction materials. Thailand, another

 

| Stayner et al., The Worldwide Pandemic of Asbestos-Related Diseases. Annual Rev. Public
Health, 34: 4.1 — 4.12 (2013).

Page 25 of 216
growing economic power in Southeast Asia, continues to use large quantities of asbestos
as well. Encouragement for the use of asbestos in such countries comes from the West,
where the hazards are increasingly well recognized and actions are being taken internally
to reduce or eliminate the use of asbestos containing products.

Public Health Issues and the Uses of Asbestos

49. The world has a long history of asbestos use, with some suggestions of potential health
hazards by the ancients. The real history appreciating the hazards of asbestos begins in

the late 1890s.

50. The term pneumoconiosis, having been coined by Zenker” in 1867 after examining the
lungs and pleura of a man with siderosis, was applied to an increasing number of dust
diseases of the lung. In 1924, Cooke coined the term asbestosis.

51. Morris Greenberg, who served as a medical member of the Inspectorate of Factories in
Great Britain and is a scholar of the historical aspects of asbestos-related disease, wrote
excellent historical overviews of the development of knowledge regarding the hazards of
asbestos and the development of mesothelioma.’ These articles provide an excellent
historical account of one aspect of the development of knowledge about the hazards of

asbestos and the failings of some in the medical community.

52. In Great Britain, as early as 1898, the Lady Inspector of Factories made note of the fact
that asbestos was. causing disease among asbestos textile workers.” In 1899, Dr. H.M.
Murray conducted a post-mortem, examination on a young man in his mid-thirties who
died of respiratory insufficiency. Dr. Murray feported, during the patient’s
hospitalization, that the patient was the tenth individual in his particular work area to die,
and that his working brethren had all preceded him in death at a young age from similar
problems. Dr. Murray noted the man had extensive interstitial fibrosis, and what was
described as “curious bodies” in his lungs. In 1907, the autopsy findings, with
commentary, were published and optimistically concluded that proper ventilation was
now thought to be in place to spare additional workers disease in the future.”

Unfortunately this was far from correct.

53. In 1915 Collis, after giving a series of lectures, wrote up his findings on pneumoconiosis
and discussed the problems of silicosis and asbestos-induced fibrosis, not yet called

 

? Tenker, fron Lung-Siderosis Pulmonous. Disc. Arch. Klin. Med. 2:116 (1867).
® Stayner et al., The Worldwide Pandemic of Asbestos-Related Diseases. Annual Rev. Public

Health, 34: 4.1 — 4.12 (2013).
74 Greenberg et al., The Doctors and the Dockers. Am. J. Ind. Med. 45:573 (2004); Greenberg et

al., Mesothelioma Register I 967-68. Br. J. Ind. Med. 31:91 (1974).
75 Annual Report of the Chief Inspector of Factories and Workshops for the Year 1898, Her

Majesty’s Stationery Office, p. 171 (1898).
76 Murray, H.M. Departmental Committee on Compensation for Industrial Disease, Minutes of

Evidence, Appendices and Index, p. 127 (Wyman and Sons, London, 1907).

Page 26 of 216
“asbestosis.” The term asbestosis was not used until 1924, when Cooke coined the term
to describe pulmonary fibrosis due to the inhalation of asbestos dust.”* By 1930,
Merewether and Price wrote of the principles to protect workers in England,” and Lanza
in the United States showed that suggested levels of asbestos in the late 1930s were often

too high to protect workers.”

54. Although previously unnamed, the disease entities caused by exposure to asbestos were
not unappreciated. In 1918, a vice president of the Prudential Life Insurance Company,
who was a statistician, informed the company there was harm in breathing asbestos dust.
At this point in time, Prudential ceased issuing policies on the lives of asbestos workers

in the United States and Canada.

55, Although not reported in the scientific literature until many decades later by Tweedale,
relatively recent revelations written up revealed at least one major asbestos company in
England knew, beginning in the 1920s that its workers were dying of lung cancer and
mesothelioma. This company worked diligently to suppress this information.*

56. Since 1930, and probably earlier, asbestos dust had been recognized as a hazard wherever
visible dust could be seen. In 1930, Merewether and Price stated that silt there is visible
asbestos dust, then the invisible dust is in dangerous concentration.”** In 1935, another
insurance company engineer published that “li]f you can see the dust, you know it to be a

terrific hazard.”

57. Beginning in 1946, the American Conference of Governmental Industrial Hygienists
(“ACGIH”) began publishing a list of Maximum Allowable Concentrations (“MAC”) and
later published Threshold Limit Values (TL ”) for various harmful substances,
including asbestos. The first MAC for asbestos was set “without any review of research
or data” and the committee wrote that the values were “not to be construed as
recommended safe concentrations."*" This TLV level, designed only to reduce

 

77 Collis et al. The Pneumoconiosis. Publ. Health. 28:252-264 (1915).

78 Cooke, Fibrosis of the Lungs Due to the Inhalation of Asbestos Dust. Br. Med. J. 2, p. 147
(July 26, 1924).

79 Merewether et al., Report on the Effects of Asbestos Dust on the Lungs and Dust Suppression
in the Asbestos Industry. Her Majesty’s Stationery Office (1930).

89 | anza, Silicosis and Asbestosis, Etiology, Symptoms, Diagnosis Oxford University Press, page

59 (1938).
81 Tweedale, From Magic Mineral to Killer Dust: Tumer and Newall and the Asbestos Hazard.

Oxford University Press (Oxford, 2000).

82 Merewether et al., Report on the Effects of Asbestos Dust on the Lungs and Dust Suppression
in the Asbestos Industry. Her Majesty’s Stationery Office (1930).

33 Johnson, No Halfway Measures in Dust Control, National Safety News, (Sept. 1935) (noting a
difference between pure silica and asbestos dust but observing “[i]f you can see the dust, you

know it to be a terrific hazard.”).
84 Egilman et al., The origin and development of the asbestos Threshold Limit Value: scientific

indifference and corporate influence, Int. J. Health Serv., 25(4) :667-96 (1995).

Page 27 of 216
asbestosis, was “known to be inadequate when first proposed, was severely criticized

between 1946 and 1968, but nonetheless was promulgated annually and remained

unchanged until 1971.

58. The protective measures necessary to prevent asbestos disease are the same for
asbestosis, lung cancer, mesothelioma or other malignancies. A company that protected
its workforce, their families, and bystander co-workers against any asbestos-induced
disease would have reduced the risk to its work force from all asbestos-induced diseases.
Indeed, if the company used the most basic protective measure — eliminating the use of
asbestos in favor of a safer substance — the risk to both the worker and all others could

have been eliminated entirely.

59. Since the beginning of the twentieth century, the protective measures @ company could
take to protect its workforce from exposures to toxic dust have included:

° Warning workers of dangerous health effects and how to avoid harm,

e Instructing workers on hazardous substances and giving out warning literature,

¢ Repeating instructions frequently,

* Posting warnings and providing constant supervision of working conditions,

e Using proper ventilation and housekeeping,

* Controlling dust at the place of origin to prevent inhalation and ingestion,

° Substituting safer materials for more hazardous materials and/or processes,

« ‘Requiring showers and separate lockers for non-work and work clothing, and frequent

cleaning of clothing,
° Routine, periodic medical examination of the workers and notification of findings,

and
© Use of respirators, as necessary.

These protective measures have been well known for at least 100 years and continue
today to be the backbone of workplace safety when dealing with dangerous substances
and processes in the workplace. Moreover, these measures are the same whether the
substance at issue is lead, silica, asbestos, cotton or any pneumoconiosis or cancer

producing dust.

60. If implemented, these measures would protect the worker, bystander and other workers
on the jobsite, and the workers’ spouses and children from exposure to toxic substances

that might be brought home on workers’ clothes. It was reasonably foreseeable this could

occur from at least 1930, and probably before.

61. It was for this reason — to give workers the knowledge of the need to protect themselves
and their families — that Merewether and Price recommended the workers be given a

“sane appreciation of the risk” of working with asbestos.

——
85 Egilman et al., The origin and development of the asbestos Threshold Limit Value: scientific
indifference and corporate influence, Int. J. Health Serv., 25(4) :667-96 (1995).

Page 28 of 216
ge

62. Thifteen years before Merewether and Price wrote about the hazards of asbestos, Alice
Hamilton, a pioneer of industrial hygiene and occupational medicine, made clear it is the
job of the industrial physician to prevent occupational disease. She also observed and

reported that factories very well may be poisoning neighborhoods: In a factory using
"litharge and red lead" that was covered "with layers of these poisonous dusts," Hamilton
described the plant manager, disappointed about her lack of excitement about the

facilities:

One of them finally brightened up, and said “Come and see this.” I
saw a wonderful air-washing machine, very expensive. He said
“Every cubic foot of air is washed before it comes in.” I felt like

saying, “You had better wash it before it goes out, or it will poison
the neighborhood.”

As noted above, from the standpoint of the occupational medicine physician, the need for
controls to prevent the spread of disease outside the factory from dangerous materials
used inside the factory was well recognized and not confined to a particular substance.

63. For example, in 1942, General Electric Co. and the State of Pennsylvania discussed
methods to prevent spreading workplace poisons beyond the workplace including shower
baths, and separate street clothing and work clothing in a factory that used asbestos felt to

insulate wire

64. By 1953, the Walsh-Healy Act similarly required showers, separate lockers for street
clothes and work clothes, and other protections to prevent asbestos from leaving the

jobsite and poisoning family members.

65. The first published suggestion of the relationship of asbestos exposure and lung cancer
was by Drs. Lynch and Smith, making observations of workers at a South Carolina

 

 

86 nferewether et al., Report on the Effects of Asbestos Dust on the Lungs and Dust Suppression
in the Asbestos Industry. His Majesty’s Stationery Office (1930).
87 Hamilton, The Fight Against Industrial Diseases — The Opportunities and Duties of the
Industrial Physician. Pa. Med. J. Vol. XXI, No. 6, 378-381 (1918). It was recognized that
companies should provide adequate medical facilities at work, that changes of work clothing
should be furnished by the employer, that showers should be provided to reduce exposures, and
that ventilation to remove hazardous dusts is recommended. Jd. The need to keep clean work
areas, to use wet methods, to use ventilation, to avoid dry sweeping during cleanup and to
rovide respirators was well known where toxic dusts were present. Miller, The Health Hazards
of Cigar Manufacturing with Suggestions for Obviating Them. Pa. Med. J. Vol. XXI, No. 6;

360364 (1918).
88 Pennsylvania Department of Labor and Industry, Safe Practices Bulletin No. 93,

“Occupational Disease Prevention: Exhausting Asbestos Fiber and Dust in Wire Insulation
Manufacture,” April 1942.

Page 29 of 216
asbestos textile plant.’ They did not have definitive proof this occurred, but by 1942,
Hueper, then director of occupational cancer studies at the National Cancer Institute,
concluded the available data was sufficient for him to publish that asbestos caused lung
cancer.’ This was repeated in the scientific literature several times in the 1940s and
early 1950s. In 1955, should there have been any question in anyone’s mind, Doll
reported on lung cancer in excess in Great Britain due to asbestos.”' Interestingly, this
data came from the Turner and Newall Company, where lung cancer cases and pleural
cancers had been accumulating since the 1920s, but had not been previously reported.”

66. Case reports about mesothelioma began accumulating in the 1940s, and by the early
1950s there were studies relating asbestos to the development of this form of malignancy.
The evidence linking cancer to asbestos was strong enough that the Journal of the
American Medical Association (JAMA), among the most prestigious medical journals in
America, published an editorial on the topic im 1949.3 The JAMA article serves as a
benchmark for general acceptance that asbestos was a carcinogen. By the middle 1950s,
asbestos was “known” as a cause of cancer’ in the industrial hygiene community and it
was clearly recognized that the Threshold Limit Values (TLVs) and Maximum Allowable
Concentrations (MACs) were not aimed at preventing cancer. By 1958, the American
Industrial Hygiene Association (AIHA) published that exposure to asbestos, includin:
during gasket, packing and brake work, was associated with asbestosis and lung cancer.
The work of Wagner et al. (1960) in South Africa, clearly related exposure to crocidolite
asbestos to the development of this disease, and cited earlier cases. ¢ Interestingly, the
cases reported by Wagner included not only mineworkers, but also included family
members of occupationally exposed workers and environmentally exposed patients.

 

89 Lynch et al., Pulmonary Asbestosis III: Carcinoma of Lung in Asbestos-Silicosis. Am. J.
Cancer. 24:56 (1935). .

9 Hueper, Occupation Tumors and Allied Diseases. (C.C. Thomas, Springfield, 1942).

°! Doll, Mortality from Lung Cancer in Asbestos Workers. Br. J. Ind. Med. 12 (2):81-86 (1955).
2 Tweedale, The Rochdale Asbestos Cancer Studies and the Politics of Epidemiology: What You
See Depends on Where You Sit, Int. J. Occup. Environ Health 13: 70-79 (2007).

93} A M.A., Editorial, Asbestosis and Cancer of the Lung, (August 13, 1949). This editorial
discusses pleural and lung cancer and considers both human and animal data.

% Cook, Symposium on Threshold Limits — Present Trends in MAC’s. Ind. Hyg. Quarterly (Sept.
1956) (recognizing the TLVs hadn’t addressed the “perplexing problems” of “cancerigens” and

listing asbestos among the known causes of cancer).

9 ATHA Hygienic Guides, Asbestos (1958). The AIHA Hygienic Guides were available to
anyone who wanted them for $0.25/each. It had been recognized that asbestos from ‘brake
linings, gasket and packing caused asbestosis as early as 1932. (Merewether, E.R.A.
Memorandum on the Industrial Diseases. of Silicosis and Asbestos, Her Majesty's Stationery
Office (1932)).

%6 Wagner et al., Diffuse Pleural Mesothelioma and Asbestos Exposure in North Western Cape
Province. Br. J. Ind. Med. 17 (4):260-271 (1960) (reporting on cases of mesothelioma due to
occupational, household and environmental exposures to asbestos).

Page 30 of 216
may be taken up by macrophages. Other fibers may work their way into the interstitium
or make their way to the lymph nodes. But there are fibers from each exposure that may
make their way to the pleura, which is comprised of mesothelial cells — the target cells for
mesothelioma. Additionally, asbestos fibers that do not reach the tumor site can and do
release cytokines that may affect cell division. Because at its simplest definition, cancer
is uncontrolled cell divisions, even asbestos fibers that do not reach the tumor site may
play a role in causing or accelerating cancer. There is evidence that exposure to asbestos
increases the rate of cell division, and so can be considered both an initiator and a

promoter.

420.I£ a person is exposed to fewer asbestos fibers, then there will be fewer fibers that
ultimately make their way to the pleura. Conversely, if a person is exposed to more
asbestos fibers, there will be more fibers that make their way to the pleura. This is the
nature of the dose-response relationship between asbestos exposure and mesothelioma:
the more asbestos exposure a person has, the greater the chance of developing
mesothelioma. In a person who develops mesothelioma, that disease is the result of the
cumulative amount of asbestos and the risk of getting the disease increases with each
exposure.

421. This affidavit represents a summary of my opinions based on my education, training, and
experience and on the literature and documents cited. While I do not agree with every
sentence of every document cited herein, these publications are authoritative for the
propositions for which I cited them. Many of these articles, publications, and. documents
are cited by myself and other authors in published, peer-reviewed publications. I believe
these publications are generally reliable, although I may not agree with every sentence in
a publication, and are of the type relied upon by legitimate experts in asbestos and
asbestos-related disease.

Athen. £. Brot. wp

SWORN TO AND SUBSCRIBED
before me this Zd'Yay of Dee, 2016.

dary an. (“pvp—
wane RYPUBLIC !

_ My commission expires: J U ly 25, 2019

(SEAL)

 

Page 216 of 216
- EXHIBIT I
Mal bi

*, prior to orisring material or combs Sing words.

Wak PLAINTIFFS" EXHIBIT
NAVY 5046

i pace Ie es
‘ } "ee . Pe a
Yi bose PRET C

GMESRIL sPECTATCATIONS FOR UACEINERE

Purse. of Mugineering, Navy Deparimans

 

SuasiGWiow Si=1. BEANS
, 1 Debember 1936

 

(Snpsrealing Gubacotind Sint, Phare, Geted 2 JULY 19339

- ao jens

HOTE.~ Plens for the: machinery, electrical boitigment, and aceeseoriss UF verssis
| pada ding for the fayy. ere Oesys of a comidentiel naire. (Gare small be soservett
‘net ther do not fal isto the hands of voorthoriged persons, sspscoistiy iione 2 ™”
not citizens of the Umited Stmbes. . °
The folowing ie quotet from an act cpproved dias 15, 19L%:
8 2 4 Qoever, lawfaliy or pabafuliy, heviog possosbion of .stcess to, tenbrol
over, or being iotameted with poy document, writing; code poor, slignel tons,
J} Sketch, photograph, plaitverephic degetive, Dlucorint,; plan, mep, tio dé imtmenarnt,
appliance, or note veheting to the natinné] defense, willfully communicetts or
‘transmits ox atbempis +0 comiunicate or transmit the tame to any pe-meon not an-
||. -t2tted to mepeive as, or xsiiiteliy revadas jhe same, and Tails to Geliver tt on
dumbed to te pificer ar smiioyee of the United States entitled to Tecpiys St; ‘or
‘Whoever, being intewrted with or having Iavittl poration ar ecntroel af any
dgemiens, embtias, cote ‘hook, ‘signal book, sketch, photograph, phot ogteapic
|} fewtive, Diveprinf, pian, map, model, kobe, or infarmatinn, rsbeting i tke
nstional Oeferiss, tikoush eross negligente permite Vip same. to be xremoved, Prom
. its propex place of euxbode or-éniiversd ts anyone in ~yielation of Bis trist, om
. to be lost, stolen, abscracted, or destroyed, analk ba punishable ty < fine of mot
ators thin 52.0,000,. or ky imprisomient for sot mone thah 2 years, ox Beth, * "9

4

  

 

  

”

 

i/mefirence: (a) Pederal specirications GoG-C-S01, Tiystay Gist,

to) Bist of Burean standard. piene, see: dipentix I,
é 4, SIL, @hayings of machinery and-accersories under” the. eoerieartied vf She
Bure of Engansserinsy piieh shall bo furnished by and at tite eanexesi of the- da“
Ywadgton; are grouped-onder the folhowing. generel classificetion: |

(sop “Myiyses ui thread. - Brelimitasry crewing, miniitped when, vide ob prdow

 

 

}— —— =e ———— tp- avert. of-comrsct.— —— —_——
ii) ijge B abawitiga.- Develorment or workins tiravings, stDmitie ter
— "approval pibasquen’ to anard of-normrtnsct, wat

RS my ee en
SSP,

 

EXHIBIT 7

KRAUSTOLMC01464

  
Sicd

XO. Ths Bureau will supply = set of Blenk inatx forse For type D Gzatinge
wich will he filled in ty the shippeiider with india ink, etter qiten the aki
vatider will make blue-ling print copies oF these. forms fox ceca ast of plant;
the indaxed forme will be tarwarGed ve the Gurean. with. the ect-of tome D dran-
ing intended for the Bureau's files, and sat of vlwe~ Eine eopies will ecconpany
eack other set of these’ drawings.

V1. Bach set ciail be weapoed im a weberproéof wrapper and be spexditen,
voparately, Teady for shipment, in flat, strong, wooden cases, in- mcich the
sheets sholl de no encured thet di wil) be bsppscible for them to be _
or orumpled during handling, bets of machinery, electriopl, and raids drawing
fot the seme yestel iny be boxed fogpther. .

a2, dn the porchass of egutpoent Sur yeanels by Biroot nonseat t with:
tha Hrreen _itma D drowings confrom ‘bo the requirements of the poove “pares
G

nice ee SRE EET
o ‘imiah Sprig ee
, eae listed in. eapesigseph eas aed tor the interior sosmmnibetiou —~—-
“Sse. TRSERUCTION BOUMY ago ramus . OA

Ze _Tnstruction yooka yi) be Airnished by contradtors, ant stihe dabractora
rope) JLing machinery, boilers, air compressors;-foreed drat t blowers,
ay) i 4; osntrifngal yospe ae reuwirec by Subsection S78, positive
‘diepiecenént rotary wmpe as reqairsd by ‘Gibsestion S47—S And other buxiiiary
machinery; electrical installations and other importont ssvel aquiprent furnished
Wy then: hens instriction pooks will contain 2311 nepessery pertinent informe
‘Sian to insure efficient and evonemical use of ths eguimment; mch Gata end
lnformation. ast aay bs peguirad by bhe applicehle spacpficssiony unser which
‘funni did, eoatl 425, BmMsreL, “ses foliowing:;~

‘(a) Qeneral, Desorivtion, including alco suff}etent- sketches, £Phas trations,
Neg — ‘gsbemblier- ith appropriate réiarenter: to .drastine mui pers. pnd

  
 

 
  

(8) Tisidhietteon tpatiruttions,

Ae) Operating Distractions.

(). Instructions for oltre sid maintonencs:
Ke): Babety precaaticni:

eninge

 

= fp tts, 2
Dh Wil be printel ob: a strong eva te nese “ama Sets)

Sox Wtbinioe conmaication cqapene
Ler shons: oF moproven. tape 3: plazine"

KRAUSTOLMC01465

 
ir

al
1

pel

BL

3. The instrupbian books: shell be goversé with & strong durable cover of
Plack ieathe?, “leatherstte, febrikeid or gimiiar approved matesie2 “ard shel2 “ae
youné. securely a0 28. fo preven’ Aetackment sf either the coverins ‘Or the DaCeSS.
Te gine of the cover ghall te epproximabely b-inoksy  Ti-inches» The front

cover’ shal? bontein the folloning infermbion:

 

ts) guftictent deagntipbive deta to enatie ready ddentiricetion,
‘Op) Nene and number of abl vessels to gnick the eutitmment applies.

6) Cintxact ammhers under which emtipaent wes poréhasec. TT mone Han

one ceribract tumber im shown) the vessels “fupplisd urier wank: contract phali ‘se

(4) Uaiitifscture#s nome art, adiireas.
A sactsle of She noypiste book ahold. be aubaitbet #6 the Bureau. for ‘approxi,
nefore finsi printing: ag ono wen Rn tyes eae

mo EE eoattndatat: taiaistding mbite thes bes, Bet De type of wyiptest, subject
“co Berean, approval, udy' ddeorporate. bbe Anstrnetiox, bopiea af Siniler or allied
eqiijment im che: binder, providing fhe {binhey does not paced RLAGY 2nd mone:
dirficuls teases
«dR, athe, Busttinn yl gonsidor reguerty by Cipitiratshorn dt. opecdal vanes. to,
fornich asncrintive pacipbishe: Ensteas, 0? lastractabn Books: ‘yucka puotklows, snett
pontein. spttickent iutormation to duvtitre thet tie operating persons} wan operete
aft maintain the emtpasat prope: iy. “Tha pamphlets chat ba Tors, tre dime bie
gover an Wentriudd in -sbiiparagranh Slab? tne.
«Ss, wey, copies of dnkicudtion toes readline Mist Veruexaver red iy the
Aspects, of machinery prion ‘fo the delevery of each vested: iwificlest copies
shail, Ba! Bypplied Cor Biytrizabion Dy the. ingpedton of memiinery' #8 foHLews:
te) five: 16 fie Bobet: sh Bag nAr RS,
ania Coyotes tas. Che coum dine dtfiear of ‘b8dh YaapAly 11 ‘Ee des of patie
nants opens a atten OR ae Eh eas Ae A EE PEPE mF
sp Lal ops: ohne d te fie: “Sei te - ws Se / 43 ss toe
| SB teas oe Pee hs i pea Sains Tee Oe hae oo
‘, eee eee = ee wa Be eee ee ake ere NS he Sn. fyiye Bes ie 5
| _, G2" Triste tion books ial? Gh. all cases ve Iurnished. for +2 sone: a ae
+ WeeY mee of putitimant bieted in, pabeorseroph. Lhebtg) Hoo ent may Vere’
, Se) Bip %& saint [eted in. phtpcinstereh, Bh i "eo Ea, GA

- GQ Mwetpivdl. propiision equ métte forall classes, of Weaxtle,

- ae (x) Ort eigehes- oo BE typde,—vhather for. proyalsion pubpoosnk of bobs

    

  

 

  

4
x

Cd) Gasiokine engines. wf all. sypes-

C@) Matin -propiteken. turhines,

KRAUSTOLMCO01466
 

WEPROOUCED sf TIERATIONA, ARCHEVES

 

 

 

Ate pee ee rome

‘

I Jaly 1965

Buren of Ships Ad Intezim Specification

A. APPLICABLE SPECIFICATIONS, AND
PUBLICATION.

_ AL : reiealions—Tho following Navy De-

parte jane speciicabions, of ‘the desis in effest on

vote of invitation for bids, form = part: of this

: specification, and bidders mid contractors gbould
provide themsclve with ths necéstary copies:

General, Specifinations for Inspection of

Material, :
+ ‘gop1¢—Packaging and pecking ¢ar overseas
ahipment: e

 

Section V—Bozes, wood, cleatad, plywsod
. (SAN-P-103). , oy
/  * Bestion VI—Boxes, wood, mailed (JAN-P-

‘: 106).
Bettion Wil—Boxes, wood,  wixebound
(JAN-P—-107}.

" Section EXV¥—Barrier meterials, water-
proot, Aeable (SAN-P-126). .

BOOKS, INSTRUCTION

A-2, Publcasion-—The folowing publication, .
af the lame in effect.on date of wvitation for bids, ~

forms 2 part of this specification, end bidders und
coniractars should provide themselves with the

_ mecessury copies: .
NAVEEZOS ¥-20—Security Measures for the
Protection of Classified Printed Matter Dur-

- ing Producton.
ea B. TYPES.
e 5 B-1—Inatruction books shall be furnished tn
# the following types, Sf specified i the-conizact
or order or in the xpplicable equipment specifica-
tions: :

Type A. (see pur. # 1).
Type B {see par. E BY,

Type O (see pur. ES).
Type D (see par. -E-4).

 

Preparation, Contents, and Approval

O. MATERIAL AND WORKMANSHIP. ;
C-L Material-—When materials specified ax

_nat_evoilable, adequate substisates- rang. be used ———-- ae

provided they have bten approved by the bureau .
coneartied.

CA, Werkmenship-—The workemenship shall
be of high quality comparable in test compils-
tion, arrangement, and accurney to high-grade,

ial instruction books and, purts sstalogs.
Copy which hus Sed \etters or is blurred will
not ba neoapted. The workmanship shall be to
the setisfaction of the cogniount section in the
bpreot conesrned.
D. GENERAL REQUIREMENTS (Not apph- |
eable te Type D books},

DL Contents —Instruction boals on specific
equipments shall be logically exranged and skal
vontsin all of the information required in the
following paragraphs, preferably in one of the
following atrengemenist © .

Dts, Firsé crrangemente— :

D~in{1). Tiths page.

D-19(2). Serial numbers of equipments wher-
ever epplicsble 7

D-ia(3). Tuble of contents.

Y-18(4). List of Ilustrations.

D-ia(8). Chapter 1, Indroduction-—This chap-
ter_shall- include 2 general deseription of the
equipment, £ ¢, tell briefly whet it is, where it is - -—
nsed, and what it wil do, also afl jnformation of
n general character applicable to ihe complete
equipment. In addifion, the description should
include 2 completa list of the equipment with.
pertinent ratings.

KRAUSTOLMC01467

 
_. AEFREDUTED AT THE MATIONM AEAIVES

*

ae

“Ant

Sthpastece ct cee

mom

D-ie{S). Chapter P ' Detailed Dexoripiion—
This chapter shall contein < cornplece detaiied
deseription of component assemblies and 20ers:
gories which comprise the complete equipmen=;
for example, in the ase of a ship’s servieer turbine
generator set, the turbing, the gear, the generator,
the exciter, and the voltage reguintor, Iniegrozed
with the pizysical description shell be 2 descrip
tien of the mechanical and elecsrtcal oparation
of the component assemblies anc accessories.
Atiowable clearances, temperitures, tolerances,
weights, etc, shell be shown in tabuler form.

D-ia(T). Chapter 3, Prémsiples oF Overu-
tiont—This chapter sball conta « brief résumé
of the principles of opamtion, together with ench
illustrations, sksiehes and iniernal wiring dia-
grams as ere considered necessary W the promps

prehension of equipment of new desig oF
epplicaion. (For example, if the mstruction
book covers or incindes rotry emplifiers—or
othar squipment of rdlatively new deagn—com-

   

   
    

  
  

Operate

overzani. “Thess precauc idomt. ane casts aliould
clearly Atsigmaied ond should be the firs: infor-

mation presented in thischapter. Where opera-

tions are to be performed in specified sequence,
step-by-step procedure shell he used. Operations
should be numbered in the order in whioh they

exe to be-performed. Operating daz which is

frequently referred to in opemting fhe equip-
nant should be inchided in this chepter.
D-in(9). Chapter 6, aintenenacé—This chop-
ter shall include sli the necessary instructions for
the proper care and miintemancs of the equip-
ment, i ¢., imsixnctions for Inspecting; cleaning,

inbricating, adjusting, disassembling, assembling, -
end. repairing the equipment covered by thy itr

‘struction book, The instructions shall be logically

ovrnoged nnd shell tell what, when, and how io,

perform cack of these operations, Such expres-
sions as “raplere bent or worn parts when die-
covered” shall be avoided, if possible, and gpecific
parts which may become pent ar worn shel) be
mentioned. The instruction on lubrication shall
juchide informution resarding jubricaiion recaxn-
mended by the manufactarer, the type of iubricant

—fp be sed, together with” specific time-periods;

This may be shower in txbular form. The nwn-
ber and types of Iubricanis pequired shall be held
io a minimus. Lubricants sal] be described by
Navy specificotion numbers where applicabic, and
by commercial designations.

2

piste infomation covering their priticiples of -
operation should be gives: in. thix chapter.)

   
    
 
     

‘

os

. i

sac Completa Paris List—Hi the con-
trues or order requires 2 Compilers. Parts List, it
mer de inserted in the instruction buck imme.
diately foliowing Chapter §. Tf, however, the
comapiete paris list and/or ths instruction book ix
ef such thickness thet the addition of the parts
informetion would make the final book contain
over 400 pages, then, the parts fisy shell be con-
tamed in & separate volame

Bein (12); Plons—Ianmedintely following
Chapisr.& (or the complete parte Hist) stich plans
ze-are required shal be inehude in the forte
peck. In éason ‘whore reduced size reproductions
. standard wpproved. plans ate used os illustrn-
fons in conection with the tox , thesa pluns-mury:
ie insecad thsonghowt the teat nea Fae lanes
whore referenced. “i

D-1(12). Appendia—The appendix shall in-

dude such infarmetion as test date, contract
guuruntees, the numbers ofthe drawings contain-
ing the basic-plan list, ond simiier informetion
when specifed by the contract on order. .

D-lb. Second. arrimyemncnh— a eS

D4h1}. Tie page, .

‘D-th(2). fniroduation—The introduction shull
give a brieé general outline of the purpose of the:
manual with 2 brief discussion of its contents,

D-1b(2}.. Tebte-of aontents—The table of con-
tents shall-be a general index by sections

» sins of Didi nls sation ee

eral diseussion of the equipment.

D~ib (3). Seotion £,. Kpecifications,—Phis seo-
tion shall give govern] dais, pump cupaeitins,
engine sxetingy retommenced optrating deta,

D-1b(6)}. Section 2, Jnstallaiion.—This section
shall give methotis of imstalletion, nligmoent,
sijustments, preowucions, etc. :

D-Ib(1). Section. 4, Operation—Thie restion
cho] desoribe starting procedure, stopping pro-
cedure, idling, and nomnel operating routine.

D-1h(8). Section 5, Jnapeation,. Maintonence,.
end. Adjustments —This section shall inelnde gen-
era] inspection ond mutatenence schudales—no
dsteed procedures involying ovethaui—but «
goneral schedule ss to when various operations
abould he performed,

D-1b(8). Section &, Oylinder Block—
D-th(10). Svetion 7, Cylinder Liners—
D-Ib(i1). Section &, Pistons —

Ditb (12). Section 9, Oylinder Read. —

 

KRAUSTOLMC01468

 

a
 

 

Gase 2'11-cv-00318-ER Docu

 

 

 

 

 

ments-

 

1 -FiledO2MG/14 Page 2of327  *

 

UVDALICTANE RACNAATON
Gase 2;11-cv-00318-ER Decument 6-1 Filed 02/18/11 Page 3 of 32

 

 

   
   
   

be <. om “Mey

.

gm ee , oe _ . Hs
Spans eee we hee IEE OF cae eeeetay

” =

Q

 
   

   

  

_ be Shh Iicltie OF, wxiesives,, pesclines, ‘end tes x .

*

   
   
   
 
 

 
 

   
  

sss

Wa farce gf Bice id Jreeotas tw elec om &
5 srreess. . —- i = Senites

 

“

 

 

 

 

KRAUSTOLMC01471
Document 6-1 Filed 02/16711 Page 4 of 32

 

Gase 2:74-cv-00318-ER

 

 

   

 

 

i
H
t
i
» 4
4
tebe I
am {
j
‘
i
—
i
p
p
i
j

 

 

 

KRAUSTOLMC01472
Filed 02/16/11 Page 5 of 32

ER Document 6-1

Case 2:112cv-00318-!

 

 

*

*

7 i HER

 

|
”

    

 

" " wena E HAH q Wong , r

 

 

 

 

 
Case 2:1 {-cv-00318-ER Document 6-1 Filed 02/46/11 Page 6 of 32

7 a

 

*

 

 

 

 

 

KRAIISTO! MC01474
5 = = = ( 32
ey oO
: 6:
1-G¥-
se :

     

Te

pels)

 

 

 

 

 

 

 

 

 
Case 2:11-cv-00318-ER Decument 6-1 Filed 02/16/11 Page 10 of 32

 

   

 

 

    

 

 

 

. t
}
oie SESE nc te ce

  

 

Pen ans mee kh

 
 

 

 

 

EY ee ere etter tle gi eb

 
Case

 

 

 

 

 

2: 14-ev-00318+ER

 

Document 6-4

ezasas ~

Filed 02/5/14

—

 

Page 11 of 32

 

IYMALTIOTSNI RARNA ATT

 

Hepa egeiy a
 
 

  
  
 
  
     
    
   

Fast Pittetarphy 2G 2
Seda rtrial Pysdenc Laberste=7
a

guna 11, 195k

CONT MELLADSLPELA WORKS

marrage Relations
Tire Ma Ee teXoldin

rafaty Syperrisor

 

 

baxtoa. sloth Lu being, cut and aeveds
1a oonpent rations of sabanton

 

 

 

 

t - —
a4
j
| od
a) enthlated fes]
prexthing level af the man 9)
i j wilh ervatiy appreciate mackng vhat your final Secdadon on th! s protiles ;
BLT Dee
ps
Hae Spetsborts Meiristtar CO
Fase heen deat aneplow vrre-tieit-o-ooutndon rate ———
riioh vapid Titeata thebs bait more banikedeaas |

  
 
 

EXHIBIT

  
 

BILO> x

= TOACHKE OF THE WAYT SLAY 62565°
Office ef the Secrutary DUNED~72Jl=ba re
Washingteos 25, De Ce 24 Septesber "1956
3 Farge, 5

Yrems Secrvtary ef the Javz .

Tor Chief of Neval Material -
Chie” of Navel Operations
Cuiet of beval Parsee]
Chief of Neval Research =
Chief, Suram of leronmriics - ° ;
Chief, urwes of Medicine and Surgery
Chief, Surem: of Criinsacs
Chief, Pures: of

Commandant, |, de Hrvine Carsa ;
Coneasder, Va tary .8 Tresspertutian Se ioe

Subj 4 Unicom Jabesaag pt grea foo becariow wmtustris, chenicals
end naterdals .

Pscls (1) Maricings and Devicn. of Labels
2) Tontavive Label classificsticon Guise
fs} Elaaentés of a Labslicg Prograa

le Peeaese The purpose af this Instruction is to standiardivs

ca lebaling Pequiremoats cor hazardous chacioa), prodists curing

the usggg stage, acd to provide selective labels wWice will com
tain pertinent inforestion designed ta \arn pyery of the potem= ©
tial dangers introlreds r 8

distribsties of hazardous chemicals ent materials is amis to the
actual coosumer (shop, office, or unit), It epplias to matertais
received fron exy supply sources, provided the petarial is atended
for ulti=ate use at the lecal ectirity, Tn this regerd it ravers
to labeling af the origisal comiainar- .§° <1) as any othor com
tainer ta dich the asterial may sicsequently be. trensferreds
This Insti. ction t3 get intended to governs

a. Toe tips of Lsbals to be affieed Dy the eeemfacturer.,
(Thaee are goverced by State amd Federal love end rrgulations
deprading oc the nature af “he material ond upewar tee siipeeot
ie interotete or intrastatde In addition, sost sajor qeemficturears
ot qbeasesie abide by toe Varning Labels Guide! punilabed ry 2be
Hasafesturiag Chaniats! Assoclaticn )

PLAINTIFF’S
EXHIBIT

_A__

 
 

orPics oF THL SZCAETAR aay Sse
ita ae vaeenr ee 2h Sepeenber 1958
 ., Qe Gptakr Pensmsione Boards The Batet Precestisnd 32
emalli : x ena Soerd
<. "2 (a) - Pepi te detesr Bxeomniiona (ceuay 4-21)’ 2 CLabsl
Clasaifiestion Guide® listing in Cleasifiestian ef hasardous
Citieals and macariais eurrentiy is wss.ae detersined by the
ys SEAS ¢oumieal bare ar ofilene Se ig

yore OD Revie the "Label Classiiiestian Oxide? im socartenes
ity informatics ly tho respaccibia toutmica)
eli inf efcices relative to the uno af se choximals sm
ierciatary materials, deletions, oni chunges i claesitiontisnse
, ZEPROGUTID AAT TRE NATIONAL AR
“is

ne wae Neh. +

 

MIL-B-7 M7 USTs)
4 aAprati5S6
SGPERSEDNG
TRRG(RET
b July 3845

 

MILITARY SPECIFICATICN

BOOKS, INSTRUCTION; PREPARATION, CCN TENTS, AND APPROVAL

1. CLASSIFICA TION
LA ‘Types.- Instraceion keds shall be famiahed m the folowing types as cpecttied (sea 6,1):

Type A 4 (Tyne A instruction books amy be yequirad whary thy cysiam or equipment
<0 pa dascribed is of a bighiy sveciallged or earemely complez camera, and
where the bnportanne ofthe emupment fimeilies unuzutl stort in the prepara
tion cf the (nstruetion bos.) (See 3.2;

ype B - (Type B ineruction beoks are reghiced where toa equipment or 2ystem io he
deserted bas ao dlvect commarcial counterpar: or which is mitiotently
compiex that a Getaiies desestption, ond cammentnce astructions are ze-
quired amo must be Suspiementesd by cuffitien: shoyographs, Gravings, parts
Mew, ac.) Bea 3.3,

Eype C — (Tyre C iteuruction ponks are required where the equipment or nyttem ti be
denerthed 12 tn adepiatjon or varierian cf conventienal commercial squip-
ant, where with certain modificarions and additional data, tie type ef

, instructional caktier wormaily jurnished Hill serve lhe purports.) {See dL)

ype D - (‘Type D saarructios bocks arw requieed where the equipment or spate 19
ba deseribed ‘9 zanarally the ¢ama ss eqaryalent commercitt equipment, or

ther standard mgrutacrarer's instruction pamrblets and

memmeps, (Sue 35,

  
      
        

Sris sapeeeeee P J SEER PUELICATICHS, AND DRAWINGS.

2,1 Seecitignrions.- Thejollodin
bide, form & part of thia dpactiiesttor

of the issuc in effect on date of invitation for

  
     
  
  

Milttaxy Specificelicas ie =F ae .
JAH-f-106 - Peckiging and Packtay for 4 erent: 3 Wetd, Cleated, Plywood,
JAN-P-106 - Pocimging and Packing toy yous y ined, Nailed
jAN-3-207 =~ 2 . Weed, Vire-sound (God sf
JAN-2-126 - Peevanay and Pockmg tor Ovarian il
Flaxible. “
TAM-=P-140 + Packaging end Packing for Oversees Shipment, .
Chae-ijcnr,
Navy Department Specttication

Genorel Specifications for Inspection of Matertul
(Apiiy,- Copies of qpoctiicatontt should bo obtolriad itrem:

that agwacy. Beth tha Ytle-end idintitying 5 aber or uymbc
sopten.) ey a

 
 

CPO-O=NAY—]-11

 

 

i] anthony MUD OTYSBO!
1} ay (By niana Dae DT OS |
ST

KRAUSTOLMC01424
REPRODUCED AT THE MATICAL ARCHIVER

 

  
 
 

MIL -B-LE071 (SiS)

avy.- Coplun ef Miliary. Hciding Joust Array avy end NationsbMilitery Erthelizhment
tpecif! ieaitonc and tiav;-Depariment-rosetfications-may be chtsinit-woee-sppeatien ++ the Burestt o
Suppiiay ind Acéolms, Navy Deparithert, Vacningte 22.55, 0., excect thar aqtivities of the: Arined
Forces stinild mako apgiicesion te the Commancing (itcer, Naval Guppir Cemer, Norfolk 11, Vo.
Boih the cele and idenrilging mumber or Aymibol, shtuid be shouigted when requerting copies.)

Ale Zora. Coping of Military specifieihen: (inchining joint Azmydtayy and National Miliary
Ber Sa Gpeatlisstions| may Le rbvAined spon spplicatjon Ue the Coramnring General, Alt
Materiel Commang, Wright-Patterson 'Aty Perce Sars, Savtsa, Chie. Sobh.thy title ond tasntitying’
phinget Gr symool aqeuld be suqulaiod when Fequecting COpuaY.)

age sfinuiCerms - Sacies cf biflitery cpectiications (imtiuding Joint Avsiy-Tavy und tutions: Milllary
Rerbsignmen Epeciicerlans} may be coraineo upen applicarien ro the Quortenmancer General, Saad-
quartars U.S. Marine Corns, Havy Deparunect, Waskingten «5, 0. C. or tha Depet Quartermamer,
Marine Soros Depot of Supplies, 2100 Souch Sreed erent, Philedeiphin 46, Pa, Goth the title ond
identifying number or aymbol ahould be stipulated when requesting captas.)

2:2 Other jublicalions.'- ‘Tes dollowing pubilcations, of the tsaua in affect on date of invitation for
bids, farmers pers Os lal apociflestion: °

Naop Admininwrative Office Publication

NAVEROS P-2G - Security Measures for tue Protection of Classufied Primed Matter
During Productlen,

(Coplos Hf Publaution MAVEXOS P-20 may be cbtained upon applicetion to ths Administrative
Citice, Navy Ospartment, Weshingion 25, 0. C.)

Buren of Sugpites end Accounts Publication
Novy Shigment Marxing Handbook,

{Comes atthe Navy Shipment Mazking Handbook should de obtatned froc the scurcer given icr |

 

 

obtalaing spec tions.)
— 23 ‘Deawine, ’ '- ‘Tha following drawing, of the issue in effect on data of invitation fox bids, lorms :
apart of dls epactication: =

Burenu af Ships Drawing
- n= SUL09-72729 —-- Sternlard Dréwing-Formet tor Productian Drawings. ----- —-— —--—--

(Copies of Hurean of Ships crewings may be obtained only wpon application to the Bureau of Ships,
Mavy Deeartment, Washington 26, D. C. Bot: the tite and identiying number ar symbol should te

stipulated when requesting copies. )
3. REQUIREMENTS

113 ai.- Thé mintmom materiel requirement.are as specified harainaiter, A good grads
jmater tak onal be d when 2 dafiite mntoriol ls not specttied.

5.3: A fistrpetibn:biooks.+ Type A instruction books shall be as:sperified ia the indivicuni
conispes-or: see Hil}, -

 
 

orb ettee

DECLASSIFIED

  

‘ Aurnoory VD) q 138A |
py (Gy nara Dac?" poe |

KRAUSTOLMC01425
BEPAGOUCED at THE MATICAL BRCHMES
', ;

 

MIL-B-15071(SHIPS)
2.3 ‘Pipe B inttrnction benxs.+
pam 4,41 Gontentn- Type 8 instruction backs shall conti tha following information as applicable,
Y presented ims jagenl arrangement (fee figs. 4 to 6, inchuitve):

NOTE:

3.3, 1.2. Posse “Thin

  

 

(2). Tike cage {sea fig. 2 oe
(bi General dasa (see 4.5.2.2),
(co) ‘Petliyet-concens, isting all dinaions and: primary, and picondary: snidivisions
(guch-/2s-enapmrs, aochions, até} with der stresponticy page qumbers,
id} ‘lst ef WMestrattons and-pienn: “spaniivicg Uthas, 11 suse numbers and pages
ua which such \Wegorationg appear.
a Sicfocimasn (noe 4.9, 103),
(} Demited description (see 2.9,1,2).
te) tnrauiation instrectynns: foae 22tit),

 
 
     

(i Principles of mporationa (sex 2:2.%.
(j) Oparnthsg wserpecions (seo 3.3.1.71,
&) Malntenssee (see 3.9.1.8),
(2) Sert= identificaion [see 2.0.19:
im) Grawings (zee 08.116 and 3.3.2.4
(nj tdemortnaum egos (see 5.0.2.4
Alihcligh these. reeuicesid ead ace. gest applicabla | to. Instrection Geol chparing'spasttte -
“aquipment, - i " stilt i posnibla tor apaerpttion bodks. sovertig:
‘book: covers. 2'npsten
vsabie, i hacen
i say. 7.
a at, Pi ew ae seer

 
  

 
 
  

1 General date Tats sivtaton anal coda Ga Sar a te Zoi ee

ja) Sakary-tatise vier 5 High: voltages or apscial hazards are involved).

) Camporin: tnt
Seercrrpliaa ot 7 cher”
Navy type Gesignarion,
Navy or bureau car agency stock numbor (tf available).

Simensicns.
Worse iwith 0 sthokt poking)
} biel poou reer Gabiies earl Sat: ‘al 4] .
iS é harnetorisp ion, “_—

(a) Biderron mbe-complemenn”
@) inet nase (iF approprtata).

divistan aba): include
eee steer ae

 

cule fd atte | hatin

es ASSIFIED

ee qasa
‘ By oe paeD LOS |

  
 
 

  

 

ce ees dees eect ooh catch ‘keen pexpiain
. Whon the text centins technical tern pl simergs gna

KRAUSTOLMC01426
REFACDUCED AT THE NATIONAL ARCHIVES

e) e

 

MIL -B-1507L{SEIE3}

 

Miya. Qeptos-ot MO Mary incduding-jaint—ArmpNavy and intiomeF MMi b
iepadvicaticns) an? Navy Deparcent ancetticoticas oy be aptetiisea upot nonlcartcs 20 ‘itt Sureau of

igh and ACHOUTEE, Mavy Department, Wasningion 28, Du 2.) ‘eeAp tint Setivicites o7 the arene hide,
Pores should: nivka sagliennion 20 the Sommurding OHicer, Naval Uueply Crier, Norzele oo
Both the ‘eile aad iganilying farebey op Symool show! be aipylayed when secitenting opiesi}! ¥

Jats Zorce- Copier of Military speciticuhons (ineliding Joint Arurp-Mewz and’ Sap dead M Mtery
Eeublnmen  Gpecificaticnn: may oe chimed uses appitcation ty the Cocsmaheing tanaral, Air
Mareiea Semstand, Bnga mete Als Soreo-fene, Dayro:, bio, Beth tae ie ond uhintifying
or fone wihen-rea hed

di

tldayineg Corems Toprem of Miitary Specifications Urol Joim Army -Miyy uid: mpatiorl Pi Mfinry
eee cones may, be-chicined upes unplicaiten t3 the Qusttermasier Genurat, Sen
ners US) Marine t Sone. Navy Dupsronent, Wasniggien ce, P.O. or the Depor Suartermacies,
Mast’ tha Cora Denot.of. Suppités; 1)00 Seth Dread Strea, Phlacwiphia 44, Fx, Bott. aa tlie ana
identifying number or Bynbos shocld je stpcluted when requesting ocpes,)

22. Soran Baas The iallowing publications, af the issue in effect on data of invitation for
bids, form Apart -of this specification:

Navy Administrative Otfica Publication
. NAVEXOS P~24 - Security Measures for the Protection of Classitied Primed Matter

Fairing Production,

 

   

 

{Coptom ut:
Office, Navy:

Burest cl Supplies and Accounig Publication
Nevy Shipmes: Marking Handbook, pais, >
{Coales' cf carey a Marking: Hindocor. shoud pe couinad 2 irom the. sources given | for oo. .
pomen-ay pipet aS obralninip Specifications Saker. 2a Sientee Seta eta

a3 pores. Tha following drawing, of the lsaue in effact oa date of Invitetion for bids, Zarms
a part. oF Spectticar or,

elem eee may de obtalnad upen application to ths Adminisirative
ss Washingon

 
  

Di &,)}

Bureaa af Ships Drawing
S0203-73729 - Standard Drawing Format dor Production Drawings.

\(Goptes ot Surqmnof Shipa-drawings may be obtained caly upon appliéation to the Bilkeus of Shiga,
Muvy Department daahsigion 86; D.C. Both the tiie and \denthtying namber or symbol should be

stipulated mn coptes.)
3. REQUIEEMENTS

A MatediaL— ‘The minimpin‘material requirements are as specified hereinafter. A good grade
material Bil be used who wher n-todinite, material is not speciiied.

‘ 3.2 ‘WbaeS.- Type A lsstruccion books shall be as specified u& the individual

 
 

 

 

| con (38a
= na KRAUSTOLMC01427
py (By nana Dae ZT 22 |

=
7, HEPROOSCED AT THE NATIONAL ARCHIVES,
rt

® a
f ; MIL -B-75071(GHIPS)

3.2. 0 insereet|on books.

 

 

= 3.2.1 ontenis- Tyee 2 weruccton books ahatl conbiln the follawing informnt(on as apolicabia,

presented in” ingicel arrangerier: (sea Hgs. 1 to 8, incline}:

a

(a) THES cnge (sie Ig. $).

(bo) Generar dinte inee 1.5.1.1),

fe] ‘Table af comtenws, isting <i divisions and primary am! secondary subdivistons
(such se chanters, sections, ete,} with their corresponding page numbers,

fa) Llat of Wustrations ann plans, specifying titles, Zigure numbers and pages
on which such diuwuations appets.

(o) (ereoduerten (s04 3.5.1.2).

t) Wevued description (res 2.2.1.3).

(g) Installation instructions (see 2.21.a)

ih) Adjustments and tests isee 5.2.1.3),

(i) Prinetples of cperations (see 7.2.1.6).

Gj) ing metructions (sea 5.2, 1.7).

dic] ‘Wsintenance (see 3.2.2.4).

(2) Parts identifleation {see 3.2.1.9).

(m} trawiags (see 5.2.1.10 ant BoB),

(s) Memorandum gages isee 3-21.23)

WOVE: Althouga these reqmzements are direchy appliceble to inptraction pouks sovaring’specitic
nystess, auch 22 engineering piping systems, When, an inerruction tack aeverk 2 ryottin
se rpg sae, Cocke gba
Strable te arrange the book in major sivisions, each covering che-unit iso, the major
divisions may pe arranga! by zuh-diviaions, sacs correspormiing te the requirements
“paren
4.3.1.1 Generkl nie,’ Ths division shall contain date such as the foliowlug:

     

 

(a) Satory notica (where high voltages or special juisards are lnvelvaii),
(>) ‘Component iter concaining: . . .
Desc ipnan of iisw.
, Navy type designation.
Nevy or bureau er agency stock number {it ‘ava! table}.
Tlapngions.
Watght With. or withent pacing). -
ic} input power recutremona and beat disetpation,
(8) SAutect design cherecterisiics.
(e) Slectron tuke complemen.
@) Beriai ztmber (it appropriate},
£.3.1.2 Iniredustion.- This diviston shall Includes a general deseription of the equipment, Le., expleiy
briefly wie EG, samresk Is ures, and whac tt wil do, also all information of-2 general charactor '
applicable to the compitw equipment, When the text contains technical terms or terms bot commonly
uead, definitions shidi bo includec,

 

 

 

Authority VND Q7438a |

dein ae

DECLASSIF LED |

   
 

   

| By [Bynara Dae): 7:0 ;

KRAUSTOLMC01428

 

wene

te waters

ennai
+, REPROOUCED AT TNE RATIONAL AACE WEB

@ ge

MIL-#-1 2972 (GHIFH) :

f.tic. Jetted Baeeristios —— ‘Tals civisiew sith sein = te cotstiqd ameipior ot
coniponedt ReTemples fn ADSESTOrIeA whiew Comotise (bt compinte eoumminent ter cnumele, in the
cage ol a Solo 4 Qervice mesh ine gunerster Set, the suresna, (un? gent, ine jeqernrer, thé exccter, and the ote.
yostage remilator, Alloweble clesrances, temperaiices, lolerencan, ate. shell on anown in teoular forn.

 

  

13.14 Installation jnebrseciens,+ This division enal: centtin mathoac at Ingtatianion, alignment,

precautions, TISGHUNg inscuction, racmmcaznuatianh eayaroy anialliag, crourcing, sonding. 22.

24.5 adiumtment and reats,- ‘Shot division stat e¢errnur metrections for the edjtcitment and test
Gm and (= mejor semponen: upen will teralstion er uneer alher cenditigns ouch as atter

 

 

overnaus vAece complete sysies sasujUaUTeNt -nZy jas jure

LZ Peincisies of soershion. This divinon chal stncaiy a Gryet rosumeéod the srinciplns ol
operation tog Tin Seem (Lgstrelend, skerches. cchomatic ooing disgroms and schemubic ering
clagiams te cosvey an tinderatahding of tie fonction aec-opuration =f the -rqumment: Cararipeions o¢
components and aasemblies using plactron tubes shayd prevics an explamition of te alsatrotic eivguits.
A precerred mathes of describing nieatoni girawir -< te present ibe anterptign im actions, mich 25
Srociifier features, power sifpmita, mar aug cednshiiesion park Qin mecnsnica arrangemanis. ‘Mmeory
of persion snéuis be nchioad wiers onan ‘eheonventional ebrebite or wecknighae art niveivec.

Ish Jeera teste + “This atviatgn shall yentain atiapia, brie? une affective sneedelions,
focussing nertall poorines ana precautions tits observed in clarthic, operating, ind shutritg-cown tha
equypasent._ opera ‘ ibe perkortdod In xpecltted,

 

 

liers. operaiions ate 4: a tin specbied sequence, ste; “py -ttey procesten- ehell i
pe vaeth Obararicas.chall be numbéred- in the order ii WAldh thoyere hovered. Charaiyy dita.
whicr iz Sreckemiiy reiarree tS in Spakccing the equipment saall Se unchided sh this division. Tebles and
charts sha be used ar ue presentation of Unese instructions, where varying Sperating conditions are
encowrtersd.

3.9.1.8 Wdsintommicce tures - a.
= EasEl Pes eeinenmide:: This divistonaduntt sovey all mabienance procadurss, me
See ES it Soe Be ke) tnegpaetten ane "aaj uaenuren whem shen be: pértormed suriodizally ami xeeuioriy for tte pure
pone of preveniimy jailors oF ‘raps rent af equpment. Inciumed tn this dinmon-saail ba routine main=
nce check chiirte containing the sollrwing:
P (a) A'tabetition of peutic routing’ miechanteai and Hleccrical Lents und stecia which
. nhovid be'econmplished:regamrly to.insure contlmilly of garvice ut peak pepe.
formance,
(o) Arrangement of tho table shalt be such as to indicate ‘what 1s to be:done, wher-il
"4s yo be done sed flew te de It,
(ce) Brpbanis ceili be pancea upon the ust Jactliies wiih may ba. cerperated in the

| WErORS CUT POREHLS. . in
, fa) Intetuctions shvilk Ge srovided for ine care, mgpection trid cleaning of all gertiacne
(a) Inswrcijoie 3a tabjreation Hat! bi; sHevided as SnpiiGable, ppetersbly x chart torn,
‘rpay BnAall webtligs datelimnlos roparding Jubricitttog secommendod by the mani~
_fkemmeas: due! ypacol Tubricant techs used, logower with specifte tme period. _
‘Laorvtnits. salt ba‘cascribad'by Cov i

 

| Larne i be ease bes Coverniment spetification-mumbers. there sppll-
i _ Bpbia sed by commercial dautputtions.
ig} inscrgetious phall.be included nirénouig the lingoytdnce of properly maintaining any
siitoty, davies, Interiéekes, ote., provided to prevent damaye to equipment or injury
to personnal, i

 

ian RRS DETERRENT

 

ae ee

DECLASSIFIED ‘
patsony VM) OFUBBA |
KRAUSTOLMC01429

 
REPROCHCED AT THE NATIONAL ARCHES

ee eee

®
MEL.-B-165073 (SaIP8)

.

 

 

 

idavicen ‘Seeznctive mathisrancu.- This divigier chsll gover all SirinAlo, peery pormit
Tee 23 sea repiic ur Adjiezments 50 c86 erenponant, auagerabiy or

2 a SO0th
~~ Sancopeareaty ‘od tha equtpraent: tnclvand tn this divelec 4 goalie ibe Jellowrig:

(a) ‘Trysle ‘shooting guides tor the focsHlration of dames ving posaikls semces
ga ‘pair syetesss, orepabiv. cause. Soa inti yerjone Ey remeninns | ihe

{b) orgie jnetructicns on atqual eae fer = jectry
last. teitrurianta and coher ium o serv: ext 4 vecus

ones,
i} aaale Diuatraticat, prccagraphs, complacent HHS esiivs inp 2 mnemm ll
‘piles, zai: simp) itiad Scheriatie Gisrairme of the wigezrie cirtele. asore-
3, whe. ,coilalbed to cthes seers “nay be used Sad rmerred td wader hid

: (a) “Voltage wid resistence Hiagrand or ptabjex for gph slettrqnie ascembly caowng
naecanl-velteges, (ait end without, 2 aodla signal) mad résimarnes te tee rneunert
Ac tha terminals of eich. ube sooget and 22. sthar’ “gigpificant seme ip thie curantt,

- diytator, shall contsis weralltieseten cate eorucing 21) fonwiwad
“aste Cine uce wearable ast/ 2 sxpeneable during norsaal repair | ig daciiitaite
yaady ids aiton of paris tor replacement entl erties ing purperss. Tres daty thall be prertnted tt
cne of the thres following titernate arruageniens,
é z oe ts snreactin ba a eee
teacgreeee oni che deandard: draving Zormne:
the pari {denntiieaiitn:

ee ear ae oleate I all remeival paris
ghallbe Kevin be ef a gmro it h Mtrsinn, range. s4 <p

5 fpr ail SB SES: -
; ‘ i=. Whire: te tnaurietton Gook tanlusius recuend: ape, dene
i rcordance wify ia stardaeg crasmag 1E=e CH SS ot

Po we)
3 i * pain SOLOI~TSTA Ineo: fiz, 8) Maning sil renown parts, 2nd vivre tnly mechan}
Eee etait Vdentifizacten Shai nd wn-tnds Mom of Dierrationss w.

 

iieizoatc cineits. use

  
 

    

 
 

   
   

 
 
   

thsi ct ponderat pests bx accondines with

SLI Te saiy, aamesesabl patny
ier ibe, ageengra Bypipeor een Te [demtana) ath: the pet:

Sera tabs
ee ape oreagirie négon. chmal'be addail t6 t8 thang Diectean

     

the deawings. ‘MWesratons-eanl oaoprépmret fom: a ni te

 

     

DE ct. TSSIFIED

‘ authori VD 114.383
py (Ey nana Dare 09 |
KRAUSTOLMC01430
REPRODUCED Al THE MATHGNALARCISVES:

é é

MIL-B-15071(SHIFS)

ae Bae Rare ts mri tis

3.3,1.8,2.2 Gonbents.—. The parts jist shall comain the following information:

{e) Dist 2 ‘(lusezatlons by figure aud page number.
(| intesdesion, ——"
te? Barts tihbulctlon

(dt Spesini teats.

je) Hemerteni wax af part nimbers.

BBLedelc lrarpashich, « ‘This alyision shell contain sottleent mutructions w expinin me
ielowing:

3.4.1,9.15 Pee tabumntton, ‘Che parts tebulation shall contain the following Informiaiios;

44.1815 abit!

(e} Any aymbéls sad tnescu.
ib) The i: ayitem ot qrcur assemblies in reletian to the complece
7 re wide :

(a3 Mie oF ar ‘ahar rsgeekesen pierddd.co Segregete different: models.
ie) “Gaker tedestiribntery: As maybe Fequnred to.feititete rapid and-accurate
use of the parta list.

   
 

 

fa) Pigure number. This shalt deviote tha (Mustation sumber ‘wharain the part
hes been shown.

 

to) nde wise : Te aval conch thas number covering the compiata main
mbiy 2s iste we be
tc} Narse @f part and brief Sancriprien. = 0 .

Be Husther Cage

  

     

to oven :
th) Actual: SC ec csamtor
4) SN IE iEamAnstit

  

 

LEA O28 Te 2 oe bond: et aa
ja} Pipe ‘tamer ‘Tis anni, denote we usrration dumber: wherert the ae
psy 6 p>}. 3- a
fo) Reference contgaaltcr assiowee’ in toe eee ring diagram.

 

{c) Nama of pate shal - bret dencrytton:
Punerts SE eet

(d}

ho Bacon cf tha part in. -_ ecinponeat.
(9) Jowt Army-Navy cape ‘Mummber (vines 2pplicable),
® Ac Actos mamutctarer 5
(g} actual: menuzeture:'s Service part t nomber.
(b) Standard Navy Steck Number [é available}.

 

matement of ete, purpase or

 

& &

 

   

  

|
DEC en
i authority VND AT48FA |
| py nana ome ZO |
Lee eamiecomccmesse— KRAUSTOLMC01431
REPRODUCED AT THE NATIONAL ARCHEVES

 

® “

MIL. -75-16072 (SH0R8)

22M AL Sogctat tooks- hia-divisica aball cootain’s lst of all special consi supplid with the
equips showing this Geaity, tilt ch: fame (lt, oes, pair, det, etc.}, Cn@erigilon, nod mane
ineteret Ss identiiicatics mumber.

: Srunbersyi— THis letem dal Tier oli theme accntined ta de
parte pibbistion;- arrmaged ime Topics) numerics severe. These: items ah2ll be 46 arranged thet
colbimn jaf the Index-will, give the! yaseuticmirer's parr minigas ena column + oli give ‘tae {Muarca~
tien index namber or tumbers in which the peri acpests. : es

  

hth ‘Tiwaecntvons.~ A daw ofeach” ffih abby sind ui 2 spurts thonent
chad bs abowm, Joaniiliestion: af Qluscrated parts Oi aor wendgeate shell le foothnared 67 Lhe ust of
fy oe wen soicvere which wil} identity al tha parts ie ths group seseeinhy, ASM

SEH yHustrariona of the exiloded typa-are prefarable.. When tht nud eh exploded vitws- is.
nop practical, simpla cose chose-cectioual vicws zy £0 vsed. ‘fhe cresdsaectional crewingn when woes,
for’ this parpore praters iy shall ba npprowed platy or excerpt trons approved plans, ahd choll shasr.
both tae mancizets Sy deewtng umsber ana the plan number of the bureas of agency cont comiataed. i
cave pio applicable approved planin avatlahle, prost<secllomil yews fom jnanuiasturer! st arasings -

 
 

‘may be weed.

232,825 5 “A Agu midnber ape proper: lint tying canteen hol appear with cack Slmpratton: In
the core onea vf gobasdembiier- ar Sn roemnbliea, ine taption shail alzo identity tethcive tie ee j
aumber q@qtho domplate” sndembly “4. eppearm in the part Woulitios.

9,442,308. ‘An wndex. pummnber with as arrow.to the item, part, oe tool to when ot parraite abedl be
aged ta stustrationn., “Sas wen ws eco ete ne cobgonen ty party, tine on xnore

“of wollele reqhure furthar explosion, tis. pirieadry cqpidsivn shall be. retsrenced by tha nia-af minaeras
ony. i phat eone none pea aa

 
 

ae ee pe ues eS oe io miner:
tanec 1 ee ace bbaberics! domemartdris fat) eae

 
 

33. Bde nae pimbers and arrows ghali be used on esch Dlustration 19 idenctfy renewal parts
only.

me — hte division abe some reeds af my of approves exnvings exes esnctt nt
Anmaripnyet

  

‘blocs ciagraaiis 8% pruees ore! 4 39 Beck cbeabis farina

SE ie Goer tears, So ~axploded waver and-skorongs shojkd “

bée-ingeried i the tex 2s close possible eS sibs jordan ct tet ae Troe ace be Soe Dinickms.
be insane Loyd aed Up ba ayauems Show the Wrrtoal nomberwig aan) be inerred'es

additonal drawing a oe dear voien Kar renlgtoe mys capnoore Yall De A where
appllenbia. ~

3.d-d.43, wear sest PAROS. Prive blauk pages shail be \nseriad 21 the end of tha book for

smOmn

3.3.5 Foraai-

22,21 Diyinvenn (chtpien | gectlons,.ore.h2 ee ee
amber OF 3e eas * Baer, OE A oe aes Geer

; r “Sanll Ve the mats divisieu af smeter vooks.. Charters shell be farther

see ats ssetieas ninich shall bo numbered or teltarad conspciliniyl WAS MA

chapters mre \ised, the Sicat pagn-of path chapler ahnil beeraenges na shows. ca fice Se

  

 

  

 
 

qe
SEL ASSFTED
1 sutboriee MM O-OTH BER KRAUSTOLMC01432

 

| py (Grxara Dae ZT 09 5
ape
RZFRCDUOCE AT TNE HATROAL ARCHIVES

 

 

 

6 e

MIL-S-15072 MIPS} 8 :
$25:333-Paeeidenttticortenand-aember-se- :

3 : 1

4.2 uIhi At the cop of mach init-kaed page, Zink witt the quislie morpn, shetl annear a briefer 2
tithe of the sublicntion. At ibe (ep cf seen righi-end pace, Siunh with the outside margin, ahaD aspeer {
the division, chapter, tection, sts., pumbertolioved yy Us tlle. in Some cases, it mey he seceasary f
to brief tbe ttle, r
RE With the exception of Zeid-aver payes und se elherwine specified, pages of tin (ecuruction q
books shell be ihered ¢ Lely wn ine ber igiie carnmar of each sage, vomg Aravis :
qumernizs, ‘The-tirsi segs of canater i or section) shalt be page 1. AD ovd-nambered pages nbalt J

anpoar 78 tight-aond pages. Feld-over pares cnalt be tipit—head pages, and when they are pond within
the vex Lsey eboll he assigned wwe page menminecs, and Hye mernbern shall be printet on the face ef the
sheath Pelb-over asrangemenis sre chown on figure 5.

2250.5 in booss arranged for = system or equipment composed af severai distiscit mits (ase
note under 4.3.1) the pages mny be consecttively numbered within each chapter (er Sectlen), the first
page of each chaptar (or section) being page 2. In this case, the page mumber uhal ging incinde the
chontor camber. The chagrar mmber shill oppesr iivet

tmést.- Whe iayont of intouction boples’aall ‘be mich as to-conperve code

  

wittions The TaAbUty cr Slarity of material presenter. Olisnk pagow ‘and spaces muti be

avoided wherever posuible excep: 29 apealtiad in 5.3121, Textual material shnll os printed on both,
sides ot the page. Diustrations serving 20 msortctional function or to which no rederency (s made ta
Ihe text shall not be used. Partial sage Obictrations within the text are highly desirable, Several small
fllustrmitens cnuy be grouped io form 4 single page a te Wherever possible, Hlustrations shail be

Semi sae a

 
  
 

 
     

resvoduciag thé downing. Whanover |t ix detirabie to ieelude fold-arer papes with the tenet In the front ary

of the boct, such, ickd-aver: pees coll net be backed up with text or iustrations. All drawings whick 5

cE be used for reference purmosas while reading tie text shall be provided with a Weak seation ef le

ni 23 a page nt the leit tans sige of the drawing see lly. 6). ‘This will permit the Grawing io be

ooo Dace cloar af thr boox while iho text is bewp Studied. Drawings shall’ be reorediced en's pege the —
game neight ac other pages i the book, order that all folds ‘will be paraliel to the bound edge of tbe
bei.

  

2.9.5.4 Text

2.9.9.4.2 ‘Tobles and-charts.- ‘The use of tables and churts is desirable, Such bblea sno charts
shi not be claporaré ¢r complicated, and oufticlent emisnilion shail be given to makn: them easily
understood.
$.2.5.4.2 Reference tof - Where refirenice 9 mede to figures, the reference eholl be to ihe -

tgore yumber- pags mimbor Sell pot os used except wher the ilivatration is leceted mare than
thea» ages aye tore the referenen. When referenne is made to items shown on. figures by index
numbers, figzromumaber and uidex nutnher snail bo imdleated ag follows: “Penmove nut (7} amd drive
gut holt (8), (Bee fig, 2a”

TRIAS Wiebara. + Nunibiies fom ons tj aii thctuaive, appears tm thir tart tor the Pexpose
of etating quantities aiiill be ty "Qu, All other nhmberraball be prowa nas nmnesals except whied

thay Aen ueed ut ihe Lepimcing cf a sentence, in witch qitse ney shal be spelied ont and followed.“ —
by’tho numernt in parenthesls.

  

Bp ATI ET Te OTT

. opoeparinsiorstater os win

 

     

DECLASSLEIED

Awhorg VMI TUBE
ee KRAUSTOLMC01433

 

et a tr arta epee se aay ne a ee en

Oh mee en ae dee
REPRODUCED AU THE HATIOUAL ARCHYEE
an

®

 

 

a

 

® §

 

7 WIGS 1ser snips)
cht) Heilérends to mareniats.- Allmatertels cequired for mitntenance noferree-to in the
Anetrustios beat, AH Ds jeprtcants, ‘Soulling miktoxinie, ‘abrasives, ante, s8all be degeribed by: speci-

fientien Milmberdtwbece applicable.

20,.2.4.8 HMiserstiobs.- Tipatrstietis (eeittd gpa  expicded views, drenwings aad:
Se @ Sal: plaminn sad axacied, Thoy abal on fromedizte und thorough compfenenaion
io ahe

S228. Blwtration Sdentitiesltion.— esrrastons etal be, laenicifiet Wy TN gises mumber ands (tio.
gimoeying Sse a ve and, te 2 ponitignnd: tetmudiateiy benewth the uetention, Wheo-
> pamiced ina repre pu dravings ate used-es kiooations, the drawing umber snail bs
sarin: ag yol}'as-the Peeper
SaaS | > Pt fiastratidas sbell be drepered with equipment cxpshie of

segooct al: ari: aml croanty thet aniile®®. altar. Phoraigraphiy be, :
tached 8 ee i ceeeene ACES MEN ee ee eo onbr a3

   

  

. 22.04.52 Expladed plows eploiad ‘Abwit mre dontesble tar otsrring the coviponent parts

“epbjecz, Weill TPamegranns ty whigh sharp conbrast ta aicorpordtnd (0, jamire dintiner’ finite
‘pepapatinn of parcs: may tise bir used for dils puxpore. it ts pevéerable Uist all pact bé:gmplogied pa
Yeu tanethonnl ade,

22.2458 sicbirtas ibe: fig, Ske. QFOTE: this parsgrapa: does oot perinu 2h kadheedstlie repto—
duction of SIaMNe approve: craennge nor io-pertions of those chratnjp ehith omy be extracted and
uset AF apace eae Ana. BOOK, F

 

RASA! sen 3s on City “vhs e. sit icatadbaie loinins 3
Fédlistic a= nivethle-widhekt atgemrcice. Cones eet ee norepect paste tk
Tond caczumelyesrxa thih methbd wifhent ehoannyy Boriceabln a

   

 
 

R248 esiivatacdicieeiiuleneiSsaceatlesintt tetlions, reprodéentions of
acsdge tie wih toe Sertches ap be prepsrost wity'the du: Tonsley id. model
tha fora of tho rdawtek. ‘This rencextn Bat behest snide. F Fuery treihend lines,

Mia ee : ‘Slusk ehalf be ured tn cask areas

4 a
te increase sonkrast and ‘Seaplite the ‘Sketch, Thiet eae fe cutaway Views, expinded, views und eross-
Becton VIBWE,

 

 

 

 

DECLASSITIED

A scuctensit ) ATFABEA
EOS | KRAUSTOLMCO01434
TEPACOUCED AT THE NATIONAL ARCREVES

Mib=5-=15071(SaP a) _

 

 

“29468 Color.- Colne shalt be used dunctionaliy where aecesnary fo show nigctric ctreults,

the bow 2 4 wawrials, achemesic dingrams, qgerationns : diagrect:, ete, Unesyanrink color snzlt not be j
zsetl. Bogigrounds mocnlor Hols may bo geed.ta clarity ontline 2ketcheas, but color for deeuration is !
not desired.

22.5.4,6 pidekng and referersing att USHA, -

 
 
 

4,.2.0,46.2 Significensfesiwres or cempennntc ef fiestratiovs sist 8 idenctiios by orief epplicabis
apmenciausre with serows. Index sumbert sig oa toed sie usarenens ve bobinexery dagens under
[he 2xevch or pact only einen A Lextrnine: ay Shoe amet ts ft geotuytbacesa) ao rarer.)

3.4.2.4,82 ip order te asinire = clans cetilinun of Tine: where they cine throum: iqet and cark
arons, arrows (leaders) shall be arawe in flask with cag acme qurlined un ufeite. The arvewnege, Ase-
ever, ‘shall be completely ouflined ip white, The dnekmass wo arrows shit bo unifies, and ne greater
thnn negessary to indicate cleeriy the dastrad datalla. *

     

La2462 indde references and leteriigs, nomenciuture} shalt be planned to reproduce upiiormly
a slze pot iss Uban 10-point cgpe. Shere indax quainers are fied, #826 Waste stom abn) be panied
sumbers | angimied conseculivaly, starting wiih nticnhar 1, wkeept a5. opeedtied

indepaxiently with Inde:
io 2.2.2.0 LS), dad 2.2,2.5,2.2,
orca Printing shall: be dinsa by. either athine, VWihegranls ar 3 tlarpretit miithos, and

 
 

 

Bite
shall be of es ality wo'fizat—eines ebmimercial werk. Copy may de type-set, are eg oe wey
arcttog with p. cd lypawrtinr. in gecarsi, type-sitocopy ls geared “With 7
= Sqnune: imtyle of ‘(o ha w26d) Rowover, shall
books oes peonieed, -tie palakivd: eoats ofthe the
for earlinr beoks,.otoi;. ee ese 2

     

eoripts ‘tt. The bixvese concerted may cequast date Seth:
the ceneraacer to gunctnaliake the molec of: gemnonttien canner d femal dnmitebie.

nee Rly “ = = Mie tet suey bo Ayracieet tafe Shttra of i thor qertiond selon”
7 thew cn 2qures 4.nnd > fe pretend; Sie:

  

arrangement
snk a. ion Sigsre 8: “Right-harad marsim shadl net sdcessdshy have
fe oo sree iskan to prigare = genscally wnlerm marci, The mike of the page
tbe a ee rt ceall be roms goncbo én Dab AiSe0 oe pages.

1236. = ‘Thaipzper (or photouthegraab:c vepreguction thal cn profambly
a8 by 28 ‘Pithorfinish;, fer’ Astiorprem £8 by 38~70/500-hasis tuil-fisahenemsi sec.
. way 8 covera.- Covern der Bonen isa wan 1/2 inch thisi floua cever? shall bu of the beinvts

 
  
   

 

= tmaterial, Séyecs ior books gver io inch in ihiwkness onal) be shady

jlo dontd covered wilt a black tatiricotd siateriel, amight f-1/2 19 7+i/i ommten ger squars
tin cloth), The covers fail be uuprinted in gold. ditees or Ahaosech dolor with ing yaorms-
mr shea és figure |. Beekboues ot booms over iff teen tn tadsienaes ZpAIL be ippeleted with sie

Navy idenriticattes (WAVSIIPS) amber (ae 2 3.2.2) and (tle in artes

Noo Cornea for bodies i/ f:inth thick of sire anadh haves Sending cianige: a suet
rka(sting pts) ‘movared with 700 Soe tabrikeld. ox besks eontalmng lags than 26 pages (25 sheou),
eplit-type ' Baereerateses ste fe wachere iy be aned. “ALL meval paris shall be ot corrosion

oy sae a ir meres resistevrravicn. Under thy tanditieay ime parts rint .
@:

cif chon ‘he binding stall shall be Soocelnst usin tare WAL Gsbech snalthe: yreattss lum extras

 
 

regyatt
‘(ato G.2,3.9.1) tunl/or the Innbrucsion bow, Ya cf ouch shicumens was the sdoitton of <a Siok dreuld!
maka the final took-contein over 400. pagea, Gho paris Ht sll be Sous tn aAnéparnte’ pum wlth
approprista.calernace en Fach. enlwna nz to tho dontent of tne other ‘volume.

1e

 

      

DE CLASSIFIED i

4 Aurore scp MND TY BBO |
\ ge{Bpvans Date PTS | KRAUSTOLMC01435

 
a WOFMUOUCED AT THE PATICRAL ARCSVES:

is.

& &

M3I,~B~i 5071 (SHIPS)

 

 

  

7.2 Greely. Covers snall-clightty overlay the top, betom, apd right—nend wages of the
prezimateiy 3/26 ison Gutuide cocnere cf covers shill oe etighily sounded.

By 38 Identifieattan.- AM berks ahe? be |dentiiied by © Navy idenitticarton gummber of the form
ae ‘yy \sSHipg atesload” (ee gs. + ace t). This umber will be susigaed by the burenn or agency
cencervad usen Yoeuin? of the copy dubreitied ier Duress SP agentes Snpaevel. imuryent cases, thir
mamagr aay be obtained py a yritten reqysst, nomauning complet hizerplive tom of the sapdb.

wa mumder thali ce ympriated on the uocer jati-nund corse of the gover ind usper-nebt bane Berner
2 of na) beaks pricr to Cinirtnarien

Backs somes insisuction homes shall not be copyrighted, ‘The. burean or Agenioy. concerned
the right io ye rapyeducea in part ot vy culiraty alt lauenetion beaks procured

ressry raprexiiece oy Mah =e
under this specitiicatior.

 
 
 

     
 

2.3.2 Bbcubrityelnesiiiestian- Unies ‘ulherwihe speclites, —Yesrruction heota simi be umemeatiied.
12 Posed SeETMERET GF secret, norientton a shks clumhification stall appear on tho tron: and beck
corere andeach page of inp ooaka 2s.shown on Ggwres] 20.6) fnctusive, Contdenthal and aecrex {gocrun-
gion book? shall te marsed 2th consecntive sariak mmbers seginning with mumocr 1. Classified ‘
‘Angtrsciion Sooke chal) de prepared in accotdarics, wilh: the. Rawy Handbook security Meaisres' icr the .
Prae\tion cf Clasatlies Prise Matter During! Predugtion (WAVEXOS P+29), Particular care seal be
sxercived to msure the security ## cusenified-smutter anoring the prenaration. Receipt cards zhall ts
proved ia cil eopiidentini and secrat cooks, gach cara shal conimin the seria! munbar of the book in
woieh af (a \meladed

4.2.6 Mathes of approval. Fricr to erinting of fina! inatrestion pooks, 4 complete text inciucing
a lyst of wr iieeeeaoes Whorrszes, axpioded views, drawings aad sketches) shell be oregared ond :

submitted i duchicate to the buraza oF spore? ecceerned na thu Governmont urspector for appreval
enmem of Navy scentifieatitn (1 AVSHIPS) number (hye 5.8.2.8). . Every affort saall be 00s.

 

       
  

 

and as
to subrrit-tnis eaters: in ampie tau ie permit approval os printing peer ve the dallvery dmte of the
aompiment
2a,8 srain hilton. TWp-tiontninlde 203 én
; pages Seyoring all cnénges: 3b iwarnice peried eigiyers, 1
z ‘chalk be:the sain ug the qunctly. ltrs spplinanis buoks

. Sader. Hew pliges hall be:ideetitted ums the tellowing seen olsste ni
thu mnding eaga ct the pasa; on the feest line, the wnt Wow’ See ;
‘oahas, md oo 2a seen line the month ant yee. of tsoas, A: sue
2.4.7 Time sitelivery.- Unless otherwise spuciind, ‘usurugtion beoss znalt be-dalipared with the
. ‘frel win Go nqiipmeent sipped. final insiruntinn pecs ore nopavatiehle eb tbo tikes ad doiiver7 vf tbe,
cequipment. tro cogtes ot an ailequace prelimmary.jmetriction hiok (ces 4.2.8) shaltate tueniahes to the
: ‘Governmeat Intpacter for thinment wit mick Set, Jy alh.cooen whiea praiimicar “pocks: are feecished)
they shall pe repanced with dine] osoke qwithin BO cays. ; =

I 9.3,8 Prelimiuwey truatrocrion bodies

[ght Garersb if Wippeure loupdarthie. to: produce final: label Sh hikes bythe time thé teal
production oquzainem, (e-rendy for delivery, the cuptractes all Fequant authority of the buresn oF

 

  
 

sageney concerned ig furaith preliminary ins pette ‘pookr,
2,9:8.2 Method-ct ;+ Phe procedure described to 3.3.6 shall be followed for approval of
preliminiry iumruction oak, W-the final bacic pes not been approved,

 

 

a

    
 
   

DECLASSIFIED

\ pe (By name pater POD i

 
4 RePROGUCEN AT THE NATIONAL, ARSIEVES

3

ee (SeIPs) -

3.3 BS. Pr ‘The toxp way be printed by any quick, economical method, such as multigraph,
mimeograph a santhenL, o4,

3.3.8.2 Contante.~

S25 Tre -Proiimmary etruction books snl] iackide the complete text ag it is submitted to
tho ‘bureay ar ar Aginey concerts for tppromb Od ical ingrzumticn basics...

$3.06 Moseastock.- preliminary tnetcectter: boo ural 2 edntefA a coliplote (el of the era
then which will ihe Asks Dace, Af the Hnel:boen x te werlnde tae atin, 7 i cable cf we

tor sydzcply, And {fany ero os ths demd-sre not-availeple euon the sralimatnaxy boot jn ‘cena share
foreword thal) lint nl items whith beve geen ‘omiltes and-ehirk wilfappess in the staal boos.

T3207 Bool identiication. Soce identlication mimber shall be stamped on all copies of pre-

liminary iuntructios. beous price 40 cists tbutior jgee 3.3.2.3),
53.88 Givers.- Cotere tor prelimiery Books sbatll be ot-luamt 20 by SH-U0/ 600-basie geky
antique tinish-cover stock or cimiblir contertal, balkord toh ith the ite and other panting! informn-

Uw on the ever, his inorstation shall be sential! sth chit whtelr =ppeax on the inal book. ox.
cept thst the wird “preliginary," shill wppear olrectly 1s brent: ‘at the ydastyleatlan heber see 3. 2.28),

3.4 Type t Smnitruccion. bookis:=

2.41 Goneimte.— ‘Type Miiteuction book ‘shall conform'td Z.ivextupt thet 3.9.1.2, 24.1,6,
-f SSbg ELL 206 3.9,2.4.5,4 shall notmpplp. Additional Yequirements are spaniied tn

 

 

3.0.5
3.4.8
3.4.2 Matstonsneo:=
SAA. Bete argyle ence ty seit pr N aK = impo pee
bey ee a te moved Oa mppuicali pet Si sie
ieation shall be pry segpplicdtis, peiiersiiy i titks Shion, ast
Thniineurer, togurher an: tire j

“7? partes Thtsietone oa Sohiri
tha: type ‘ct’ eee: rrecmintnded by
Leas ae be ceneribed’ by. Gepost Ujestion PORE: eer, ppeie ta woe :

   
  

  

ree ‘Soseiabteald.- Maintenatice instructions shall cover the use of spectal tools.

Bes! seen Mts divisor shal contain-1dettitication data covering a2 renwal
saute eas teg-whleh kre wesrkb\e nnd/or wxpeotable dixing normal repair) to
top ilitate meady Useaasfiaation of parte ior replacement nad crdaring prpanus.
3.4.3.1 Peirtg ust. Ports shall be“listed aa follows: 7
fa) Nama of cart.
‘) Humber required.

| (¢) AGtiaL pociiciacturee’ 2 nome end service. part ruzaber.
(d) ‘Shanted Nayp Bock Number it. avaliable.

 

 

KRAUSTOLMC01437
og REPRODUCED AT THE NSTONA, ARGAVES
Bone epi Me

inte . wee Oe

® &

 

 

== 2 YTL-5- (S071 (gus)

BASS Parts, Ginstrations.= fview ofeach sscembly o> tiubdesenibly or componant parti

‘perio abil! be iaeilttared by abe ape of mumbara mhieb aul

WWnspations of the axploiad type sro preturible, When tse ise
actic eer crodi-soection) Tews. maybe usec he crona-aectitaal

iit purpase preserably shall he Approved drawings or, excerpts from appreved

   

z i 4 atiow both the-mamidzctirer's dramas, sumbor Sed the’ arawilg ‘latinber ¢: tno:cureay:
or agency conceretl,. In causa no wpplicahin appreyed drawing ‘4 uvalinhle, rosd-cestionhh yews fran
_maizaa “ a RE ny. be vaed,

2,54 Sonreara.= ‘Type D inmtructipa books shale consist of manuiacturer’s standard commercial
instruciitns mod parte iste boumt toyothns.

3.6.3 Formal~

+ othe. Caverd chell be of a dare chien tnipragnatdd pene aixatter :o fupont

vont, - ‘The cover abiaét show name-and model of tie ‘couipstent, mbuusseruter
ime and oddéreas,. Novy. Yowy. contrast arorder number dnd Wevy identification PLAYSIPS) number. Prigt-
Sse oe comeing ars Covers shell be-A-3/d by 33 insnem fex"sik books! of bist, bisa

 

bch: Birdlngs- ‘The booke and covers shal be gound either by stapling, stitehing or by use cf.
metal bincing, ;
9.2.2.3 The requirements spectied in J 208, 19.2, 2.3.4, 95.6, ane 2.5.7 shall apply.

   

 

 
     

mt S Borbest ote = Bassin bolts spa) De ‘ andes to dhe be
grmmonoany spproval.ana aaciganent os ectentien AVIS)
cot abe omy SAB Booey Query offorr chail'te finds to oubini: hid. meters iumpletime!te posmis

Sl io wae aaron

; né Jaiidnsihip ball be of ign suillty, Gdimparsnte bn beat cpmepllation

to hipigrarie commigyesss inexrucnion Doni and /purts-cnmloys, Copy
secornet eee ene ren cores tha workinagsh\p anail be smusitctbry
to tha furnau.ar-agemry

4, SAMPLING, INSPECTION AND TEST PROCEDURES

 

4.1 Tas methods of 2pproval are specified in section 3.
5, PREPAMATTON FOR DELIVERY
S.1 Dasicwrine.~

$,1-1 Pent cimmestic shipmuite. Coxnmercinl paciaging will be accestable,
: = dastsytlin books: shall be ssilivicunliyr peclugne tal tertiog In
or wD mae corned tn wALerpredl paubec ther puters! of ere Sree torniorm
: a oi or hetior’ af ification TAN +P#12t. ‘tho Zeunitt and: clesures-ef sipalopes sad
serappers shall be vealed. with doheslie conforming to SpnckiieatlunfAN-P- 140), <cere shall he
axerciad in the use of papers onyiig’a inminatioen of éspim}un: te" prevent o deldseriou effect on the
DOooOKS.

 

®

 

 

 

—SSFED I

Aulhorly oud TESA

; By (By nares Dae PEED 09 |
i ean

aoe eat

     

KRAUSTOLMC01438
REPRODUCED AT TE HATOONAL ARCUVES

 

MIL=H=-18071/5MIPS) _

3.6 Basking.-

5.2.3 Foreomestic shisment- ° sud]
phenea 2 oleatod ,aind woon! boxes, or wirebeund bozes contr ming 1 Specifice-

pErered
Hons [SM-2-105, JAN-P-i08 ‘aad jan-b-i0?, respectiuely, or Iz suitskle-siyle corrugared or solid

‘berbcerd paxes coninrmunr te the Zollowiog sagmremenis:

eet commindity, packaged as specified tn 5.2.2 snail be ®

   
   

  
 

Men” sem fo

 
 

mime average ¢ >

iy : . Snide imengiong 7

Powis 4 incnes t

Hl < tk ‘
4 25 : 200 ‘ ao t
2 as $ 2m8 . 16 i
‘ 3 o 2 = 5

 

Eoitem Msgs at sihechigard bait he: nesnsit ym mea “tes sneha ambealit: OF. sotaleatiahed, Ter Des
sealt Su peabad, utitebed, ar saped, or glosed py'p cbmibtiaelas: ofthese srethous. aM gummed
inte Uf fot Lees than 21/E-inen wicth,! gO pound shidimam basin weights umd: Each-sbipping
container cnalkbo-ined + with = sealed saerproot bas rode’ Loreds
tion JAN-P-i05. Tee seams and clocures chall-ce sealed:
ten JAN-F-140, he rsss cine gh cg: boxes ot wend, ct
156 ccunds. .

  

 

 

 
 
 

ha =
packed In ood Domes or suniad: a ;
Fiv~D~108, spt eraglanbopirr ant guniers sexu

63 3 ce ial oth eonmrnet .
peclagas BSpan cxmanace an = stad coeentrcianeera iats e .

shipment - Tn oublect osama packtes ne erect os and.
Dera, cater maine 10. é ‘ -P-105 and

& NOTED
3.1 Oeticring Kein. - Requests, requisitions, acbedules,; and contracts or ardars should specify
the following:
fm): Etta, paneer Fe ane dacé-of (hin ‘dpewifichtten.
a jun Moly ected et Weed).

‘oe rr, hb
4d SRST et og smu tes
jo ther pacricnber equipaer,- sm, 2s tabrotion oe eee .

  

‘toy. pawers elaunification, LU seqnired
® Wietas mane ations Ua shad Yip Sonaels Ge besrvoss slapsaest
(a) oie ol of Seeseetie books required (zee 6.2).

 

 

DECLASSIFIED

! Avstboriry MND OTS oe. 74 38a |
py (Sp vara paeE 10S KRAUSTOLMCO1439

    
 
efrnooureo AT THE HATIOMAL ARCHES

3 g &

 

 

@ NOI.-B-18071 (SIPS)

$,2 Instrvction books for stock ‘nhenld be specified generally ia the following quantities:

 

 

‘@ * Numper of equipments + Number of voples q
ws s - 5 = = =
. : Liak ; 25 :
i 8 po 2 28 plus © per mnipment ¢
i 8G en G30 Y SO plus oper equipment :
f Crear 050 ¥ 20ac ‘

 

Belk copies of bons firhisnec for stock shoud be shipped ta:

Conuanding Officer

Ships Parts Control Center
Navel Seopsy Depct

Steck Scaurel Department
Munhenicsourg, Pennsyvisenis

G2 Coplea cf this speciflenricn may ke Sotaines vos geplication to the Hurenn of fuppiies anc
Ancounis.. lary Department, Washington 26. D. 2. exeape thar actinlios oi the Armed Popeen mnouid
qaann.apglinsiion to che Covimanding Cicer, ‘aati Sroply Canter, Noriolk 11, Va, Bath the titin end
idoretiying nusiner or sysaboi should be aviqulated shen requesting copies.

 

     
  

 

loticg.-. When Government urawings, specifiestions, Or other data are uped for azy perpese other ;
than T-eapnection with a definitely relazed Government. procurement operation, (he United States Snvern~ t
met thorby mance no rogpunsiblitty sor any cbilgarion whiwesver; ang the inet thul fhe Government :

may hate oxonlated, firmahed, or is aay way 2upailectne Jald drawing spec ticazous, or iba cate
“es tg och to be cegetdnd-by tmailtcatton or cihersnge co Many mmnner licensing tha holdes os any oer
B parson oe orp zt : tonvayinig-a rights c= pertilssipa to inenrectire, wie, oF Hell any patented

Fo re a ee

yaa eee cae) sere

 

 

  
 

a hel a =

 
 

DECLASSIFIED
Authority VND ODN SEA |
{ By (Gy nara Date” 12 S |

Oe KRAUSTOLMC01440
REPACIULED AT DS RATIONAL ARCHAES

 

FIGURE 1— PYPICAL COVER =—

 

  
 
       
 
  

BUREAU OM AGENCY IDEN TINICATION AND =e B
OF PUBLICA TION appears i upper ieft-hand oe
carner, set in Zo. Stymie lignt caps with
Suymie boid numerais.

SECURIT? CLASSIEICATION (Gee *.0.4}
agvesrs in upper rignt-aand corner, set
in lé ot. Stymie light caps. (Becurity ”
Classification in this case is ‘‘Restricted''.)

TYPE OF BOOK set in 24 pt, Stymie extra.
boid upper and lower case.

SPECIFIC TITLE ge BOOK set in 30 pts
Stymis extra dbeid ¢ _

MANUFACTURER'S NAME AND ADDRESS |

MANUFACTURER'S CONTRACT NUMBER TO
be set ander Manufacturer ‘gS name as shown, in
1€ yt. Stymie lignt. upoer snd tower case.

SS Sas — MANUPS CPUREE'S BOOK NUMBER OR IDENTIFICATION S —

NAME OF BUREAU, NAVY DEPARTMENT, WAEHINGTON,

D.C.. te oa sec at ratiors ef mags in 12

Bee Stymie light c#os; letter smaced and
separeied 2s show.

SRCURITY CLASSIFICATION (See 3.3.4) appears
in lower ie/l-nund corner, set in 18 pt.

” Stymie Hsht caus. (Security Classification
in this case ts ‘Sestricted’,)

NOTE ~ ti Stymie is not available, the

i : ioliowing faces may be substituted ty

‘ this oréer: Beton, Girder, Futura and

: Kabel, Weights shown shall be maintained,

 

 
 

  

DECLASSIFLED i

Aaunhoriy ANA Q74332a '

! * Deu 0D j
| | ny Brana Dae: 7:09 | KRALISTOI MC01441

rt pn an eee bes

24 goeree ett mae ree erp ge meee
 

 

 

 

 

1.2 Cities. -Seritee monica toot tefiSting come —,

: ‘Thoms JA moe A haps manual Savering family of enguisment
- etiam ats eee with oan ade ptt
onosts. ad bianikcs,

‘eorapleing.
lease Banmical - <4 Renee Sonam S Pipa ean: ection witch
5 RA ge, Ee aaa Coben “ee
a 4

3,4 sms tiflonlay domngitt, of fhe, ines in mts nh detec tepbettea

 

 

for bids, ion «pitt ot Gs specitication to tho-extont specttiad Herein :
SEROMICTICNS - :
x ‘ . “a
WL -peobs — Demekec, Mittcixienl; a dinment : :
for Newol Bhipboart Uns. = i
E = r

 

KRAUSTOLMC01442
 

 

m2. ih Case 2:11-cv-003718 8-ER _Decurents— Filed OP/MB/14 Page 97 ani

MIT—AS-7 erg sy
puEaceTats 2
Sea a, meats ee Pe

 

{Sp
marge br: ane ‘Srecia oy tid conteoctins

   

_ sve or o sen cep wag caer ate

ietioontt ess.

Rite:

 

 

3% oe ’ sti ss “
coarseness ee }

 

ey
*
: ‘
we
ey Date Getetptes “et eee 7 ; :
pel ge oe eer Fa tye a . us .
v

iy
|
1
yy

 

 

KRAUSTOLMC01443
Case 2°11-2v-00318-ER Document 6 Filed 02/16/11 Page 28 of 46

 

ALLS Once aprmoval of tans & matiantie orvtie’ dime uarienie
is einen Ree eee: hades gennied fer 6 peiienies
= ae on bs atahion innemcton ee inte), Hie banin mannet

           

OM a ee Hage
At ee

at meee

 

 

 

 

 

KRPAIICTO! MCN1444
 

Sixx”

"he Aeta approving sottvttien may dhinin NA VERES numbers fou He Hnreau
as ae dig ta alae eal .

 

= . Cite cee ake oie BS

 

 

Z oe fie ship opplicabllttr end conivact or ~* moo

S423: Bignenfiess of fie mofaod nagd fer, aoe
ipa ea ae dats, AF Hit one ‘

 
  

Se

 

apo ndietion _ : gates te cae ee
ps co teae 2. -

 

 

.
ar
a
'
.
ts
ge
|
be
:
:f

 

 

 

KRAUSTOLMC01445
 

~~ > "GgSe 3:11-cv-003 TEER“ DecumenLé Filed (2B Page 30 of 46

 

 

B.2- S.3 Sequtmiation. - ~ The" Seam montis eieith comsbst- ot te totkowinge ~

 

    

i’ : ie) Cover st ister ‘
debe A a 3
le} Pablo cf extents vo ;

. : case ag zi st t .
2L5, 22 Comerami iis pias, ~ - ie ctiver tind. pomiats thie tizamitiom, :*
anges ‘he Ble enya ae Siammtce maremy abel eiiiioeart ke Semere 3,
hte Syne ‘und mownremens record mere, he sacral a
ext rocore: Tage 6 he the. cet page of fonteesitiod muimels
one ahalt saline fis tete page of. ianeted maninitmnd. sited’ conto
Bgura&* .
BL ERE Idiot etwattve. x ik Lint dtetisctive pages sig be Soe fa

‘agindedk in oe > fae Mint ot effective seopae tall be
Factnaent Suvotome Lots Sip List of effective panna dhl! be moditind
conn selina eee aie nian a S

 

 

 

 

 

KRAUSTOLMC01446
2 ad ae eel

 

 

 

Se ene wien Bast texitchinins turds te Bpcabcts nok A
eoommamonily: ti ase defititons: Pt ERY a PE be-incindéa, ~ ‘ : . i

wee

 

en
|

 

Rn ee tl ‘
t re ae

 

KRAUSTOLMC01447

ee gab ale ert eat
a

 

 

 

 

Sr ee

a
dl
a

Case 5:4 4{-0v-D0318“ER Document¢—Fiied- -62/4641—Page 32.0145 went
é me % . {

Si9 fastens = insti‘ netione,- se soeuey moet exit tie ‘ :
instaliation arammngs seteplied ‘Gn necomiance with, g
strli consist af metinas of fnsbelinHore ae

exatinn of i packing
i

as, j

wocpceeeett t ee t i

ij

, j

i

fo Ge talioeings

nD vee Beating abate r way terrins
fa Reso temo oh te of epemene) anit to, bio ineanded-an the ebints:

ao ae nave neeatyarr inetuctionn pheli
eae by cime-commpemenin Sor tw

 

   

Sortewa by:
;-=p-

itibanonns: Merin-
Bopropelars, ‘bub niall nob be Limlbed

 

t

on Eten oe

ee teelae

 

 

 

 

KRAUSTOLMC01448
 

tb

Case 2:1

ti- -cv-083 34 8= oi

_Document A

Filed 02/6/11

Paoae 33 of 46

 

 

 

 

. tmias oe om ‘fpepection, ens Soca a Fe
I
j
|
|
, 7
ate, zs a _ 5 = —_—_ |—_{-____—______—_——-

 

 

 

 

KRAUSTOLMC01449
Case 2-1i-ev-G0318°ER Document @_Eiled G2M6/11_ Page 35 of 46

 

 

 

 

 

a

 
 

KRAUSTOLMC01451
 

 

 

 

 

       
 
  

  

 

 

 

 

 

 

 

 

~ Case 2:114ov-60348- 6/11 “Paas'36 of 46 :
. + RGF Menten, 2 Wenn olma A cimsinth Soreptins at
oe etians B mmmat whieh ie ai a ; o “3
to the 0 a eine fess eee bie. in'tin entinety F 4
+ » sopal ant peormeniaae ecard pay wt cay See omnes ge te
2)8-Revittions, s"Revisinos t9 mmminals wich: have ‘ *
‘iabilimtseabaD os peeyernd as folios Teoh ees. |
e | Repos rs pao ih sees : .
ve 7 inthe: 2a i inn oi
ti) Bagtaa pean ~ Raviseti soe oe .
Wiiey cihouly ha emGR Ee
Se ee aren iainaiexy SEK ail bo i
. a by te wenn .
ae ey ee, cr ina aiiesaes sean
ge" eoiatacieshinren ~ BD, ee, ‘
hall insiod’ fos wast Sew", “xevinne a r
ang gimme nemac,: “
= i Goin mest ete ath be i
mid. asuboomiene of cbs Chimes nemibes Eps.
focwmrdllng inte ste fo inginda the
dalivery dhio of the tual copier, eames Boe copa el tha entimated
- 9
7 _ : - a
{pemeeer— qd .
. |
|
f i
f
|

 

KRAUSTOLMC01452
 

 

é 2s | 1-cv {-cy-00348-ER—Docsuments— pled (2a Sage 37 of 46

 

 

B

 

 

 

 

 

 

Shel

4
‘
fi
I:
* ’ ~
- - t :
F . a : i
: { _ ——————————— t —
7 [—
: - 4 = :
7

KRAUSTOLMC01453
 

Case D1-evOOS1E-ER Documents Filed 02/6/1.1_Page 38 of ag

 

 

 

 

 

 

hate

ea . ate store
_ ~ Ae) esis Ge Sees eh ba im th Sl :

 

‘ tinma ah % 25
¢. 1 26 to: 28 2 Z
: (Mpmaom ie

 

‘Be Se ic rycen the commact ox olen farhe:

       
 
  

ae

ADEr OTS! si itomrminet xaccmt p ~ Thi
ee Tare ae Er oa WanetS aon are etnal, a

ee Sate

 

'
pS Sts ae de
re ee pees

 

 

 

 

 

 

KRAUSTOLMC01454
4

 

316-ER Bocument$—Flise 0246144
Gase 2 as “Hood Torey DO hers ; 7 ptt

 

Doge 20 of AB

 

 

 

 

 

     
   
 

 

 

a a —

 

KRAUSTOLMC01455

;
‘ ori : 7 “ . :
‘ Bip - . . . ae _*
u : ae
x A
«Sats sp tape mineneen &
: "ga iii Aumintenes Broa shibi Dalen: i Bail:
dn. the conitest or ornss,, ‘distslanticn Taio
+ -gomeidiad, rexttmted, canverted ax otherwind reader for.
eR este Een Nee He See aE aE
i
; |
s . i |
“leg hel Cntitvenine seranede thy, = <csat  eprtins - 4 :
i = ames. fig é a i
Soc ee ec
Sin ie ae yo ie Sey ae mab teens tobi bem ster .
; Pr are tee meccesery ic caieeink seein! er yhoes + con :
: jen 8 Sorihog somscermonis. ore j
' 42 teepdtiio, aie ets nbs aden du comets ;
WiEh ther # df tiie mpecttinatton eae toe cplaterne Hib eoproved [
i oe een bor mites than. eson etna Bs pment; Gisuse ee
3 2 sam tt an: 2p, sm & 4
wiay bo slliisemt 3. er | :
4 } ae, |
Case 2:17-cv-00318-ER Document 6-. Filed 02/16/11 Page 40 af 46

 

 

 

- =
“Heteumrermrdeescusicaaionbail— == 7
. fi
* . ae
. .

 

 

-e : eae B ces

 
 

Bh Midiaae sedan ve te
ftom anblostd, aimiept tee ahitionans ef en individual dupe or ce bene eee

 

upper

2% Be ie seaik x & co ssc ‘Bags 8 : .
, HAVER cose & see tio he ie tek A ot sob ae boniziner shinmtatg) aor

peerntine e eee

 

 

 

 

 

 

KRAUSTOLMC01456
 

 

Case 2:11-cv-DUSTREER_ Documents

Filed 02/16/41 Page 44 of 46

 

 

gf Snitabiliy tm unt thereby edna. pp

>

 

itiommation

  

mal mani bi teeny ~ 3”

   
  
  

“Seehitasa wi tte
af ? 2 aie +

ae

mo

4
an:
. —_
= Ts
ai
on
4. —= es i onl

a es

 

KRAUSTOLMC01457
 

 

< he
ee
cece
| | ! : :
| —
.
|

 

 

I
ox]

 

 

 

KRAUSTOLMC01458
 

 

-. i

 

 

 

Case 211 EyVOUOSTEER Dacimenta —risanz/16/iT Page 43.of 867

 

 

  

 

 

 

Berens * =

= Wee : Sipe apismad eine : : a pc Lacey :e

if ns ” ot Lt

: = 2 oo ‘ " : z :

ere are ee ih . ar -

= clneabfiret 2 eee a ar OS , j

2 ton & ree . oe a & : >

gemiteisecy tyke eg OY ne mM se Z

; Ceenteres ' rane pens text =f temitaly 'Bp A sestiape .

i; wectiog tiers <8 Sg Sg ¥ tomy BP ‘=

‘ 3 *t "sen Se * 7 oe ay Sani, i }

a re ; se eu ale : at Cr : r

OT 2 ‘= 7 7 Bono = t " “ia? , ac : *

: Eeimeny . Siibine me fttect s Capes Bok. eaerorils :

: Site mex. .7 eo. i er z y text, :

; Subordianbs stp sD . poling tk og Seereevtihny: ae

; side beade- & 5 oo ee ek = caer be. :s

; F byes aut. -sdlgs typ a tat ‘: Capdiite att 2 Spo Fink Hbhtomtny ee :

t . r . _ *

‘s Gable fie + % lower one -* : E ma 3 }

7 s : -  & B at > oUt . : ot |
eran fractal je eibker sce sti oe pecan. :
18 oo . ‘

oo 4, 3 “ is _ _ _ i _

7 a as ? ao

 

 

 

KRAUSTOLMC01459
 

 

Case 2:11-cv-00318-ER Documerit 6, Filed. 026/11 Page 44 of 46

a

 

eht= I Typography for 6-2 Gyby Up bic. mantial! -(oatetay a

a.

 

  

"

 

 

   
 

9 99 fe 6elbe pe pe

ae ,

  

lawivauil' oe {
[REESE SE APE SEN ee we wenaibs

 

 

amt. fo. be: ticind,

a 3H pe 2
$ eo
3 2
fi pe =e
as ot =
+ | : . & 7
: . = a ¢ , + toe :
= , : 8
= . ae. oe ra $e A = . -
a TSA tot the inkemt of this uppendix $6 guotity the settioges Ge ebusponing +

EM ‘Bpibppanmy mby be relutad where cirounistimess recive seh:

 

 

ee a Re ee ce fee ee

—

 

 

KRAUSTOLMC01460
 

 

 

 

Ban ae 5
rey
+. . / :
wT

SEs btibains

.

i et ‘hep Soa bs
2 oe itn 'igbaddeeinae a

Se eam cer ene — sta

Micives. cnotion. Poopeeay:

   
  

f

* oe

 
 

ve tm Sete (pts Tot

Wold-tir sities
eee Ste tc ta ieee .

   

 

 

| :

 

 

KRAUSTOLMC01461
 

 

Tere

 

 

ss tel be fo" samen pimcithors of *
= A “pamething: of rages Wet = coo poncking of

ts Le. ein ¥ £
20.5 fine. — ~ Sogn etc tor inal i iteerviee mm sete
2 cyan tl
B-1/2 by : 5
5 Omang ane iw tartier. *
BO, 5 Bowe toot —— at enn tt

ot as =

20. & LE 5a eee
moiieabhed or gramin ip endheboll fewee suhstenne welpht jeer
fhien 200 pends par 3,000 shsetn; baris 27-by 28 inches, Se ae:

    

 

aoe iye etermens, « Sper atok  sthslt yp a
célantiersé hode beds consi oO SG Chamibet wood,
ex -cromé : fie vemainier to.ne be Tin

 
 

anne mse 2a HR

RBE
“nigh wet! ; cn, ee Drom sound woorknbip, -
Soe AEN leteh atnrece at ook fiian 45 ponds

ay ipod ; walget Lene a at sical

ob. £3 Bintiexn, - - Binubaiie sh pe od yaaitnid eailinncecnesetsnats

ancommotate ipcstinet mantels punched o- Griied us spectiicd to 20.4 aud
Bhall facilities. insertim ines Girt neg rephastoentt Pager Sonimercin wee invionees
dire to be meed. Inform io bs treiadedt oo tie hinters shel yok be some’ +
with gold or any other mitelwol, Bbuisr plots for mslanstfied mannait zhall
De eny color excepr yailley.arrad, Binders aan: ioe cosines apne Ah be
rad. NE ere ey THE ee UO

: : Bee,
Westy utes, oct eet ak

 

- Paget sie fie t5lil-in psgan Bbelt be éghsivalent ty

 

by

 

fs Hime Seon

 

 

 

 

 

KRAUSTOLMC01462
sos#BXHIBIT JT.
 

CAINE ep pe

 

ROBERT J. KRAUS and
MARGARET M.KRAUS, h/w

 

 

Plaintiff, Index:No, 18-2119
-against- EXPERT AFFIDAVIT
; ALCATEL-LUCENT, ET AL, ASBESTOS CASE
: Defendants
= 1
= STATE OF WASHINGTON )
, ) SS:

A COUNTY OF KING J

; Arthur W. Faherty, being-duly sworn upon:his oath deposes and says:

' have been employed for many years in the fields of U.S. Navy equipment, and in the
applications of U.S. Navy requirements under military specifications, usually referred to as mil
specs and the issuances of the Secretary of the Navy and his designees and assignees and
subordinates. :

tam familiar with procedures for both new.construction and repair of Navy and commercial
vessels. ,

A copy of my CV is attached hereto and incorporated herein by reference as Exhibit A.

| have cansiderable experierice in the interpretation of military and Navy documents.

1am aware of the Navy specification for the equipment for World War II era ships and later,
known as General Specification for Machinery Sub $1-1 page 2. ,

These specifications required warnings and safety precautions.

lam aware of the Specifications for Shipyard Contracts.

! am familiar with MIL-M-15071, which was the military specification and its successors, including
15071A-C and the specifications referenced in Paragraph 5 of that document. MIL-M-15071A-D is
roughly the same and involves similar requirements.

15071 states that the intent of the Navy was to accept the usual commercial manuals when
roughly equivalent to the overall requirements of Navy. ’

Mil Spec 15071-D was later succeeded by MIL-15071E. .

15071D required submission of the manual to the Bureau of Ships which would then adopt the
manual as a Navy document.

15071D required manuals to contain safety precautions. (Section 3.1.9)
13.
14.
15.
16.

17.
18.

19,

15071D required that all manuals must contain notes, cautions and warnings to emphasize
critical instructions. (Section 3.3.6)
Included in 3.3.6 {c) is the definition of the term “warning” which is defined by the Navy as
Operating procedures and practices which will result in personal injury or loss of life if not
correctly followed.
15071D Section 3.1.7 requires instructions to include precautions.
lam familiar with the duties of EMO (Electrical Material Officer) and of the ET ratings, seaman
through CPO (Chief Petty Officer).
Plaintiff served on board the USS Cambria, as EMO from July 1964 to May 1967.
! have. reviewed the following documents:

a. 180823 and 190415 Alphabetic list of Cambria Electronic Equipment
Electronics Material Officer Course Information
Electronic Technician 3 Training Course
Maintenance check-off Book for AN/GRC-2 ;
Maintenance Standards for Rangé-Azimuth Indicator, AN/SPA-4A, RCA, Navships
91825.42 a
Maintenance Check-Off Book for Indicator Group SPA-8, BA, 9, Navships 91411.41
g. . Maintenance and Check-Off book for Radio Sets AN/SRC 13, -14, -15, Navships 92441.42
Maintenarice Check-Off Book, AN/SRC-10, 10x, LOY, 11, 1X, 12, 12X, 12Y, and AN/URGC-

o

h.
16, 16X, 16Y, 17, 17x, I7Y, 18, 18X, 18Y, Navships 92755.41

i. Maintenance Check-Off Book, Radio Receiving Sets. AN/SRR-1, 12, 13, Navships
91875.41

j. Maintenance Check-off Book, Radio Transmitting Sets, AN/SRT-14, -15, -16, Navships
92121.41 a

k. Maintenance. Check-Off Book, Sonar Sounding Sets, AN/UQN-18B, ~1C, Navships 91420.41
I. Schedule for FRAM Mark {I Sea Trial and Material Inspection, USS Cambria, 2 June 1963

Material Inspection, USS Cambria, 20 May 1957

m.
n. Radio Interference Report, 20/27 July 1963, (date 1 August 1963) USS Cambria
0. Maintenance Check-Off Book, Radio Transmitting Equipment Navy Model TED Series,
- Navships 91357.41 :
Pp. (NOTE - All of the above were pages, not complete documents)
q. Deposition of Robert J Kraus, 27 November 2018, 28 November 2018, 8 January 2019,9

January 2019 with Exhibits
r. Exhibit P5, 17 pages
S. Gossett Notice of Deposition
t. Landrum Noticé of Deposition
u. Deposition of Roger Gossett, 20 August 2019 with Exhibits
- Vv. Deposition of Joe R. Landrum, 13 August 2019, with Exhibits
Plaintiff Kraus, as EMO, (Officer) was not charged with physically doing work.on equipment on
board the USS Cambria. Physically working on the equipment was the task of the ETs. (Enlisted)

 
 

 

 

20.

21.

22.

23.
24.

25.

26.
27,
28.
29.
30:
31.
32.
33.
34.
35.
36.

37,

38.
39.

40.

Plaintiff Kraus, as EMO, was in charge of the Electronic Technicians who worked on the
communication and technical (Radar, Sonar, etc.) equipment on board in every location except
the engine room.

Kraus, as EMO, had to understand the repair issues sufficiently to explain the
maintenance/operational/failure issues to the chain of command (senior officers) on the vessel.
To accomplish Item # 21, from testimony, Kraus was frequently/constantly/in and out
constantly, (verbiage from deposition testimony) around when the electronic equipment was
being worked on either in the electronic repair shop or on location of radar repeaters. (The
repeaters are the stand that includes the radar screen and electronic controls including
Capacitors and resistors, for adjustments for the radar screen.) .

The fan in the electronic repair shop was “always” on, causing air and dust to circulate,

From testimony, transmitters, receivers, radios, radars, etc. contained many Capacitors and
resistors which resulted in high heat.

From supplied documentation, US Patents and Navy Specifications and letter, the resistors and
Capacitors contained asbestos Paper for insulation and dielectric propertias. (This was prevalent
until the late 1960’s when Nomex 410 was introduced.)

The Navy, ina5 January 1979 letter to the General! Accounting Office noted that asbestos was
common in resistors and Capacitors on all Navy ships.

From testimony, this Paper, after use and due to heat, was asily. torn, creating dust.
Deposition testimony includes Opening of radars and antennas.

Asbestos gaskets were used on the antenna and radar systems, including SPS-6-- --

Typically the wires used on Navy and commercial ships through the late 1960s contairied
asbestos in the insulation. A

Radars have multiple input and output Signals that use Wiring that terminates in the radar
Stands. "

Under conditions of heat, the insulation deteriorates and becomes dusty, and the cooling fans
move the resultant dust throughout the radar stands.

Testimony of witness.shows plaintiff Kraus was close to the equipment with dust, and likely
exposed to asbestos dust.

The Uniform Labeling Program was designed to Standardize. labeling requirements for hazardous
products and provide labels to contain pertinent information to warn users of potential dangers,
The Uniform Labeling Program applied to labeling of all hazardous materials throughout the
Navy.

The Uniform Labeling Program was not designed to govern the type of warning labels.

The Navy stated that the type of labels were to be governed by state and federal laws and
regulations. ’

The Uniform Labeling Program noted that development of new Products makes it mandatory
that precautions should be taken including warning tabels. (Section 3)

 
 

fre

41.
42.

43.

44.

45.

46. .

47.

48.

For poisons, a skull and cross bones was to be affixed.

Poison is defined as a substance with an inherent property that tends to destroy life or impair
health. Asbestos is therefore a poison.

Paragraph 1.C of Uniform Labeling Program defines a Class III toxic hazard as any industrial or
military material which may be given off a harmful, vapor, dust, fume or mist during handling or
operation. The injurious effect may arise from one exposure (acute) or repeated exposures over
a prolonged period (chronic). The mode of entry into the body maybe by ingestion, inhalation
or absorption through the skins.

Paragraph 2.a. of the Uniform Labeling Program refers to the Warning Labeling Guide published
by the Manufacturing Chemists Association.

This Guide, first published in 1946, requires precautionary labels for harmful dust. The
reference to the guide shows the Navy's constant concern for warnings of hazards like asbestos.
Thus, by the time Plaintiff began his service in Norfolk. in July 1964 the Navy’ required warnings
of the hazards of asbestos in equipment for ships and that all claims that the Navy would have
barred or prevented warning labels are untrue.

It is clear from these documents that the Navy wanted the warnings to reach Navy personnel on
board the vessels and civilian persorinel working on Navy ships, such as Plaintiff.

The Navy required manufacturers not only to warn on the products but to.supply manuals
containing warnings to each ship and precautions for use of the product. --------. . .

Thus, when defendants sold products for use on ships that lacked warnings that met state and
federal standards-and/or the standards of the Manufacturing Chemists or the American
Conference of Government and Ind ustrial Hygienists this was in violation of specific Navy
directions and requirements. oo

Rather than barring warnings, the Navy encouraged warnings, and the failure to warn of the
hazards of asbestos vidlated Navy requirements.

The failure to include warnings and safety precautions in their manuals of their equipment
violates specific Navy requirements.

The claim that the Navy would have barred warnings is thus false and without basis.

The Navy was well aware of the health hazards from asbestos exposure from at least 11 March
1941 and knew of discussions about the health hazards:of asbestos exposure since 1939.
Asbestos was generally réquired on all high heat applications.

lm many cases the suppliers of such equipment usually supplied asbestos product with/on/in
their equipment.

Suppliers of equipment to the Navy were engaged by the Navy to participate in renovation and
overhaul of their own equipment, or that of others, including asbestos containing parts in
shipyard repairs. :

Suppliers of equipment frequently supplied replacement asbestos or disturbed previously
suppliéd asbestos as part of their activities on ships. 2

| expect to testify, at trial, on what the Navy archive records show about equipment supplied to
the vessel, or vessels at issue, and what the records show as individual defendants supplying
Original or replacement asbestos containing equipment or disturbing asbestos.

Sa

(vs

 
 
  
  

   
   

59.

60.
61.

62.

63.

64.

65.

66.
67.

NOTARY PUBLIC

Generally, if a Company supplied asbestos with its equipment, some of that asbestos was always

present unless the record shows that the asbestos installed by the defendants was entirely
removed.

The removal of the entire initial asbestos never occurred. |
| cannot comment, in this affidavit, as to s
examined, but will supplement my testim
archives.

pecific defendants whose material | have not yet
Ony at trial by reliance on the documents from the

From testimony there were no warnings of asbestos in
equipment on the-USS Cambria.

From testimony, ET’s were not aware of a
board the USS Cambria.

From testimony, the USS Cambria underwent an overhaul that included removal and renewal of
asbestos insulation on the bulkheads outside the Electronic Shop.
| cannot comment, in this affidavit, as to s

Sbestos in electronic equipment during their time on

Sworn to and subscribed
Before me this, /47"tay

of October 209 Spemece ey

  

STATE OF WASHINGTON |
f COMMISSION EXPIRES:
APRIL 10, 2022

Stern

 
   
 
    

     
  

 

 
EXHIBIT K |
Wn

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES

CHIEF Y.R. BREWER and GALE
BREWER,

Plaintiffs,

vs. CASE NO. BC 374988

ALFA LAVAL, et al.,

)
)
)
)
)
)
)
)
)
Defendants. )
)

 

DEPOSITION OF
SAMUEL A. FORMAN, M.D.

THURSDAY, MAY 1, 2008

DEPOSITION of SAMUEL A. FORMAN, M.D., produced as a
witness at the instance of the Plaintiffs and duly
sworn, was taken in the above-styled and numbered

cause on Thursday, the lst of May, 2008,

from 10:10 a.m. to 2:13 p.m., before Shirley Koch-Smith,
CSR No. 10849, RPR, a Certified Shorthand Reporter in

and for the State of California, reported

stenographically via telephone, pursuant to the
California Rules of Civil Procedure and provisions

stated on the record or attached hereto.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

44

employing them.
BY MR. WILLICK:

Q. Are you going to testify that the Navy chose
not to warn of asbestos?

A. I would offer opinions that the Navy had a
sophisticated program depending on controls and for
the kinds of workers related to potential airborne
asbestos exposure from thermal insulation.

In this time frame the Navy's program did not
depend on warning labels on the actual thermal
insulation. So to that extent I would offer opinions
on how warning labels fit or did not fit into the
government and Navy programs in this time frame.

Q. Okay. Now we're starting to venture into
stuff that you and I've talked about a couple times
and I know you've talked to other attorneys in this
firm about and probably every asbestos attorney in the
country about.

Have your opinions as to whether or not the
Navy required or prohibited warnings regarding
asbestos changed since we talked back in -- let me
pick one -- we talked back on October 11th, 2000 in
the Richard Cunningham case. And by asking you that
I'm just trying to ask if I can rely on past

depositions for your opinions on this and not explore
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

45

it in detail in this deposition.

A. You may rely on past depositions. I believe
I've been consistent in my opinions on this topic
for -- since 2006 and before so that any deposition or
testimony from that time forward would reflect my
views from that particular case you mentioned.

Q. Okay. Same question as to your Navy state of
the art opinions. As to where the Navy was on the --
on the bell curve of state of the art, early in the
game, later in the game, that they were ahead of the
curve early on and that they were just with the curve
once we get up into the '50s, if I recall correctly.
Your general testimony of the Navy state of the art,
has that changed since October 11, 2006 when we talked
in the Richard Cunningham case? And by asking you
that I'm asking the same thing, can I rely on the past
depos for that stuff?

A. Yes, you may relay on the past depositions.
My general opinions of the naval and government state
of the art have not changed in the interim.

Q. Was there any medical monitoring of
insulators in the Long Beach Naval Shipyard at the
time that Brewer was on the Preble?

A. Yes, there were. And it would have been

confined to the groups of workers that the Navy
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

‘the general observations dating back to the

46

perceived of as being at risk for asbestosis in that
time frame.

Specifically, the civil service insulators
and laggers attached to Long Beach Naval Shipyard were
included in a yearly physical examination and were
extended hazardous duty pay because of the potential
asbestos hazard. That said, uniformed sailors who
were not working in that trade were not perceived to
be at risk and were not included in any special
medical surveillance program for asbestos-related
diseases.

om

Q. Okay. Well, do you intend to offer -- what's

I
your opinion why that is? Why the Navy recognized it ©
in the insulators but not in the sailors?

A. In that situation the Navy was continuing in |
|

/

/

Fleischer/Drinker report that asbestos airborne dust
from insulation and lagging work was not, and I'm
paraphrasing, that severe of a hazard.

Q. Okay.

A. As a result concern focused in on workers who
worked in those trades and was not a very high level
of concern. That approach is reflected well in that
Pipe Masters Conference from 1957 wherein the leaders

of those insulators and laggers reflect a recognition
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

47

that the control of airborne asbestos dust and the use
of respirators was something less than the Navy's own
expectations of its program and that lung disease was
occurring, in some cases even to a fatal outcome,
amongst the civil service workers.

The Navy perceived of that as a moderate risk
that was worthy of more forceful controls. The
concentration on that particular kind of worker doing
the thermal insulation and lagging full time reflected
not only the government and Navy's own approach, but
the broad state of the art in that time.

We can see that a few years later, including
the time just after Mr. Brewer left the uniformed
service, when Dr. Selikoff's information came into the
state of the art and the general crest knowledge in
the mid to late 1960s that insulators and laggers
could be subject to cancerous outcomes independent of
the development of scarring disease of the lung. But
even then in the mid to late 1960s the interest is
focused in on the full-time insulators and laggers.

It was only in subsequent years that concern
was appreciated that there was significant hazards to
bystanders or to people who had some intermittent
exposure to thermal insulation from -- that contained

asbestos as a coincidental part of their job.
10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

26

56

Q. Okay. Okay.

A. I could go on.
Q. So we -- what we see with Marr is that the
information with regard to the -- to the people who

are believed to be affected at Long Beach Naval
Shipyard, the information did make its way to Marr,
and at the Long Beach Naval Shipyard they were
doing -- they were taking steps to protect those
people whom they recognized a risk?

MR. KING: Objection. Vague.
BY MR. WILLICK:

Q. Is that a fair statement?

A. I would characterize it more specifically in
that Lieutenant Marr was part of the Navy industrial
hygiene organization ultimately answering to the Navy
surgeon general. But at various times he was assigned
to the Southern California Navy district, including
the Long Beach Naval Shipyard, where he and his
organization were charged with making recommendations
to the shipyard commanding officers and to the
shipboard commanding officers for those ships who were
at that station undergoing repairs for incorporation
and execution of workplace controls.

Q. And those workplace controls specifically

were for the insulation workers, true, and the
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

57

laggers?

A. They were focused on the insulation workers.
They would have included in this time frame general
recommendations on dust control coming down into the
training materials of particular Navy trades, for
example, machinist mates and boiler technicians. But
in this time frame, by and large those recommendations
on dust control coming down through the uniformed Navy
trades were more of a general dust suppression and
would rarely have called out the asbestos potential
hazard.

So in answer to your question, I do generally
agree with you that in this time frame, the focus of
apprised risk and controls was deliberately made by
the Navy for its insulators and laggers in the civil
service.

Q. Okay. And I heard as part of your answer
that during the time that Mr. Brewer was on the
Preble, when the Preble came into Long Beach, Long
Beach Naval Shipyard had dust controls in place
generally for work aboard the vessel?

A. The Long Beach Naval Shipyard had workplace
controls in place and carried out to varying degrees
focused in on the ripouts of thermal insulation and

the insulators and laggers charged with that kind of
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

58

work.
Q. When the Preble sailed back out to sea away
from the shipyard, were those same controls in place?
A. During --

MR. KING: Objection. Beyond the scope. |\\

\
\

THE WITNESS: During this time frame, the \
sailors encountering thermal insulation coincidental
to their work would not have been perceived of as
being at risk for asbestos-related diseases. So we
although there was dust suppression of a general
nature included in the trade-related training of

Se
machinist mates in that time frame, it would not have
been specific to asbestos, nor would it have been
executed very vigorously.

Q. So were there, in your opinion, the same dust
control measures in place once the Preble sailed out
to sea with Brewer on it after it was at Long Beach?

A. Well, I had never served on or visited the
USS Preble, certainly not in the time frame that
Mr. Brewer was there, so I would be speculating. But
in the time frame of the early 1960s, I would expect
that dust suppression for asbestos dust for sailors
while at gea would not have been very aggressively
executed.

Q. All right. Let's attach as next exhibit.
0001

10

11

12

13

14

15

16

17
18
19
20
21
22
23
24
25

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

 

“MELBA LEARN,

individually

and as Personal
Representative of the
ESTATE OF ROBERT LEARN;
ROBERT T. LEARN; KANDY L
LEARN-BONNEMA; DANA M.
LEARN; and MARTIN J. LEARN,

Plaintiffs,

vs.

AMERICAN STANDARD, INC.
(d/b/a AMERICAN STANDARD
PRODUCTS, INC.), et al.,

Defendants.

 

TAMARA J. KAPRAUN, et al.,

Plaintiffs,

vs.

CRANE CO., INC., et al.,

Defendants.

 

Case No.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
} Case No.
)

)

)

)

)

)

BC330606

BC332560

TELEPHONIC DEPOSITION OF SAMUEL FORMAN, M.D.
Commencing at 7:06 a.m.
July 14, 2006

San Diego, California

Melanie L. Kirkman, RMR, CRR,

Pages 1 - 129,

Inclusive

CSR 12787
DBwAInDOABWNEF W

N

about the seventh line it says, "This paper mostly
utilizes" -- excuse me. "This paper utilizes
mostly primary sources to trace the origins of Navy
occupational medicine through 1945, ending with the
Second World War demobilization. The latter period
marked a pause in professional progress, and later
activities are both within living memory and have
been discussed elsewhere."

You don't believe that there was a
reduction in the activities of industrial hygiene
and occupational medicine in the United States Navy
following World War II?

A. No. Rather, I believe that there was a
decrease in interest in the maritime industries
and certainly in the size of the contracted
shipyards and many of the Navy shipyards itself;
however, the legacy of industrial hygiene created
and encouraged by the Navy and its consultants like
Philip Drinker continued on in the expectation of a
formally trained corps of industrial hygiene and
occupational medicine officers formally assigned to
assignments in each of the naval industrialized
commands, and those positions were created and
expanded during World War II and remained in place
afterwards.
DARD UPBPWNE WwW

WwW

Q. You don't agree that the number of
practitioners of industrial hygiene and
occupational medicine in the United States Navy was
greatly reduced following World War II?

A. I would agree.
Q. Okay.
A. The gross numbers of individuals in

uniform in the professions was reduced following
World War II; however, there was formally
identified billets or places for them which did not
exist prior to World War II and remained as a
continuing legacy and anchor of the program. There
were also expectations on formal training of the
professions, both in the service and out of the
service, which remained, and the creation of the
Medical Service Corps in 1947 included in its
numbers industrial hygienists who, at that time,
numbered 10 percent of that particular branch of
the Navy medical Corps.

Q. And how many industrial hygienists did
that represent?
A. I believe there were 111 industrial

hygienists and occupational medicine officers
trained in the Drinker courses at Harvard and
Columbia, plus an additional number of people who
Oo IA UO PWNE LO

NNNNNNFPPHPREHP PEER
UBWNHROODIDOBWNEOW

oO

States Navy was aware of the potential for fiber
release from a particular piece of equipment; is
that correct?

DEFENSE ATTORNEY: Objection. Form.

Vague and ambiguous.

THE WITNESS: I cannot recall one off the
top of my head, and that was never a specific focus
of my research to look into specific brand names
and equipment types.

BY MR. GALERSTON:

Q. Well, you looked into generally what the
knowledge of the United States Navy was with regard
to the potential for the exposure to asbestos;

correct?
A. Yes.
Q. And if there were knowledge of the United

States Navy that it was aware that there was a
potential for exposure to asbestos from a specific
piece of equipment, you would expect that you would
have seén that in your research, would you not?

A. My approach to the history was
predominantly through the medical department
encompassing industrial hygiene and occupational
medicine and related professions, not so much
through the engineering structure in the Navy.
Ox nNOBWNYE WC

~l

Now, in the course of my research, I did encounter
a variety of engineering-related documents, but it
was never the primary focus of my research, and -—-

Q. And you never ——

A. -- I do not have opinions on specific-
product-related exposure, nor do I recall off the
top of my head documents of that sort certainly
from the time frame relevant to the Navy service of
these individuals.

Q. And I'm not -- I'm not necessarily --
well, strike that.

You never saw any indication that if the
United States Navy in some other branch other than
the medical branch had become aware of the
potential for exposure to asbestos from equipment,
that information never made it to the medical
branch; is that fair to say?

A. No. The medical branch was charged and is
charged by the Secretary of the Navy with providing
advice on hazard recognition and controls of all
workplace hazards, including asbestos. I'm not
aware of a specific documentation addressing that
product-specific exposure of the type that you
described in the question.

Q. Okay. Likewise, with regards to DeLaval
DANO PWN FE

ce

pumps, turbines, de-aerators, or any other type of
equipment, you have never seen any Navy documents
indicating that the United States Navy was aware
that there was a hazard or risk for exposure to
asbestos from working on or around that equipment.
Is that fair to say? mS,

A. I have not seen or researched )
product-specific exposure by any manufacturer.

Q. And that means that you've not seen
documents in the possession of the United States
Navy that indicates that the United States Navy was
aware that there was a potential for exposure to
asbestos from DeLaval equipment; correct?

A. I have not researched nor was planning to
render any opinion on potential exposure from any
branded equipment.

Q. You've not seen any general or specific
documentation in the possession of the United
States Navy that indicates that the Navy was aware
of the risk or the possibility for exposure to
asbestos from working on or around DeLaval
equipment; is that correct?

A. I do not recall such documentation.

Q. What about working around Crane valves?
Have you ever seen any documentation that indicates
DAHMAN PWNYE O

al

and control measures related to dust in general.
That typically, in my experience, does not name

products.
BY MR. GALERSTON:
Q. Okay. Have you seen any training

materials that specifically indicate that a seaman
serving aboard a United States Naval vessel could
be potentially exposed to asbestos while working on
or around equipment?

DEFENSE ATTORNEY: Objection to the form.
Vague and overbroad.

THE WITNESS: Could you just restate the
question for me, please?

MR. GALERSTON: Melanie, would you read
that back, please.

(Record was read.)

THE WITNESS: Yes, I certainly have.
BY MR. GALERSTON:

Q. Okay. What documents do you believe
indicate that the United States Navy was aware that
the United States seamen could be exposed to
asbestos while working on or around equipment on a
Navy vessel?

A. Those documents that I have in mind would
not be relevant to the time frames of Mr. Krotzer
Oo OAnNOPWNYE OO

Nh

and Learn's experience because they date more to my
experience in uniform and the period immediately
prior to that from the 1960, '70s, and ‘80s.
Coming out of World War II, the Navy determined,
through studies such as the Fleischer—-Drinker
study, that asbestos insulation and lagging was
not, for all practical purposes, a serious hazard
to those individuals working with it as a career
trade and, therefore, did not judge it to bea
generalized hazard to bystanders or folks
occasionally working with asbestos insulation.

Q. The Fleischer-Drinker study that you
referred to is a shipyard study; correct?

A. Yes, it was a study of four shipyards, two
Maritime Commission yards and two Navy yards.

Q. Okay. And the conclusion was that they
did not believe that the risk -- that the risk that

is represented by asbestos would not impede United
States war efforts; correct?

A. That was not the conclusion.

Q. Okay. How would you state the
conclusion?

A. In relationship to the war effort,

asbestos was considered a key material to protect
the workers from explosion and burn hazards and for
BANOO DBWNHE OC

WwW

the efficient operation of naval vessels. That is
an entire line of discussion that I'll defer to
engineers and folks who design, build, and repair

ships.
Q. And that was not a -- that was nota
conclusion of the Fleischer-Drinker study, was it?
A. No. Fleischer-Drinker focused on

potential health hazards for insulation workers and
individuals working with lagging and studied
workers who had those trades at four different
shipyards. We could look at the particular paper,
if you'd like. I do not have it in front of me
just now, but paraphrasing its conclusion, it
concluded that asbestos insulation and lagging work
was not, for all practical purposes, a serious
hazard.

Q. They didn't say that it didn't cause
illness and it did not cause impairment, did they?

A. No, they did not. Rather, the extent of
disease they found convinced them that it was not a
very serious hazard. It recognized that disease
could occur in insulation and laggers -- insulators
and laggers but believed that it was not an
especially common or a severe hazard.

Q. I believe you indicated and you stated
DANO PBWNHE OO

wd

earlier that the evidence of industrial
hygiene/occupational medicine in the United
States Navy focused primarily on shipyards and
civilian employees until the 1980s, when
Lieutenant Brassington was one of the first naval
industrial hygienists to be assigned to a ship;
correct?

A. I would characterize my views that the
Navy has always assumed responsibility for the
safety and hygiene, including industrial safety and
hygiene, for all of its people, both civil service
and in uniform, but that in actual focus of the
program, the industrial hygiene program was
disproportionately oriented toward the Navy Civil
Service workers all the way up until recent
times --

Q. Now --

A. -- the '60s and '70s.

Q. Now, Dr. Forman, would you agree with me
that the Fleischer-Drinker report that we were just
discussing, they -- they got it wrong; they
underestimated the hazard and the risk of disease
in the shipyard workers; correct?

A. Yes.

Q. Okay. And you would agree with me ——
AAINUOPWNHEH CO

wo

excuse me, I'm going to have to switch phones. My
headset is dying on my little battery. Let me hold

one second.
Okay. Can you hear me now?

A. Yes, I can. In fact, you're a little
clearer than you were before.
Q. Yeah, I had a headset on before.

Fleischer-Drinker underestimated the risk
of hazards related to asbestos; correct?

A. Yes.

Q. All right. They underestimated the hazard
to shipyard workers, and as such, they completely
missed the hazard to servicemen serving aboard
World War II and Korean era vessels; correct?

DEFENSE ATTORNEY: Objection to form of
the question.

THE WITNESS: I would generally agree with
you. Being more specific, in concluding that
asbestos insulation and lagging work was not, for
all practical purposes, a very serious hazard to
those working with it for a career, that resulted
in much less interest in people, including both
uniformed sailors and civil service people, who
would be considered bystanders or not working with
the materials constantly.
SAMUEL FORMAN, M.D.

 

Volume: I
Pages: 1-65
Exhibits: none

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Consolidated Under
MDL Docket No. 875

|
IN RE: ASBESTOS PRODUCTS |
LIABILITY LITIGATION (No. VI) |
TINA M. WILLIS, Individually |
and as Personal Representative | EDPA Civil Action
of the Estate of HIRAM C. | No. 2:09-cv-91449-ER
|
|
|
|
|
|
|
|
|
|

PEAVY, Deceased,

Transferor

District Court

United States District
Court for the District
of South Carolina,
Charleston Division,
Civil Action

No. 09-02163

Plaintiff
VS.

BW/IP INTERNATIONAL INC.,
et al.,

Defendants

 

TELEPHONE DEPOSITION OF: SAMUEL FORMAN, M.D.
K&L GATES LLP
State Street Financial Center
One Lincoln Street
Boston, MA 02111-2950
February 4, 2011

HG LITIGATION SERVICES - DALLAS, TEXAS
1-888-656-3376

 

 

 

HG LITIGATION SERVICES
HGLITIGATION.COM
SAMUEL FORMAN, M.D.

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 43
supplies for packaging. And I just wonder, does that

ring a bell?

It does not.

Are you familiar with a publication called
NAVSUP, N-A-V-S-U-P, Publication 4500 and
Consolidated Hazardous Item List or CHIL?

I am familiar in general with that program,
which had different iterations over a period of
years, but in answer to your specific question about
that particular document, I can't say that I'm
familiar with it off the top of my head.

Insofar as it existed in 1969, are you familiar
generally what the Consolidated Hazardous Item List
would have covered?

MR. FUSCO: Objection to form. Lacks
foundation.

I have a general notion that it would have
covered materials perceived to be hazardous by the
Navy in that time frame. But the specific iteration
of that document, I am not familiar with.

Are you familiar with any portion of the
Consolidated Hazardous Item List that would prevent a
manufacturer from labeling their original container
with regard to hazards to life or property from

people who might use it?

 

HG LITIGATION SERVICES
HGLITIGATION.COM

 
SAMUEL FORMAN, M.D.

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Page 44
MR. FUSCO: Objection to form. Vague and

ambiguous, lacks foundation.

I'm not familiar with the Navy explicitly
excluding communications by manufacturers for health
issues of the type you're suggesting in that time
frame. With respect to that particular document and
what its expectations were, I am not familiar with.

Are you familiar with Military Standard 755A?

Not by number. Perhaps by topic.

If I told you that the purpose of that military
standard is to set forth labels that are to warn
users and handlers of potential dangers, does that
kind of ring a bell?

Well, I'm familiar with the Navy practices about
that in that time frame. I'm not familiar with that
particular document and its requirements.

Would you agree from your general familiarity
with the subject matter that the Navy has military
standards that pertain to supplemental labels applied
to containers by the Navy as opposed to labels
already existing from a manufacturer?

MR. FUSCO: Objection to form. hLacks
foundation.

I would say that with respect to the military

specifications related to labeling and to

 

HG LITIGATION SERVICES
HGLITIGATION.COM

 
SAMUEL FORMAN, M.D.

 

10
teh
12
13
14
15
16
Ly
18
19
20
21
22
23
24

25

 

Page 45
specifications more generally, I don't hold myself

out to be an expert in that area in any level of
detail beyond which a former uniformed Navy officer
would know.

I do have an opinion, though, related to the
control strategies for asbestos, and that is that the
Navy did not use or utilize the labeling program and
its related instructions for the control of long-term
occupational health hazards, but rather, the control
strategies for all kinds of long-term occupational
health hazards, including that of airborne asbestos
dust from thermal insulation, was pursued by the Navy
by other means.

Are you familiar with the Navy and Maritime
Commission meeting in 1942 to set forth what would
become the minimum requirements for safety and
industrial health in contract shipyards?

I am.

And you understand that conference that took
place in 1942 was chaired by Mr. Daniel Ring and
Dr. Philip Drinker?

That is my understanding. Yes.

Would you agree that Mr. Ring and Dr. Drinker,
in setting up that minimum requirements meeting,

stressed that contractor responsibility was an

 

HG LITIGATION SERVICES
HGLITIGATION.COM

 
SAMUEL FORMAN, M.D.

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

I do not see myself as being expert in the Navy
military specification system or particular aspects
of its contracting and supply practices, especially
as related to a particular manufacturer and product
line, so I would say that I don't really have an
opinion on that.

Would the same be true if I asked you about
Eagle-Picher putting warning labels on its products
as early as 1964?

MR. FUSCO: Objection to form.

Again, I have no independent research or
knowledge of particular companies' practices. My
general understanding, as I say, based on secondhand
knowledge or hearsay, is that one or another of the
thermal insulation manufacturers did start to put
health warnings on one or another of their products
in the mid-1960s, so what you say is consistent with
my general understanding.

Okay. And would it likewise be true that in the
mid-1960s, the U.S. Navy did not prohibit those
manufacturers that chose to put asbestos warnings on
their products from doing so?

MR. FUSCO: Objection to form. Compound,
overbroad, lacks foundation.

I don't recall the Navy in the mid-1960s

Page 40

 

HG LITIGATION SERVICES
HGLITIGATION.COM

 
SAMUEL FORMAN, M.D.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Page 41
prohibiting thermal insulation manufacturers from

placing those kind of labels on material supplied to
it during that time frame.

Are you aware -- including the case in which you
testified or in addition to that case, are you aware
of asbestos manufacturers suing the United States of
America for indemnity for asbestos liabilities?

MR. FUSCO: Objection to form. Lacks
foundation.

Well, the only case that I know of was this one
that I was involved in in the 1986, '87 time frame.
Not being an expert on the legal history of these
questions, I really don't know one way or the eyelncn
about litigation that would involve asbestos product
manufacturers of thermal insulation suing the federal
government either as Manville attempted to do in this
case that we're discussing or perhaps under other
precepts.

So what I'm saying is I don't know.

Okay. And it would be fair to say that apart
from your one case that you had personal experience
with, you're not aware of allegations in other
similar cases or outcomes or just what has taken
place between the United States government and the

asbestos manufacturers historically?

 

HG LITIGATION SERVICES
HGLITIGATION.COM

 
CERTIFICATE OF SERVICE
The undersigned certify that a true and correct copy of the within Plaintiff's answer to
CBS motion for summary judgment has been filed electronically. This document is available for

viewing and downloading from the ECF system and was served upon all counsel of record.

Vout & fal

Robert E. Paul

Date: January Q? 2020
